--------------------------------------------------------------------------------

EXHIBIT 10.1




--------------------------------------------------------------------------------









SEITEL, INC.






NOTE PURCHASE AGREEMENT







Dated as of October 15, 2001






$20,000,000 7.04% Series G Senior Notes due October 15, 2006
$50,000,000 7.19% Series H Senior Notes due October 15, 2008
$37,000,000 7.34% Series I Senior Notes due October 15, 2011

--------------------------------------------------------------------------------

TABLE OF CONTENTS

1

AUTHORIZATION OF NOTES.

1

2

SALE AND PURCHASE OF NOTES.

2

3

CLOSINGS.

2

 

3.1.

First Closing.

2

 

3.2.

Notice of Second Closing; Second Closing

3

 

3.3.

Failure of the Company to Deliver.

3

 

3.4.

Failure by You to Deliver.

3

4

YOUR CONDITIONS TO CLOSINGS.

4

 

4.1.

Representations and Warranties.

4

 

4.2.

Performance; No Default.

4

 

4.3.

Compliance Certificates.

4

 

4.4.

Opinions of Counsel.

5

 

4.5.

Purchases Permitted By Applicable Law, etc.

5

 

4.6.

Sale of Other Notes.

5

 

4.7.

Payment of Special Counsel Fees.

5

 

4.8.

Private Placement Numbers.

6

 

4.9.

Changes in Corporate Structure.

6

 

4.10.

Subsidiary Guaranty.

6

 

4.11.

Proceedings and Documents.

6

5

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

6

 

5.1.

Organization; Power and Authority.

7

 

5.2.

Authorization, etc.

7

 

5.3.

Disclosure.

8

 

5.4.

Organization and Ownership of Shares of Subsidiaries;

8

 

 

Affiliates.

 

 

5.5.

Financial Statements.

9

 

5.6.

Compliance with Laws, Other Instruments, etc.

9

 

5.7.

Governmental Authorizations, etc.

10

 

5.8.

Litigation; Observance of Agreements, Statutes and Orders.

10

 

5.9.

Taxes.

10

 

5.10.

Title to Property; Leases.

10

 

5.11.

Licenses, Permits, etc.

11

 

5.12.

Compliance with ERISA.

11

 

5.13.

Private Offering by the Company.

12

 

5.14.

Use of Proceeds; Margin Regulations.

13

 

5.15.

Existing Debt; Future Liens.

13

 

5.16.

Foreign Assets Control Regulations, etc.

13

 

5.17.

Status under Certain Statutes.

14

 

5.18.

Environmental Matters.

14

6

REPRESENTATIONS OF THE PURCHASER.

14

 

6.1.

Purchase for Investment.

14

 

6.2.

Legend.

15

 

6.3.

ERISA.

15

 

6.4.

Organization; Power and Authority; Compliance with Laws.

17

 

6.5.

Authorization, etc.

17

7

INFORMATION AS TO COMPANY.

17

 

7.1.

Financial and Business Information.

17

 

7.2.

Officer's Certificate.

21

 

7.3.

Inspection.

22

8

PREPAYMENT OF THE NOTES

22

 

8.1.

Required Prepayments.

22

 

8.2.

Optional Prepayments with Make-Whole Amount;

23

 

 

Rescission.

 

 

8.3.

Allocation of Partial Prepayments.

24

 

8.4.

Maturity; Surrender, etc.

24

 

8.5.

Purchase of Notes.

24

 

8.6.

Make-Whole Amount.

25

9

AFFIRMATIVE COVENANTS.

26

 

9.1.

Compliance with Law.

26

 

9.2.

Insurance.

26

 

9.3.

Maintenance of Properties.

26

 

9.4.

Payment of Taxes and Claims.

27

 

9.5.

Corporate Existence, etc.

27

 

9.6.

Pari Passu.

28

 

9.7.

Subsidiary Guaranty.

28

10

NEGATIVE COVENANTS.

28

 

10.1.

Net Worth.

28

 

10.2.

Interest Coverage.

28

 

10.3.

Debt Incurrence.

29

 

10.4.

Liens.

29

 

10.5.

Mergers and Consolidations.

32

 

10.6.

Sale of Assets.

33

 

10.7.

Restricted Payments and Restricted Investments.

35

 

10.8.

Limitations on Certain Restricted Subsidiary Actions.

36

 

10.9.

Affiliate Transactions.

37

 

10.10.

Line of Business.

37

11

EVENTS OF DEFAULT.

38

12

REMEDIES ON DEFAULT, ETC.

39

 

12.1.

Acceleration.

39

 

12.2.

Other Remedies.

40

 

12.3.

Rescission.

40

 

12.4.

No Waivers or Election of Remedies, Expenses, etc.

41

13

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

41

 

13.1.

Registration of Notes.

41

 

13.2.

Transfer and Exchange of Notes.

41

 

13.3.

Replacement of Notes.

42

14

PAYMENTS ON NOTES.

42

 

14.1.

Place of Payment.

42

 

14.2.

Home Office Payment.

42

15

EXPENSES, ETC.

43

 

15.1.

Transaction Expenses.

43

 

15.2.

Survival.

43

16

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE

43

 

AGREEMENT.

 

17

AMENDMENT AND WAIVER.

44

 

17.1.

Requirements.

44

 

17.2.

Solicitation of Holders.

44

 

17.3.

Binding Effect, etc.

45

 

17.4.

Notes held by Company, etc.

45

18

NOTICES.

45

19

REPRODUCTION OF DOCUMENTS.

46

20

CONFIDENTIAL INFORMATION.

46

21

SUBSTITUTION OF PURCHASER.

47

22

MISCELLANEOUS.

48

 

22.1.

Successors and Assigns.

48

 

22.2.

Payments Due on Non-Business Days.

48

 

22.3.

Severability.

48

 

22.4.

Construction.

48

 

22.5.

Counterparts.

48

 

22.6.

Governing Law.

49

 

22.7.

Consent to Jurisdiction; Appointment of Agent.

49

 

22.8.

Defeasance.

50

 

22.9.

GAAP.

52

 

22.10.

Usury.

53

--------------------------------------------------------------------------------

 

 

SCHEDULES & EXHIBITS

SCHEDULE A

--

Information Relating To Purchasers

SCHEDULE B

--

Defined Terms

 

 

 

SCHEDULE 4.9

--

Changes in Corporate Structure

SCHEDULE 5.4

--

Subsidiaries of the Company and Ownership of Subsidiary Stock

SCHEDULE 5.5

--

Financial Statements

SCHEDULE 5.8

--

Certain Litigation

SCHEDULE 5.11

--

Patents, etc.

SCHEDULE 5.12

--

ERISA

SCHEDULE 5.15

--

Existing Debt

SCHEDULE 10.8

--

Certain Agreements by Restricted Subsidiaries

 

 

 

EXHIBIT A

--

Subordination Terms

 

 

 

EXHIBIT 1G

--

Form of 7.04% Series G Senior Note due October 15, 2006

EXHIBIT 1H

--

Form of 7.19% Series H Senior Note due October 15, 2008

EXHIBIT 1I

--

Form of 7.34% Series I Senior Note due October 15, 2011

 

 

 

EXHIBIT 4.4(a)

--

Form of Opinion of Special Counsel for the Company

EXHIBIT 4.4(b)

--

Form of Opinion of Special Counsel for the Purchasers

 

 

 

EXHIBIT 4.10

--

Form of Subsidiary Guaranty

--------------------------------------------------------------------------------

 

SEITEL, INC.


West Building, 7th Floor
50 Briar Hollow Lane
Houston, Texas 77027


$20,000,000 7.04% Series G Senior Notes Due October 15, 2006

$50,000,000 7.19% Series H Senior Notes Due October 15, 2008

$37,000,000 7.34 % Series I Senior Notes Due October 15, 2011




 

As of October 15, 2001

Separately Addressed to each of the

Purchasers Listed on Schedule A hereto

Ladies and Gentlemen:

     SEITEL, INC., a Delaware corporation (together with any Person who succeeds
to all, or substantially all, of the assets and business of Seitel, Inc., the
"Company"), agrees with you as follows:

1.     

AUTHORIZATION OF NOTES.

 

 

 

The Company will authorize the issue and sale of

 

 

 

 

(a)

Twenty Million Dollars ($20,000,000) aggregate principal amount of its seven and
four hundredths percent (7.04%) series g senior notes due october 15, 2006 (the
"series g notes," such term to include any such notes issued in substitution
therefor pursuant to section 13 of this agreement or the other agreements (as
hereinafter defined)),

 

 

 

 

(b)

Fifty Million Dollars ($50,000,000) aggregate principal amount of its seven and
nineteen hundredths percent (7.19%) Series H Senior Notes due October 15, 2008
(the "Series H Notes," such term to include any such notes issued in
substitution therefor pursuant to Section 13 of this Agreement or the Other
Agreements), and

 

 

 

 

(c)

Thirty-Seven Million Dollars ($37,000,000) aggregate principal amount of its
seven and thirty-four hundredths percent (7.34%) Series I Senior Notes due
October 15, 2011 (the "Series I Notes," such term to include any such notes
issued in substitution therefor pursuant to Section 13 of this Agreement or the
Other Agreements).

 

The Series G Notes shall be substantially in the form set out in Exhibit 1G, the
Series H Notes shall be substantially in the form set out in Exhibit 1H, and the
Series I Notes shall be substantially in the form set out in Exhibit 1I, in each
case, with such changes therefrom, if any, as may be approved by you and the
Company (the Series G Notes, the Series H Notes and the Series I Notes are
herein referred to collectively as the "Notes," and each individually as a
"Note"). Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a "Schedule" or an "Exhibit" are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

 

 

 

2.

SALE AND PURCHASE OF NOTES.

 

 

 

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and you will purchase from the Company, in accordance with the
provisions hereof, at the Closings provided for in Section 3, Notes of the
Series and in the principal amounts specified opposite your name in Schedule A
at the purchase price of one hundred percent (100%) of the principal amount
thereof; provided, however, that you may change such information on Schedule A
(other than the aggregate principal amount of your commitment) by written notice
delivered to the Company prior to the applicable Closing (except that one or
more (but not more than three) of your Affiliates shall be the purchaser or
purchasers of the principal amount of the Notes specified opposite your name on
Schedule A). Contemporaneously with entering into this Agreement, the Company is
entering into separate Note Purchase Agreements (the "Other Agreements")
identical with this Agreement with each of the other purchasers named in
Schedule A (the "Other Purchasers"), providing for the sale at the Closings to
each of the Other Purchasers of Notes of the Series and in the principal amounts
specified opposite its name in Schedule A. Your obligation hereunder and the
obligations of the Other Purchasers under the Other Agreements are several and
not joint obligations and you shall have no obligation under any Other Agreement
and no liability to any Person for the performance or non-performance by any
Other Purchaser thereunder.

 

 

3.

CLOSINGS.

 

 

 

3.1

First Closing.

 

 

 

 

 

The sale and purchase of the Notes to be purchased by the purchasers listed on
Schedule A hereto (the "Purchasers") shall occur at the offices of Bingham Dana
LLP, One State Street, Hartford, Connecticut 06103, at 10:00 a.m., eastern
standard time, at a closing (the "First Closing") on October 15, 2001 (the
"First Closing Date"). At the First Closing the Company will deliver to each
Purchaser the Notes to be purchased by it in the form of, respectively, a single
Series G Note, Series H Note, or Series I Note, as the case may be (or such
greater number of Series G Notes, Series H Notes, or Series I Notes, in
denominations of at least Twenty-Five Thousand Dollars ($25,000) as such
Purchaser may request), dated the First Closing Date and registered in its name
(or in the name of its nominee) as indicated on Schedule A, against delivery by
such Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to account number 314102 at Southwest Bank
of Texas, 5 Post Oak Park, 4400 Post Oak Parkway, Houston, Texas 77027, ABA#
113011258.

 

 

 

3.2

Notice of Second Closing; Second Closing

 

 

 

 

 

 

(a)

Notice of Second Closing

. Subsequent to the date hereof, the Company shall deliver to the Purchasers an
irrevocable written notice specifying a date no later than December 27, 2001 as
the date of purchase of $25,000,000 in aggregate amount of the Notes (the
"Second Closing Date," the First Closing Date and the Second Closing Date being
sometimes referred to herein, individually, as a "Closing Date"). Such notice
shall be given not less than 15 nor more than 45 days prior to the Second
Closing Date.

 

 

 

 

 

(b)

Second Closing

. The sale and purchase of the Notes to be purchased by the Purchasers listed on
Schedule A hereto on the Second Closing Date shall occur at the offices of
Bingham Dana LLP, One State Street, Hartford, Connecticut 06103, at 10:00 a.m.,
eastern standard time, at a closing (the "Second Closing," the First Closing and
the Second Closing being sometimes referred to herein collectively as the
"Closings" and individually as a "Closing") on the Second Closing Date. At the
Second Closing the Company will deliver to each Purchaser the Notes to be
purchased by it in the form of, respectively, a Series G Note, Series H Note or
Series I Note, as the case may be (or such greater number of Series G Notes,
Series H Notes or Series I Notes in denominations of at least $25,000 as
Purchaser may request), dated the Second Closing Date, and registered in its
name (or in the name of its nominee), as indicated in Schedule A, against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
314102 at Southwest Bank of Texas, 5 Post Oak Park, 4400 Post Oak Parkway,
Houston, Texas 77027, ABA# 113011258.

 

 

 

 

3.3

Failure of the Company to Deliver.

 

 

 

 

If on either Closing Date the Company fails to tender to you the Notes to be
acquired by you on such date or if the conditions specified in Section 4 have
not been fulfilled to your satisfaction on either such Closing Date, you may
thereupon elect to be relieved of all further obligations under this Agreement
with respect to the Notes to be purchased by you on such date. In addition, if
such tender shall not be made to you on the Second Closing Date, or if the
conditions specified in Section 4 have not been fulfilled on such date, the
Company shall pay to you a Make-Whole Amount with respect to the Notes to be
purchased by you on such date, determined as if such Notes had been purchased
and declared to be due and payable on such date. Nothing in this Section shall
operate to relieve the Company from any of its obligations under this Agreement
or to waive any of your rights against the Company.

 

 

 

3.4

Failure by You to Deliver.

 

 

 

 

If on either Closing Date you fail to deliver the full amount of funds to be
delivered by you on such date or if the conditions specified in Section 4A have
not been fulfilled on such date, the Company may thereupon elect to return
immediately any funds delivered by you on such date and to be relieved of all
further obligations under this Agreement with respect to the Notes to be
purchased by you on such date. Except as described herein and in accordance with
applicable law, nothing in this Section shall operate to relieve you from any of
your obligations to the Company under this Agreement or to waive any of the
Company's rights against you.

 

 

4.

YOUR CONDITIONS TO CLOSINGS.

 

 

 

Your obligation to purchase and pay for the Notes to be sold to you on each
Closing Date is subject to the fulfillment to your satisfaction, prior to or on
such Closing Date (except as otherwise specified), of the following conditions:

 

 

 

 

4.1.

Representations and Warranties.

 

 

 

 

 

The representations and warranties of the Company in this Agreement shall be
true and correct when made and on such Closing Date.

 

 

 

 

4.2

Performance; No Default.

 

 

 

 

 

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or on such Closing Date and after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
Schedule 5.14), no Default or Event of Default shall have occurred and be
continuing.

 

 

 

 

4.3

Compliance Certificates.

 

 

 

 

 

(a)

Officer's Certificate

 

 

 

 

 

 

 

The Company shall have delivered to you an Officer's Certificate, dated such
Closing Date, certifying that the conditions specified in Sections 4.1 and 4.2
have been fulfilled.

 

 

 

 

 

 

(b)

Company Secretary's Certificate

 

 

 

 

 

 

 

The Company shall have delivered to you a certificate, dated such Closing Date,
signed by the Secretary or an Assistant Secretary of the Company, and certifying
as to the resolutions, the bylaws and the certificate of incorporation attached
thereto and as to other corporate proceedings relating to the authorization,
execution and delivery of the Notes, this Agreement and any other agreement or
instrument related thereto.

 

 

 

 

 

 

 

Secretary's Certificates of Restricted Subsidiaries.

 

 

 

 

 

 

 

Each Restricted Subsidiary shall have delivered to you a certificate dated such
Closing Date (separately executed or executed jointly by one or more Restricted
Subsidiaries), signed by the Secretary or an Assistant Secretary of such
Restricted Subsidiary, and certifying as to the resolutions, the bylaws and the
certificate or articles of incorporation of such Restricted Subsidiary attached
thereto and as to other corporate proceedings relating to the authorization,
execution and delivery by such Restricted Subsidiary of the Subsidiary Guaranty.

 

 

 

 

 

4.4.

Opinions of Counsel.

 

 

 

 

 

 

You shall have received from

 

 

 

 

 

 

(a)

Andrews & Kurth Mayor Day Caldwell & Keeton, L.L.P., counsel for the Company and
the Restricted Subsidiaries, and

 

 

 

 

 

 

(b)

Bingham Dana LLP, your special counsel,

 

 

 

 

closing opinions satisfactory to you in form, scope and substance, each dated as
of such Closing Date, substantially in the respective forms set forth in
Exhibits 4.4(a) and 4.4(b), and opining as to such other matters as you may
reasonably request. This Section 4.4 shall constitute direction by the Company
to such counsel named in the immediately preceding subsection (a) to deliver
such closing opinion to you.

 

 

 

 

 

4.5.

Purchases Permitted By Applicable Law, etc.

 

 

 

 

 

 

On such Closing Date your purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which you are subject, without recourse
to provisions (such as Section 1405(a)(8) of the New York Insurance Law)
permitting limited investments by insurance companies without restriction as to
the character of the particular investment, (b) not violate any applicable law
or regulation (including, without limitation, Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and (c) not subject you to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
you, you shall have received an Officer's Certificate certifying as to such
matters of fact as you may reasonably specify to enable you to determine whether
such purchase is so permitted.

 

 

 

 

 

4.6

Sale of Other Notes.

 

 

 

 

 

 

Contemporaneously with such Closing, the Company shall sell to the Other
Purchasers and the Other Purchasers shall purchase the Notes to be purchased by
them at such Closing as specified in Schedule A.

 

 

 

 

 

4.7.

Payment of Special Counsel Fees.

 

 

 

 

 

 

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before such Closing the fees, charges and disbursements of your special
counsel referred to in Section 4.4(b) to the extent reflected in a statement of
such counsel rendered to the Company at least one (1) Business Day prior to such
Closing.

 

 

 

 

 

 

 

 

 

4.8.

Private Placement Numbers.

 

 

 

 

 

Private Placement numbers issued by Standard & Poor's CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained for each Series.

 

 

 

 

 

4.9

Changes in Corporate Structure.

 

 

 

 

 

 

Except as specified in Schedule 4.9, the Company shall not have changed its
jurisdiction of incorporation or been a party to any merger or consolidation and
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

 

 

 

 

 

4.10

Subsidiary Guaranty.

 

 

 

 

 

 

You shall have received the Guaranty, duly executed and delivered by each
Restricted Subsidiary, substantially in the form of Exhibit 4.10 (the
"Subsidiary Guaranty"), satisfactory to you in form and substance, which
Guaranty shall be in full force and effect.

 

 

 

 

 

4.11.

Proceedings and Documents.

 

 

 

 

 

 

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be reasonably satisfactory to you and your special
counsel, and you and your special counsel shall have received all such
counterpart originals or certified or other copies of such documents as you or
they may reasonably request.

 

 

 

 

4.A.

COMPANY'S CLOSING CONDITIONS.

 

 

 

 

The Company's obligation to sell the Notes to be purchased by you on each
Closing Date is subject to the fulfillment to the Company's satisfaction, prior
to or on such Closing Date (except as otherwise specified), of the following
conditions:

 

 

 

 

 

4A.1.

Representations and Warranties.

 

 

 

 

 

 

The representations and warranties made by you in Section 6 shall be correct
when made and on such Closing Date.

 

 

 

 

 

4A.2.

Sales Permitted by Applicable Law, etc.

 

 

On such Closing Date the Company's sale of the Notes and the granting of the
Subsidiary Guaranty by the Restricted Subsidiaries shall (a) be permitted by the
laws and regulations of each jurisdiction to which the Company and the
Restricted Subsidiaries are subject, and (b) not violate any applicable law or
regulation.

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

 

 

 

The Company represents and warrants to you that:

 

 

 

 

 

5.1

Organization; Power and Authority.

 

 

 

 

 

 

(a)

The Company

 

 

 

 

 

 

 

(i)

is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware;

 

 

 

 

 

 

 

 

(ii)

is duly qualified as a foreign corporation and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and

 

 

 

 

 

 

 

 

(iii)

has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Other
Agreements and the Notes and to perform the provisions hereof and thereof.

 

 

 

 

 

 

 

(b)

Each Subsidiary

 

 

 

 

 

 

 

 

(i)

is a corporation or other legal entity duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization;

 

 

 

 

 

 

 

 

(ii)

is duly qualified as a foreign corporation or other legal entity and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and

 

 

 

 

 

 

 

 

(iii)

has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, and, in the case of the Restricted
Subsidiaries, to execute and deliver the Subsidiary Guaranty and to perform the
provisions hereof and thereof.

 

 

 

 

 

 

5.2

Authorization, etc.

 

 

 

 

 

 

 

(a)

This Agreement and the Other Agreements and the Notes have been duly authorized
by all necessary corporate action on the part of the Company, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors' rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

 

 

 

 

 

 

(b)

The Subsidiary Guaranty has been duly authorized by all necessary corporate,
partnership or limited liability company action on the part of each Restricted
Subsidiary and constitutes a legal, valid and binding obligation of each
Restricted Subsidiary enforceable against such Restricted Subsidiary in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

 

 

 

 

 

5.3

Disclosure.

 

 

 

 

 

 

The Company, through its agent, Banc One Capital Markets, Inc., has delivered to
you and each Other Purchaser a copy of a Confidential Private Placement
Memorandum, dated August 2001 (the "Memorandum"), relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Company and
the Subsidiaries. This Agreement, the Memorandum, the documents, certificates or
other writings delivered to you by or on behalf of the Company in connection
with the transactions contemplated hereby and the financial statements listed in
Schedule 5.5, taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. All projections and forward-looking statements contained in the
Memorandum are based upon assumptions that the Company believes to be reasonable
and were made in good faith, although no assurances can be given that the
results set forth in such projections or forward-looking statements will be
achieved. Except as disclosed in the Memorandum or in the financial statements
listed in Schedule 5.5, since December 31, 2000, there has been no change in the
financial condition, operations, business, properties or prospects of the
Company or any Subsidiary except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect. There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Memorandum or in the
other documents, certificates and other writings delivered to you by or on
behalf of the Company specifically for use in connection with the transactions
contemplated hereby.

 

 

 

 

 

 

5.4

Organization and Ownership of Shares of Subsidiaries; Affiliates.

 

 

 

 

 

 

 

(a)

Schedule 5.4 contains (except as noted therein) complete and correct lists of
(i) the Subsidiaries, showing, as to each Subsidiary, the correct name thereof,
the jurisdiction of its organization and the percentage of shares of each class
of its outstanding capital stock or similar equity interests owned by the
Company and each other Subsidiary, and whether such Subsidiary is a Restricted
Subsidiary, and (ii) the Company's Affiliates (other than Subsidiaries).

 

 

 

 

 

 

 

(b)

All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and the
Subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).

 

 

 

 

 

 

 

(c)

Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

 

 

 

 

 

 

 

(d)

No Restricted Subsidiary is a party to, or otherwise subject to any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Restricted Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of the Restricted Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Restricted Subsidiary.

 

 

 

 

 

 

5.5.

Financial Statements.

 

 

 

 

 

 

The Company has delivered to each Purchaser copies of the financial statements
of the Company and the Subsidiaries listed on Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
present fairly, in all material respects, the consolidated financial position of
the Company and the Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).

 

 

 

 

 

 

5.6

Compliance with Laws, Other Instruments, etc.

 

 

 

 

 

 

 

Neither the execution, delivery and performance by the Company of this Agreement
and the Notes, nor the execution, delivery and performance by any Restricted
Subsidiary of the Subsidiary Guaranty, will (a) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any property of the Company or any Restricted Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, or any other agreement or instrument to which the
Company or any Restricted Subsidiary is bound or by which the Company or any
Restricted Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Restricted
Subsidiary or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Restricted Subsidiary.

 

 

 

 

 

 

5.7

Governmental Authorizations, etc.

 

 

 

 

 

 

 

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance (a) by the Company of this Agreement or the Notes or (b)
by any Restricted Subsidiary of the Subsidiary Guaranty.

 

 

 

 

 

 

5.8

Litigation; Observance of Agreements, Statutes and Orders.

 

 

 

 

 

 

 

(a)

Except as disclosed in Schedule 5.8, there are no actions, suits or proceedings
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any Subsidiary or any property of the Company or any Subsidiary in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

 

 

 

 

 

 

(b)

Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws) of any Governmental
Authority, which default or violation, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

 

 

 

 

 

5.9

Taxes.

 

 

 

 

 

 

 

The Company and the Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and the Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate. The Federal income tax liabilities of the
Company and the Subsidiaries have been determined by the Internal Revenue
Service and paid for all fiscal years up to and including the fiscal year ended
December 31, 1996.

 

 

 

 

 

 

5.10.

Title to Property; Leases.

 

 

 

 

 

 

 

The Company and the Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

 

 

 

 

 

 

5.11.

Licenses, Permits, etc.

 

 

 

 

 

 

Except as disclosed in Schedule 5.11,

 

 

 

 

 

 

 

(a)

the Company and the Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, with respect to the business of the Company
and/or any Subsidiary as currently conducted, that individually or in the
aggregate are Material, without known conflict with the rights of others;

 

 

 

 

 

 

 

(b)

to the best knowledge of the Company, no product of the Company or any
Subsidiary infringes in any material respect upon any license, permit,
franchise, authorization, patent, copyright, service mark, trademark, trade name
or other right owned by any other Person; and

 

 

 

 

 

 

 

(c)

to the best knowledge of the Company, there is no violation by any Person of any
right of the Company or any Subsidiary with respect to any patent, copyright,
service mark, trademark, trade name or other right owned or used by the Company
or any Subsidiary which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

 

 

 

 

 

5.12.

Compliance with ERISA.

 

 

 

 

 

 

 

(a)

The Company and each ERISA Affiliate have operated and administered each Plan in
compliance with all applicable laws except for such instances of noncompliance
as have not resulted in and could not reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to Section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

 

 

 

 

 

 

 

 

 

 

 

 

(b)

The present value of the aggregate benefit liabilities under each of the Plans
(other than Multiemployer Plans), determined as of the end of such Plan's most
recently ended plan year on the basis of the actuarial assumptions specified for
funding purposes in such Plan's most recent actuarial valuation report, did not
exceed the aggregate current value of the assets of such Plan allocable to such
benefit liabilities. The term "benefit liabilities" has the meaning specified in
section 4001 of ERISA and the terms "current value" and "present value" have the
meaning specified in section 3 of ERISA.

 

 

 

 

 

 

 

(c)

The Company and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.

 

 

 

 

 

 

 

(d)

The expected postretirement benefit obligation (determined as of the last day of
the Company's most recently ended fiscal year in accordance with Financial
Accounting Standards Board Statement No. 106, without regard to liabilities
attributable to continuation coverage mandated by section 4980B of the Code) of
the Company and the Restricted Subsidiaries is not Material.

 

 

 

 

 

 

 

(e)

The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.3 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.

 

 

 

 

 

 

 

(f)

Schedule 5.12 lists all ERISA Affiliates that are Subsidiaries and that maintain
one or more Plans and any employee organizations in respect of any Multiemployer
Plan or Plan. Schedule 5.12 sets forth all ERISA Affiliates and all "employee
benefit plans" with respect to which the Company or any "affiliate" of the
Company is a "party-in-interest" or in respect of which the Notes could
constitute an "employer security" ("employee benefit plan," "party-in-interest"
and "employee organization" have the meanings specified in section 3 of ERISA,
"affiliate" has the meaning specified in section 407(d) of ERISA and Section V
of the Department of Labor Prohibited Transaction Exemption 95-60 (60 FR 35925,
July 12, 1995) and "employer security" has the meaning specified in section
407(d) of ERISA)

 

 

 

 

 

 

5.13.

Private Offering by the Company

 

 

 

 

 

 

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than you, the Other Purchasers and not more than 47 other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment pursuant to a valid exemption from the registration requirements of
Section 5 of the Securities Act. In reliance upon the accuracy of your
representations and warranties and the representations and warranties of the
Other Purchasers, neither the Company nor anyone acting on its behalf has taken,
or will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act.

 

 

 

 

 

 

5.14.

Use of Proceeds; Margin Regulations.

 

 

 

 

 

 

 

The Company will apply the proceeds of the sale of the Notes to refinance
existing Debt and to fund capital expenditures primarily associated with the
acquisition of seismic data and investment in working interests of exploration
and production projects. No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than one percent (1%) of the
value of the consolidated assets of the Company and the Subsidiaries and the
Company does not have any present intention that margin stock will constitute
more than five percent (5%) of the value of such assets. As used in this
Section, the terms "margin stock" and "purpose of buying or carrying" shall have
the meanings assigned to them in said Regulation U.

 

 

 

 

 

 

5.15.

Existing Debt; Future Liens.

 

 

 

 

 

 

 

(a)

Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Debt (in excess of $100,000 outstanding) of the Company
and the Subsidiaries as of September 30, 2001, since which date there has been
no material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Debt of the Company or the Subsidiaries. Neither
the Company nor Subsidiary is in default, and no waiver of default is currently
in effect, in the payment of any principal of or interest on any Debt of the
Company or such Subsidiary and no event or condition exists with respect to any
Debt of the Company or any Subsidiary that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such Debt
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

 

 

 

 

 

 

 

(b)

Except as disclosed in Schedule 5.15, neither the Company nor any Restricted
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.

 

 

 

 

 

 

5.16.

Foreign Assets Control Regulations, etc.

 

 

 

 

 

 

 

Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

 

 

 

 

 

 

5.17.

Status under Certain Statutes.

 

 

 

 

 

 

 

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 1935, as amended, the Transportation Acts (49 U.S.C.), as amended, or the
Federal Power Act, as amended.

 

 

 

 

 

 

5.18.

Environmental Matters.

 

 

 

 

 

 

 

Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no action or proceeding of any kind has
been instituted raising any claim against the Company or any of the Subsidiaries
or any of their respective real properties now or formerly owned, leased or
operated by any of them or other assets, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect. Except as
otherwise disclosed to you in writing,

 

 

 

 

 

 

 

(a)

neither the Company nor any of the Subsidiaries has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect;

 

 

 

 

 

 

 

(b)

neither the Company nor any of the Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and

 

 

 

 

 

 

 

(c)

all buildings on all real properties now owned, leased or operated by the
Company or any of the Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

 

 

 

 

 

6.

REPRESENTATIONS OF THE PURCHASER.

 

 

 

 

 

 

6.1.

Purchase for Investment.

 

 

 

 

 

 

 

You represent that you are purchasing the Notes for your own account or for one
or more separate accounts maintained by you or for the account of one or more
pension or trust funds and not with a view to the distribution thereof or with
any present intention of offering or selling any of the Notes in a transaction
that would violate the Securities Act or the securities laws of any State of the
United States or any other applicable jurisdiction, provided that the
disposition of your or their property shall at all times be within your or their
control. You represent and warrant that you and any Person for whose account you
are purchasing the Notes are either a Qualified Institutional Buyer or an
Accredited Institution, in either case with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Notes. You also understand that the Company
and, for purposes of the opinions to be delivered to you pursuant to Section
4.4, counsel to the Company and your special counsel, will rely upon the
accuracy and truth of the foregoing representations and you hereby consent to
such reliance. You understand that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.

 

 

 

 

 

 

6.2.

Legend.

 

 

 

 

 

 

You agree that the Notes shall contain the following legend:

 

 

 

 

 

 

"THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY ONLY BE REOFFERED AND SOLD IN COMPLIANCE WITH THE REGISTRATION
PROVISIONS OF SUCH ACT OR PURSUANT TO AN EXEMPTION THEREFROM."

 

 

 

 

 

The legend requirements imposed by this Section 6.2 shall cease and terminate as
to any particular Note if the Notes represented thereby have been:

 

 

 

 

 

 

 

(a)

effectively registered under the Securities Act (the Company having no
obligation to effect the registration of such Notes) and disposed of in
accordance with the registration statement covering such Notes,

 

 

 

 

 

 

 

 

(b)

distributed to the public pursuant to Rule 144 (or any successor provision)
under the Securities Act, or

 

 

 

 

 

 

 

(c)

otherwise transferred in accordance herewith and the subsequent disposition of
such Notes shall not require the registration or qualification of such Notes
under the Securities Act or any similar state law then in force.

 

 

 

 

 

Whenever such restrictions shall terminate as to any Notes, the holder thereof
shall be entitled to receive from the Company, without expense to such holder
(except for stamp taxes or governmental charges, if any, payable in connection
with a transfer of such Notes, as required by Section 13.2), a new Note of like
tenor not bearing the legend set forth in this Section 6.2.

 

 

 

 

 

6.3.

ERISA.

 

 

 

 

You represent:

 

 

 

 

 

 

(a)

if you are acquiring the Notes for your own account with funds from or
attributable to your general account, and in reliance upon the Company's
representations set forth in Section 5.12 and the related disclosures set forth
in Schedule 5.12, that the amount of the reserves and liabilities for the
general account contracts (as defined by the annual statement for life insurance
companies approved by the National Association of Insurance Commissioners (the
"NAIC Annual Statement")) held by or on behalf of any Plan together with the
amount of the reserves and liabilities for the general account contracts held by
or on behalf of any other Plans maintained by the same employer (or affiliate
thereof, as such term is defined in section V of DOL Prohibited Transaction
Exemption 95-60 (60 FR 35925, July 12, 1995)) or by the same employee
organization (as defined in ERISA) in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with the state of domicile of the insurance company; for purposes of the
percentage limitation in this clause (a), the amount of reserves and liabilities
for the general account contracts held by or on behalf of a Plan shall be
determined before reduction for credits on account of any reinsurance ceded on a
coinsurance basis; or

 

 

 

 

 

 

(b)

if any part of the funds being used by you to purchase the Notes shall come from
assets of an employee benefit plan (as defined in section 3 of ERISA) or a plan
(as defined in section 4975(e)(1) of the Code), that:

 

 

 

 

 

 

 

(i)

if such funds are attributable to a "separate account" (as defined in section 3
of ERISA), then

 

 

 

 

 

 

 

 

 

(A)

all requirements for an exemption under DOL Prohibited Transaction Exemption
90-1 (issued January 29, 1990) are met with respect to the use of such funds to
purchase the Notes, or

 

 

 

 

 

 

 

 

 

 

(B)

the employee benefit plans with an interest in such separate account have been
identified in a writing delivered by you to the Company;

 

 

 

 

 

 

 

 

 

(ii)

if such funds are attributable to a "separate account" (as defined in section 3
of ERISA) that is maintained solely in connection with fixed contracted
obligations of an insurance company, any amounts payable, or credited, to any
employee benefit plan having an interest in such account and to any participant
or beneficiary of such plan (including an annuitant) are not affected in any
manner by the investment performance of the separate account;

 

 

 

 

 

 

 

 

 

(iii)

if such funds are attributable to an "investment fund" managed by a "qualified
plan asset manager" (as such terms are defined in Part V of DOL Prohibited
Transaction Exemption 84-14, issued March 13, 1984), all requirements for an
exemption under such Exemption are met with respect to the use of such funds to
purchase the Notes; or

 

 

 

 

 

 

 

 

 

(iv)

such employee benefit plan is excluded from the provisions of section 406 of
ERISA by virtue of section 4(b) of ERISA.

 

 

 

 

 

 

 

6.4.

Organization; Power and Authority; Compliance with Laws.

 

 

 

 

 

 

 

You represent and warrant that:

 

 

 

 

 

 

 

 

(a)

you are a corporation duly organized, validly existing, and in good standing
under the laws of the state of your incorporation,

 

 

 

 

 

 

 

 

(b)

you have the corporate power and authority to execute and deliver this Agreement
and to perform the provisions hereof, and

 

 

 

 

 

 

 

 

(c)

the execution, delivery and performance of this Agreement by you will not
violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to you.

 

 

 

 

 

 

 

6.5.

Authorization, etc.

 

 

 

 

 

 

 

You represent and warrant that this Agreement has been duly authorized by all
necessary corporate action on your part, and this Agreement constitutes your
legal, valid and binding obligation enforceable against you in accordance with
its terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

 

 

 

 

 

7.

INFORMATION AS TO COMPANY.

 

 

 

 

 

 

 

7.1.

Financial and Business Information.

 

 

 

 

 

 

 

The Company shall deliver to each holder that is an Institutional Investor:

 

 

 

 

 

 

 

 

(a)

Quarterly Statements

-- within forty-five (45) days after the end of each quarterly fiscal period in
each fiscal year of the Company (other than the last quarterly fiscal period of
each such fiscal year), duplicate copies of,

 

 

 

 

 

 

 

 

 

(i)

consolidated balance sheets of the Company and its consolidated Subsidiaries,
and of the Company and its Restricted Subsidiaries, as at the end of such
quarter, and

 

 

 

 

 

 

 

 

 

(ii)

consolidated statements of operations, stockholders' equity and cash flows of
the Company and its consolidated Subsidiaries, and of the Company and its
Restricted Subsidiaries, for such quarter and (in the case of the second and
third quarters) for the portion of the fiscal year ending with such quarter,

 

 

 

 

 

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that, so long as the Company shall not have any
Unrestricted Subsidiaries, delivery within the time period specified above of
copies of the Company's Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);

 

 

 

 

 

 

 

 

(b)

Annual Statements

-- within ninety (90) days after the end of each fiscal year of the Company,
duplicate copies of,

 

 

 

 

 

 

 

 

 

(i)

a consolidated balance sheet of the Company and its consolidated Subsidiaries as
at the end of such year,

 

 

 

 

 

 

 

 

 

(ii)

consolidated statements of operations, stockholders' equity and cash flows of
the Company and its consolidated Subsidiaries for such year, and

 

 

 

 

 

 

 

 

 

(iii)

a condensed consolidating balance sheet, and condensed consolidating statements
of operations and cash flows of the Company and its Subsidiaries setting forth,
in each case, consolidating information sufficient to show the financial
position and results of operations and cash flows of the Company and the
Restricted Subsidiaries,

 

 

 

 

 

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by

 

 

 

 

 

 

 

 

 

 

(A)

in the case of the financial statements identified in the foregoing clauses (i)
and (ii), an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and

 

 

 

 

 

 

 

 

 

 

(B)

a certificate of such accountants stating that they have reviewed this Agreement
and stating further whether, in making their audit, they have become aware of
any condition or event that then constitutes a Default or an Event of Default,
and, if they are aware that any such condition or event then exists, specifying
the nature and period of the existence thereof (it being understood that such
accountants shall not be liable, directly or indirectly, for any failure to
obtain knowledge of any Default or Event of Default unless such accountants
should have obtained knowledge thereof in making an audit in accordance with
generally accepted auditing standards or did not make such an audit),

 

 

 

 

 

 

provided

that, so long as the Company shall not have any Unrestricted Subsidiaries, the
delivery within the time period specified above of the Company's Annual Report
on Form 10-K for such fiscal year (together with the Company's annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act)
prepared in accordance with the requirements therefor and filed with the
Securities and Exchange Commission, together with the accountants' certificates
described in clauses (A) and (B) above, shall be deemed to satisfy the
requirements of this Section 7.1(b);

 

 

 

 

 

 

 

 

(c)

SEC and Other Reports

-- promptly upon their becoming available, one copy of

 

 

 

 

 

 

 

 

 

(i)

each financial statement, report, notice or proxy statement sent by the Company
or any Restricted Subsidiary to public securities holders generally, and

 

 

 

 

 

 

 

 

 

(ii)

(A)

each regular or periodic report, each registration statement (without exhibits
except as expressly requested by such holder), and each prospectus and all
amendments thereto filed by the Company or any Restricted Subsidiary with the
Securities and Exchange Commission; and

 

 

 

 

 

 

 

 

 

 

(B)

by facsimile or e-mail, all press releases and other statements made available
generally by the Company or any Restricted Subsidiary to the public concerning
developments that are Material;

 

 

 

 

 

 

 

 

(d)

Audit Reports

- as soon as practicable after receipt thereof by the Company or any Subsidiary,
a copy of each other report submitted to the Company or any Subsidiary by its
independent accountants in connection with any interim or special audit made by
them of the books of the Company or any Subsidiary;

 

 

 

 

 

 

 

 

(e)

Litigation

-- within five (5) days after the Company obtains knowledge thereof, written
notice of any pending or threatened (in writing) (i) litigation not fully
covered by insurance or as to which an insurance company has not accepted
liability or (ii) governmental proceeding, in each case against the Company or
any Restricted Subsidiary, in which the damages sought exceed One Million
Dollars ($1,000,000), individually or in the aggregate, or which otherwise could
reasonably be expected to have a Material Adverse Effect;

 

 

 

 

 

 

 

 

(f)

Notice of Default or Event of Default

-- promptly, and in any event within five (5) days after a Responsible Officer
shall become aware of the existence of any Default or Event of Default or that
any Person has given any notice or taken any action with respect to a claimed
default hereunder or that any Person has given any notice or taken any action
with respect to a claimed default of the type referred to in Section 11(f), a
written notice specifying the nature and period of existence thereof and what
action the Company is taking or proposes to take with respect thereto;

 

 

 

 

 

 

 

 

(g)

Oil and Gas Reserve Reports

-- promptly, and in any event no later than April 1 in each year, engineering
reports in form and substance reasonably satisfactory to the Required Holders,
certified by Garb Grubb Harris & Associates, Inc. (or any other nationally or
regionally recognized independent consulting petroleum engineers) as fairly and
accurately setting forth

 

 

 

 

 

 

 

 

 

(i)

the proven and producing, shut-in, behind-pipe, and undeveloped oil and gas
reserves (separately classified as such) of the Company and its Restricted
Subsidiaries as of January 1 of the year for which such reserve reports are
furnished,

 

 

 

 

 

 

 

 

 

(ii)

the aggregate present value of the future net income with respect to such
reserves discounted at a stated per annum annual discount rate,

 

 

 

 

 

 

 

 

 

(iii)

projections of the annual rate of production, gross income, and net income with
respect to such proven and producing reserves, and

 

 

 

 

 

 

 

 

 

(iv)

information with respect to the "take-or-pay," "prepayment," and gas-balancing
liabilities of the Company and its Restricted Subsidiaries;

 

 

 

 

 

 

 

 

(h)

ERISA Matters

-- promptly, and in any event within five (5) days after a Responsible Officer
shall become aware of any of the following, a written notice setting forth the
nature thereof and the action, if any, that the Company or an ERISA Affiliate
proposes to take with respect thereto:

 

 

 

 

 

 

 

 

 

(i)

with respect to any Plan, any reportable event, as defined in section 4043(b) of
ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or

 

 

 

 

 

 

 

 

 

(ii)

the taking by the PBGC of steps to institute, or the threatening by the PBGC of
the institution of, proceedings under section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, or the receipt by
the Company or any ERISA Affiliate of a notice from a Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan;
or

 

 

 

 

 

 

 

 

 

(iii)

any event, transaction or condition that could result in the incurrence of any
liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

 

 

 

 

 

 

 

 

(i)

Notices from Governmental Authority

-- promptly, and in any event within thirty (30) days of receipt thereof, copies
of any notice to the Company or any Subsidiary from any Federal or state
Governmental Authority relating to any order, ruling, statute or other law or
regulation that could reasonably be expected to have a Material Adverse Effect;
and

 

 

 

 

 

 

(j)

Audited Financial Statements for Restricted Group

-- with respect to any fiscal year of the Company as to which both of the
following conditions would be satisfied:

 

 

 

 

 

 

 

 

 

 

(i)

the assets of all Unrestricted Subsidiaries, determined on a combined basis as
of the last day of such year, exceed 20% of the consolidated total assets of the
Company and its consolidated Subsidiaries, and

 

 

 

 

 

 

 

 

 

 

(ii)

the revenues of all Unrestricted Subsidiaries, determined on a combined basis
for such fiscal year, exceed 20% of the consolidated revenues of the Company and
its consolidated Subsidiaries,

 

 

 

 

 

 

upon the written request of the Required Holders, the Company will deliver to
each holder that is an Institutional Investor the same financial statements and
opinion with respect to the Company and its Restricted Subsidiaries as is
provided pursuant to clauses (i) and (ii) of Section 7.1(b) with respect to the
Company and its consolidated Subsidiaries (such delivery to be made no later
than the later of (x) the time delivery is made of the financial statements
referred to in such clauses, if such request is made at least 60 days before
such time, or (y) 60 days after such request is made).

 

 

 

 

 

 

 

 

(k)

Requested Information

-- with reasonable promptness, such other data and information relating to the
business, operations, affairs, financial condition, assets or properties of the
Company or any of the Restricted Subsidiaries or relating to the ability of the
Company to perform its obligations hereunder and under the Notes as from time to
time may be reasonably requested by any such holder including, without
limitation, information required by 17 C.F.R. 230.144A, as amended from time to
time.

 

 

 

 

 

 

 

7.2.

Officer's Certificate.

 

 

 

 

 

 

 

Each set of financial statements delivered to a holder pursuant to Section
7.1(a) or Section 7.1(b) hereof shall be accompanied by a certificate of a
Senior Financial Officer setting forth:

 

 

 

 

 

 

 

 

(a)

Covenant Compliance

-- the information (including detailed calculations) required in order to
establish whether the Company was in compliance with the requirements of
Sections 10.1 through 10.7, inclusive, during the quarterly or annual period
covered by the statements then being furnished (including with respect to each
such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and

 

 

 

 

 

 

 

 

(b)

Event of Default

-- a statement that such officer has reviewed the relevant terms hereof and has
made, or caused to be made, under his or her supervision, a review of the
transactions and conditions of the Company and the Subsidiaries from the
beginning of the quarterly or annual period covered by the statements then being
furnished to the date of the certificate and that such review shall not have
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.

 

7.3.

Inspection.

 

 

 

 

 

 

 

The Company shall permit the representatives of each holder that is an
Institutional Investor:

 

 

 

 

 

 

 

 

(a)

No Default

-- if no Default or Event of Default then exists, at the expense of such holder
(with respect to its travel and other out-of-pocket costs and compensation
expenses of its representatives) upon reasonable prior notice to the Company, to
visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and the Subsidiaries with the Company's
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants and its independent
petroleum engineers, and (with the consent of the Company, which consent will
not be unreasonably withheld) to visit the other offices and properties of the
Company and each Subsidiary, all at such reasonable times as may be reasonably
requested in writing, provided that you shall be permitted to make only two
inspections per calendar year pursuant to the provisions of this subsection (a)
(without limitation of the inspection rights of any Other Purchaser); and

 

 

 

 

 

 

 

 

(b)

Default

-- if a Default or an Event of Default then exists, at the expense of the
Company to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers,
independent public accountants and independent petroleum engineers (and by this
provision the Company authorizes said accountants and engineers to discuss the
affairs, finances and accounts of the Company and the Subsidiaries), all at such
times and as often as may be requested

 

 

 

 

 

 

8.

PREPAYMENT OF THE NOTES

 

 

 

 

 

 

 

8.1.

Required Prepayments.

 

 

 

 

 

 

 

Regardless of the amount of the Notes which may be outstanding from time to
time, the Company shall prepay or, in the case of principal amounts due at the
maturity of any Note, pay, and there shall become due and payable on the
respective dates specified below, the respective aggregate principal amounts of
each Series of Notes hereinafter set forth opposite such dates (or such lesser
amount as would constitute payment in full of the Notes of such Series):



Date:

Principal Amount

of Series G Notes

to be prepaid or

paid:

Principal Amount

of Series H Notes

to be prepaid or

paid:

Principal Amount

of Series I Notes

to be prepaid or

paid:

October 15, 2006

$20,000,000

$0

$0

October 15, 2008

$0

$50,000,000

$0

October 15, 2011

$0

$0

$37,000,000

Totals

$20,000,000

$50,000,000

$37,000,000



The principal amount of any Note remaining outstanding at the maturity thereof
shall be paid at such maturity. Each such prepayment or payment shall be at a
price of 100% of the principal amount prepaid or paid, together with interest
accrued thereon to (but not including) the date of prepayment or payment. No
Make-Whole Amount shall be payable in connection with any mandatory prepayment
or payment made pursuant to this Section 8.1.

 

 

 

 

 

 

 

8.2.

Optional Prepayments with Make-Whole Amount; Rescission.

 

 

 

 

 

 

 

 

(a)

Optional Prepayments with Make-Whole Amount.  

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in a principal amount of
not less than (i) in the case of a partial prepayment other than a Contingent
Optional Prepayment, Five Million Dollars ($5,000,000), or (ii) in the case of a
partial prepayment which is a Contingent Optional Prepayment, Two Million
Dollars ($2,000,000), or, in either case, such lesser amount as shall then be
outstanding, at one hundred percent (100%) of the principal amount so prepaid,
plus the Make-Whole Amount determined for the prepayment date with respect to
such principal amount. The Company will give each holder written notice (an
"Optional Prepayment Notice") of each optional prepayment under this Section 8.2
not less than thirty (30) days and not more than sixty (60) days prior to the
date fixed for such prepayment (the "Optional Prepayment Date"). Each such
Optional Prepayment Notice shall

 

 

 

 

 

 

 

 

 

(i)

specify the Optional Prepayment Date,

 

 

 

 

 

 

 

 

 

(ii)

state whether such prepayment is contingent upon the completion of an asset
disposition by the Company or a Restricted Subsidiary or the consummation of a
new credit facility with another creditor or group of creditors (a "Contingent
Optional Prepayment") and describe in reasonable detail the terms thereof,

 

 

 

 

 

 

 

 

 

(iii)

specify the aggregate principal amount of each Series to be prepaid on such
date,

 

 

 

 

 

 

 

 

 

(iv)

specify the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3),

 

 

 

 

 

 

 

 

 

(v)

specify the interest to be paid on the prepayment date with respect to such
principal amount being prepaid, and

 

 

 

 

 

 

 

 

 

(vi)

be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation.

 

 

 

 

 

 

Two (2) Business Days prior to such prepayment, the Company shall deliver to
each holder a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.

 

 

 

 

 

 

 

 

(b)

Rescission.

  In the event that the Company shall give an Optional Prepayment Notice of any
Contingent Optional Prepayment pursuant to Section 8.2(a), the Company
thereafter shall have the right to rescind such Optional Prepayment Notice by
giving each holder written notice of such rescission (a "Rescission Notice") not
less than ten (10) Business Days prior to the Optional Prepayment Date specified
in such Optional Prepayment Notice. Upon delivery of such Rescission Notice in
accordance with this Section 8.2(b), the Company shall be relieved of any
obligation to make the Contingent Optional Prepayment on the Optional Prepayment
Date in respect of which such Rescission Notice was delivered.

 

 

 

 

 

 

.

8.3

Allocation of Partial Prepayments.

 

 

 

 

 

 

All partial prepayments of the Series G Notes, the Series H Notes and the Series
I Notes pursuant to Section 8.1 shall be allocated to all outstanding Notes of
the relevant Series ratably in accordance with the unpaid principal amounts
thereof. All partial prepayments of the Notes pursuant to Section 8.2 shall be
allocated to all outstanding Notes (without distinguishing among the different
Series) ratably in accordance with the unpaid principal amounts thereof. Any
partial prepayment of the Series G Notes, the Series H Notes and the Series I
Notes pursuant to Section 8.2 shall reduce the principal amount of each required
prepayment of such Series becoming due under Section 8.1 on and after the date
of such prepayment in the inverse order of the maturity thereof.

 

 

 

 

 

 

 

8.4.

Maturity; Surrender, etc.

 

 

 

 

 

 

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

 

 

 

 

 

 

8.5.

Purchase of Notes.

 

 

 

 

 

 

The Company will not and will not permit any Restricted Subsidiary or Affiliate
to purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes except upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes. The Company will
promptly cancel all Notes acquired by it or any Restricted Subsidiary or
Affiliate pursuant to any payment or prepayment of Notes pursuant to any
provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

 

 

 

 

 

 

 

8.6.

Make-Whole Amount.

 

 

 

 

 

 

The term "Make-Whole Amount" means, with respect to any Series G Note, Series H
Note or Series I Note, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount of such Called Principal, provided that the
Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

"Called Principal"

means, with respect to any Series G Note, Series H Note, or Series I Note, the
principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.



"Discounted Value"

means, with respect to the Called Principal of any Series G Note, Series H Note,
or Series I Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Notes is payable) equal
to the Reinvestment Yield with respect to such Called Principal.



"Reinvestment Yield"

means, with respect to the Called Principal of any Series G Note, Series H Note,
or Series I Note, the sum of one half percent (.5%) per annum plus the yield to
maturity implied by (i) the yields reported, as of 10:00 A.M. (New York City
time) on the second (2nd) Business Day preceding the Settlement Date with
respect to such Called Principal, on the display designated as Bloomberg
Financial Markets Govt PX (or such other display as may replace Bloomberg
Financial Markets Govt PX) for actively traded U.S. Treasury securities having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or (ii) if such yields are not reported as of such time or the
yields reported as of such time are not ascertainable, the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second (2nd) Business Day preceding the Settlement
Date with respect to such Called Principal, in Federal Reserve Statistical
Release H.15 (519) (or any comparable successor publication) for actively traded
U.S. Treasury securities having a constant maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. Such implied
yield will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the constant maturity closest to and greater than the
Remaining Average Life and (2) the actively traded U.S. Treasury security with
the constant maturity closest to and less than the Remaining Average Life.



"Remaining Average Life"

means, with respect to any Called Principal, the number of years (calculated to
the nearest one-twelfth year) obtained by dividing (i) such Called Principal
into (ii) the sum of the products obtained by multiplying (a) the principal
component of each Remaining Scheduled Payment with respect to such Called
Principal by (b) the number of years (calculated to the nearest one-twelfth
year) that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.



"Remaining Scheduled Payments"

means, with respect to the Called Principal of any Series G Note, Series H Note,
or Series I Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes of such
Series, then the amount of the next succeeding scheduled interest payment will
be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date pursuant to Section 8.2 or 12.1.



"Settlement Date"

means, with respect to the Called Principal of any Series G Note, Series H Note,
or Series I Note, the date on which such Called Principal is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.

 

 

 

 

 

 

9.

AFFIRMATIVE COVENANTS.

 

 

 

 

 

 

The Company covenants that so long as any of the Notes are outstanding:

 

 

 

 

 

 

 

9.1.

Compliance with Law.

 

 

 

 

 

 

The Company will and will cause each of the Subsidiaries to comply with all
laws, ordinances, rules or regulations of Governmental Authorities to which each
of them is subject, including, without limitation, Environmental Laws, and will
obtain and maintain in effect all licenses, certificates, permits, franchises
and other authorizations of Governmental Authorities necessary to the ownership
and operation of their respective properties or to the conduct of their
respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other authorizations of Governmental Authorities could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 

 

 

 

 

 

9.2.

Insurance.

 

 

 

 

 

 

The Company will and will cause each of the Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated,
except to the extent that the failure to maintain such insurance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 

 

 

 

 

 

9.3.

Maintenance of Properties.

 

 

 

 

 

 

The Company will and will cause each of the Subsidiaries to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that

 

 

 

 

 

 

 

 

(a)

no violation of this Section 9.3 shall be deemed to have occurred with respect
to any property of the Company or any Subsidiary damaged or destroyed by a
casualty occurrence, so long as the Company or such Restricted Subsidiary is
proceeding diligently to repair or replace such property, and

 

 

 

 

 

 

 

 

(b)

this Section shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (which term shall not,
for the purpose of this clause (b) only, include the discontinuance of the
operation and maintenance of a Restricted Subsidiary's properties that would
render such Restricted Subsidiary unable to perform its obligations under the
Subsidiary Guaranty, and therefore result in a Material Adverse Effect only
under clause (c) of the definition of such term).

 

 

 

 

 

 

 

9.4.

Payment of Taxes and Claims

 

 

 

 

 

 

The Company will and will cause each of the Subsidiaries to file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Company or any Subsidiary, provided that neither the
Company nor any Subsidiary need pay any such tax or assessment or claims if (a)
the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or such Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) the
nonpayment of all such taxes and assessments in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

 

 

 

 

 

 

 

9.5.

Corporate Existence, etc.

 

 

 

 

 

 

Subject to Section 10.5, the Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to Sections 10.5 and 10.6, the
Company will at all times preserve and keep in full force and effect the
corporate or other legal entity existence of each of the Subsidiaries (unless
merged into the Company or a Subsidiary) and all rights, franchises, licenses
and permits of the Company and the Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate or other legal entity existence, right,
franchise, license or permit could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (which term shall not
(for the purpose of this Section 9.5 only) include, with respect to any
Restricted Subsidiary, the termination of or failure to preserve and keep in
full force and effect such corporate or other legal entity existence, right,
franchise, license or permit that would render such Restricted Subsidiary unable
to perform its obligations under the Subsidiary Guaranty, and therefore result
in a Material Adverse Effect only under clause (c) of the definition of such
term).

 

 

 

 

 

 

 

9.6.

Pari Passu.

 

 

 

 

 

 

The Company covenants that its obligations under the Notes and under this
Agreement and the Other Agreements do and will rank at least pari passu with all
its other present and future unsecured Senior Debt.

 

 

 

 

 

 

 

9.7.

Subsidiary Guaranty.

 

 

 

 

 

 

The Company will cause each Subsidiary which becomes a Restricted Subsidiary
after the First Closing Date to execute and deliver to the holders a copy of the
Joinder Agreement in the form attached to the Subsidiary Guaranty as Annex 2,
duly executed by such Subsidiary, together with an opinion of counsel
satisfactory to the Required Holders addressing with respect to such Subsidiary
the issues relating to Subsidiaries and the Subsidiary Guaranty in the form of
opinion attached hereto as Exhibit 4.4(a).

 

 

 

 

 

 

10.

NEGATIVE COVENANTS.

 

 

 

 

 

 

The Company covenants that so long as any of the Notes are outstanding:

 

 

 

 

 

 

 

10.1.

Net Worth.

 

 

 

 

 

 

The Company will not, at any time, permit Consolidated Net Worth to be less than
the sum of (a) One Hundred Eighty Million Dollars ($180,000,000), plus (b) an
aggregate amount equal to fifty percent (50%) of Consolidated Net Income (but,
in each case, only if a positive number) for each completed fiscal year of the
Company beginning with the fiscal year ending December 31, 1999.

 

 

 

 

 

 

 

10.2.

Interest Coverage.

 

 

 

 

 

 

The Company will not, at any time, permit (a) EBITDA for the period of four
consecutive fiscal quarters of the Company then most recently ended to be less
than (b) five hundred percent (500%) of Consolidated Interest Expense for such
period.

 

 

 

 

 

 

 

10.3.

Debt Incurrence.

 

 

 

 

 

 

 

 

(a)

Company Debt.

The Company will not, directly or indirectly, create, incur, assume, guarantee,
or otherwise become directly or indirectly liable with respect to, any Debt
(including, without limitation, any extension, renewal or refunding of Debt),
unless on the date the Company becomes liable with respect to any such Debt and
immediately after giving effect thereto and the concurrent retirement of any
other Debt,

 

 

 

 

 

 

 

 

 

(i)

no Default or Event of Default exists, and

 

 

 

 

 

 

 

 

 

(ii)

Consolidated Debt does not exceed fifty-five percent (55%) of Total
Capitalization.

 

 

 

 

 

 

 

 

(b)

Restricted Subsidiary Debt.

The Company will not permit any of the Restricted Subsidiaries to, directly or
indirectly, create, incur, assume, guarantee, or otherwise become directly or
indirectly liable with respect to, any Debt (including, without limitation, any
extension, renewal or refunding of Debt), unless on the date such Restricted
Subsidiary becomes liable with respect to any such Debt and immediately after
giving effect thereto and the concurrent retirement of any Debt,

 

 

 

 

 

 

 

 

 

(i)

no Default or Event of Default exists,

 

 

 

 

 

 

 

 

 

(ii)

the aggregate amount of Priority Debt does not exceed ten percent (10%) of
Consolidated Tangible Assets, and

 

 

 

 

 

 

 

 

 

(iii)

Consolidated Debt does not exceed fifty-five percent (55%) of Total
Capitalization.

 

 

 

 

 

 

 

 

(c)

Time of Incurrence of Debt.

For the purposes of this Section 10.3, any Person becoming a Restricted
Subsidiary after the date hereof shall be deemed, at the time it becomes a
Restricted Subsidiary, to have incurred all of its then outstanding Debt, and
any Person extending, renewing or refunding any Debt shall be deemed to have
incurred such Debt at the time of such extension, renewal or refunding.

 

 

 

 

 

 

 

10.4.

Liens.

 

 

 

 

 

 

The Company will not, and will not permit any of the Restricted Subsidiaries to,
directly or indirectly create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to any
property (including, without limitation, any document or instrument in respect
of goods or accounts receivable) of the Company or any Restricted Subsidiary,
whether now owned or held or hereafter acquired, or any income or profits
therefrom (whether or not provision is made for the equal and ratable securing
of the Notes in accordance with the last paragraph of this Section 10.4), or
assign or otherwise convey any right to receive income or profits, except:

 

 

 

 

 

 

 

 

(a)

Liens for taxes, assessments or other governmental charges the payment of which
is not at the time required by Section 9.4;

 

 

 

 

 

 

 

 

(b)

statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due or the payment of which is being
contested in accordance with the general procedures described in Section 9.4
relating to tax matters;

 

 

 

 

 

 

 

 

(c)

Liens (other than any Lien imposed by ERISA) incurred or deposits made in the
ordinary course of business (i) in connection with workers' compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal and
supersedeas bonds (not in excess of Five Million Dollars ($5,000,000)), bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of property;

 

 

 

 

 

 

 

 

(d)

leases or subleases granted to others, easements, rights-of-way, restrictions
and other similar charges or encumbrances, in each case incidental to, and not
interfering with, the ordinary conduct of the business of the Company or any of
the Restricted Subsidiaries, provided that such Liens do not, in the aggregate,
materially detract from the value of such property with respect to its then
current use;

 

 

 

 

 

 

 

 

(e)

Liens on property of the Company or any of the Restricted Subsidiaries securing
Debt owing to the Company or to a Wholly-Owned Restricted Subsidiary;

 

 

 

 

 

 

 

 

(f)

Liens existing on the date of this Agreement and securing the Debt of the
Company and the Restricted Subsidiaries identified as secured Debt in Schedule
5.15, but not any refinancing of such Debt;

 

 

 

 

 

 

 

 

(g)

Liens on property acquired or constructed by the Company or any Restricted
Subsidiary after the date of this Agreement to secure Debt of the Company or
such Restricted Subsidiary incurred in connection with or related to such
acquisition or construction, and Liens existing on such property at the time of
acquisition thereof, provided that

 

 

 

 

 

 

 

 

 

(i)

no such Lien shall extend to or cover any property other than the property being
acquired or constructed (including contractual and other rights related thereto
and proceeds thereof),

 

 

 

 

 

 

 

 

 

(ii)

the amount of Debt secured by any such Lien shall not exceed an amount equal to
the lesser of the total purchase or construction price or Fair Market Value (as
determined in good faith by the Board of Directors or the board of directors of
such Restricted Subsidiary) of the property being acquired or constructed,
determined at the time of such acquisition or at the time of substantial
completion of such construction,

 

 

 

 

 

 

 

 

 

(iii)

such Lien shall be created concurrently with or within twelve months after such
acquisition or substantial completion of such construction, and

 

 

 

 

 

 

 

 

 

(iv)

no Default or Event of Default shall exist at the time of creation, incurrence
or assumption of such Lien;

 

 

 

 

 

 

 

 

(h)

Liens existing on property of a corporation at the time it becomes a Restricted
Subsidiary or is merged or consolidated with the Company or a Restricted
Subsidiary, provided that

 

 

 

 

 

 

 

 

 

(i)

no such Lien shall extend to or cover any property other than the property
subject to such Lien at the time of any such transaction,

 

 

 

 

 

 

 

 

 

(ii)

the amount of Debt secured by any such Lien shall not exceed the Fair Market
Value (as determined in good faith by the Board of Directors or the board of
directors of such Restricted Subsidiary) of the property subject thereto,
determined at the time of such transaction,

 

 

 

 

 

 

 

 

 

(iii)

such Lien was not created in contemplation of any such transaction, and

 

 

 

 

 

 

 

 

 

(iv)

no Default or Event of Default shall exist at the time of any such transaction;

 

 

 

 

 

 

 

 

(i)

Liens incidental to the conduct of the business referred to in Section 10.10
(including, without limitation, licenses, participation rights, rebate or
revenue sharing obligations, or similar encumbrances), provided that such Liens
have not arisen in connection with the incurrence of Debt; and

 

 

 

 

 

 

 

 

(j)

Liens, not otherwise permitted by the provisions of this Section 10.4, on
property of the Company or any Restricted Subsidiary, provided that on the date
the Company or such Restricted Subsidiary becomes liable with respect to the
Debt secured by such Liens, and immediately after giving effect thereto and the
concurrent retirement of any other Debt constituting Priority Debt,

 

 

 

 

 

 

 

 

 

(i)

no Default or Event of Default exists, and

 

 

 

 

 

 

 

 

(ii)

the aggregate amount of Priority Debt does not exceed ten percent (10%) of
Consolidated Tangible Assets.

 

 

 

 

 

 

In case any property shall be subjected to a Lien in violation of this Section
10.4, the Company will forthwith make or cause to be made, to the fullest extent
permitted by applicable law, provision whereby the Notes will be secured equally
and ratably as to such property with all other obligations secured thereby
pursuant to such agreements and instruments as shall be approved by the Required
Holders, and the Company will promptly cause to be delivered to each holder of a
Note an opinion, reasonably satisfactory to the Required Holders, of Andrews &
Kurth Mayor Day Caldwell & Keeton, L.L.P. or other independent counsel
satisfactory to the Required Holders to the effect that such agreements and
instruments are enforceable in accordance with their terms, and in any event the
Notes shall have the benefit, to the full extent that, and with such priority
as, the holders of Notes may be entitled under applicable law, of an equitable
Lien on such property (and any proceeds thereof) securing the Notes. Such
violation of this Section 10.4 will constitute an Event of Default hereunder,
whether or not any such provision is made or any equitable Lien is created
pursuant to this Section 10.4.

 

 

 

 

 

 

 

10.5.

Mergers and Consolidations.

 

 

 

 

 

 

The Company will not, and will not permit any of the Restricted Subsidiaries to,
consolidate with or merge with any other corporation or convey, transfer,
spin-off or lease substantially all of its assets in a single transaction or
series of transactions to any Person (except that a Restricted Subsidiary may
(x) consolidate with or merge with, or convey, transfer, spin-off or lease
substantially all of its assets in a single transaction or series of
transactions to, another Restricted Subsidiary or the Company and (y) convey,
transfer, spin-off or lease all of its assets in compliance with the provisions
of Section 10.6), provided that the foregoing restriction does not apply to the
consolidation or merger of the Company with, or the conveyance, transfer,
spin-off or lease of substantially all of the assets of the Company in a single
transaction or series of transactions to, any Person so long as:

 

 

 

 

 

 

 

 

(a)

the successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer, spin-off or lease substantially
all of the assets of the Company as an entirety, as the case may be (the
"Successor Corporation"), shall be a solvent corporation organized and existing
under the laws of the United States of America, any state thereof or the
District of Columbia and shall conduct substantially all of its business in one
or more of such jurisdictions;

 

 

 

 

 

 

 

 

(b)

if the Company is not the Successor Corporation, such corporation shall have
executed and delivered to each holder its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes (pursuant to such agreements and instruments as shall be reasonably
satisfactory to the Required Holders), and the Company shall have caused to be
delivered to each holder an opinion, reasonably satisfactory to the Required
Holders, of Andrews & Kurth Mayor Day Caldwell & Keeton, L.L.P. or other
nationally recognized independent counsel satisfactory to the Required Holders,
to the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof;

 

 

 

 

 

 

 

 

(c)

immediately prior to, and immediately after giving effect to, such transaction,
no Default or Event of Default would exist; and

 

 

 

 

 

 

 

 

(d)

immediately after giving effect to such transaction, the Successor Corporation
would be permitted, pursuant to the provisions of Section 10.3, to incur at
least One Dollar ($1) of additional Debt owing to a Person other than a
Restricted Subsidiary of the Successor Corporation.

 

 

 

 

 

 

No such conveyance, transfer, spin-off or lease of substantially all of the
assets of the Company shall have the effect of releasing the Company or any
Successor Corporation from its liability under this Agreement or the Notes.

 

 

 

 

 

 

 

10.6.

Sale of Assets.

 

 

 

 

 

 

 

 

(a)

Sale of Assets.

The Company will not, and will not permit any of the Restricted Subsidiaries to,
make any Transfer, provided that the foregoing restriction does not apply to a
Transfer if:

 

 

 

 

 

 

 

 

 

(i)

the property that is the subject of such Transfer constitutes either (A)
inventory held for sale, or (B) equipment, fixtures, supplies or materials no
longer required in the operation of the business of the Company or such
Restricted Subsidiary or that is obsolete, and, in the case of any Transfer
described in clause (A) or clause (B), such Transfer is in the ordinary course
of business (an "Ordinary Course Transfer");

 

 

 

 

 

 

 

 

 

(ii)

either

 

 

 

 

 

 

 

 

 

 

(A)

such Transfer is from a Restricted Subsidiary to the Company or a Wholly-Owned
Restricted Subsidiary, or

 

 

 

 

 

 

 

 

 

 

(B)

such Transfer is from the Company to a Wholly-Owned Restricted Subsidiary,

 

 

 

 

 

 

so long as immediately before and immediately after the consummation of such
transaction, and after giving effect thereto, no Default or Event of Default
exists or would exist (collectively with any Ordinary Course Transfers,
"Excluded Transfers"); or

 

 

 

 

 

 

 

 

 

(iii)

such Transfer is not an Excluded Transfer and all of the following conditions
shall have been satisfied with respect thereto:

 

 

 

 

 

 

 

 

 

 

(A)

such Transfer does not involve a Substantial Portion of the property of the
Company and the Restricted Subsidiaries,

 

 

 

 

 

 

 

 

 

 

(B)

in the good faith opinion of the Company, the Transfer is in exchange for
consideration with a Fair Market Value at least equal to that of the property
exchanged, and is in the best interests of the Company, and

 

 

 

 

 

 

 

 

 

 

(C)

immediately after giving effect to such transaction no Default or Event of
Default would exist

 

 

 

 

 

 

 

 

(b)

Debt Prepayment Transfers and Reinvested Transfers.

 

 

 

 

 

 

 

 

 

(i)

Notwithstanding the provisions of Section 10.6(a), the determination of whether
a Transfer involves a Substantial Portion of the property of the Company and the
Restricted Subsidiaries, as provided in Section 10.6(a)(iii)(A), shall be made
without taking into account the same proportion of the book value attributable
to the property subject to such Transfer as shall be equal to the proportion of
the Net Asset Sale Proceeds Amount (the "Designated Portion") to be applied to
either (x) a prepayment of the Notes pursuant to Section 8.2 of this Agreement
and a prepayment of the Old Notes pursuant to Section 8.2 of the Old Note
Purchase Agreements, pro rata based on the then outstanding principal amount of
and required Make-Whole Amount (with respect to the Old Notes, as defined in
each of the Old Note Purchase Agreements) due with respect to the prepayment of
each series of the Notes and the Old Notes (a "Prepayment Transfer") or (y) the
acquisition of assets similar to the assets which were the subject of such
Transfer (a "Reinvested Transfer") within one hundred eighty (180) days of the
consummation of such Transfer, as specified in an Officer's Certificate
delivered to each holder prior to, or contemporaneously with, the consummation
of such Transfer.

 

 

 

 

 

 

 

 

 

(ii)

If, notwithstanding the certificate referred to in the foregoing clause (i), the
Company shall fail to apply the entire amount of the Designated Portion as
specified in such certificate within the period stated in Section 10.6(b)(i),
the computation of whether such Transfer involved a Substantial Portion of the
property of the Company and the Restricted Subsidiaries shall be recomputed, as
of the date of such Transfer, by taking into account the same proportion of the
book value attributable to the property subject to such Transfer as shall be
equal to the proportion of the Net Asset Sale Proceeds Amount actually applied
to either a Prepayment Transfer or a Reinvested Transfer within such period. If,
upon the recomputation provided for in the preceding sentence, such Transfer
involved a Substantial Portion of the property of the Company and the Restricted
Subsidiaries, an Event of Default shall be deemed to have existed as of the
expiration of such period.

 

 

 

 

 

 

 

 

(c)

Certain Definitions.

The following terms have the following meanings:

 

 

 

 

 

 

 

 

 

(i)

Disposition Value

-- means, at any time, with respect to any Transfer of property,

 

 

 

 

 

 

 

 

 

 

(A)

in the case of property that does not constitute capital stock of a Restricted
Subsidiary, the book value thereof, valued at the amount taken into account (or
which would be taken into account) in the consolidated balance sheet of the
Company then most recently required to have been delivered to the holders
pursuant to Section 7.1, and

 

 

 

 

 

 

 

 

 

 

(B)

in the case of property that constitutes capital stock of a Restricted
Subsidiary, an amount equal to that percentage of the book value of the assets
of the Restricted Subsidiary that issued such capital stock as is equal to the
percentage that the book value of such capital stock represents of the book
value of all of the outstanding capital stock of such Restricted Subsidiary
(assuming, in making such calculations, that all Securities convertible into
such capital stock are so converted and giving full effect to all transactions
that would occur or be required in connection with such conversion), determined
as of the date of the balance sheet referred to in the foregoing clause (A)

 

 

 

 

 

 

 

 

 

(ii)

Substantial Portion

-- means, at any time, any property subject to a Transfer if

 

 

 

 

 

 

 

 

 

 

(A)

the Disposition Value of such property, when added to the Disposition Value of
all other property of the Company and the Restricted Subsidiaries that has been
the subject of a Transfer (other than an Excluded Transfer and subject, with
respect to both such property and all such other property, to the provisions of
Section 10.6(b)) during the then current fiscal year of the Company, exceeds an
amount equal to fifteen percent (15%) of Consolidated Total Assets as reflected
(or as would be reflected) in the consolidated balance sheet of the Company then
most recently required to have been delivered to the holders pursuant to Section
7.1, or

 

 

 

 

 

 

 

 

 

 

(B)

the Disposition Value of such property, when added to the Disposition Value of
all other property of the Company and the Restricted Subsidiaries that has been
the subject of a Transfer (other than an Excluded Transfer and subject, with
respect to both such property and all such other property, to the provisions of
Section 10.6(b)) during the period beginning on the First Closing Date and
ending on and including the date of the consummation of such Transfer, exceeds
an amount equal to twenty-five percent (25%) of Consolidated Total Assets as
reflected (or as would be reflected) in the consolidated balance sheet of the
Company then most recently required to have been delivered to the holders
pursuant to Section 7.1 hereof.

 

 

 

 

 

 

 

 

 

(iii)

Transfer

-- means, with respect to any Person, any transaction in which such Person
sells, conveys, transfers or leases (as lessor) any of its property, including,
without limitation, capital stock of any other Person.

 

 

 

 

 

 

 

10.7.

Restricted Payments and Restricted Investments.

 

 

 

 

 

 

 

 

(a)

Limitation.

The Company will not, and will not permit any of the Restricted Subsidiaries to,
directly or indirectly, declare, make or incur any liability to make any
Restricted Payment or make or authorize any Restricted Investment unless
immediately after giving effect to such action:

 

 

 

 

 

 

 

 

 

(i)

the sum of (x) the aggregate amount of outstanding Restricted Investments
(valued immediately after such action), plus (y) the aggregate amount of
Restricted Payments of the Company and the Restricted Subsidiaries declared or
made during the period commencing on the First Closing Date, and ending on the
date such Restricted Payment or Restricted Investment is declared or made,
inclusive, would not exceed the sum of

 

 

 

 

 

 

 

 

 

 

(A)

Thirty-Five Million Dollars ($35,000,000), plus

 

 

 

 

 

 

 

 

 

 

(B)

fifty percent (50%) of Consolidated Net Income for the period commencing January
1, 1999 and ending on the date such Restricted Payment or such Restricted
Investment is declared or made (or minus 100% of Consolidated Net Income for
such period if Consolidated Net Income for such period is a loss), plus

 

 

 

 

 

 

 

 

 

 

(C)

the aggregate amount of Net Proceeds of Common Stock of the Company for such
period; plus

 

 

 

 

 

 

 

 

 

 

(D)

the aggregate amount of Net Proceeds of Qualified Capital for such period; and

 

 

 

 

 

 

 

 

 

(ii)

the Company could incur, pursuant to Section 10.3, at least One Dollar ($1) of
additional Debt owing to a Person other than a Restricted Subsidiary; and

 

 

 

 

 

 

 

 

 

(iii)

no Default or Event of Default would exist.

 

 

 

 

 

 

 

 

(b)

Time of Payment.

The Company will not, nor will it permit any of the Restricted Subsidiaries to,
authorize a Restricted Payment that is not payable within sixty (60) days of
authorization.

 

 

 

 

 

 

 

 

(c)

Investments of Subsidiaries.

Each Person which becomes a Restricted Subsidiary after the First Closing Date
will be deemed to have made, on the date such Person becomes a Restricted
Subsidiary, all Restricted Investments of such Person in existence on such date.
Investments in any Person that ceases to be a Restricted Subsidiary after the
First Closing Date (but in which the Company or another Restricted Subsidiary
continues to maintain an Investment) will be deemed to have been made on the
date on which such Person ceases to be a Restricted Subsidiary.

 

 

 

 

 

 

 

10.8.

Limitations on Certain Restricted Subsidiary Actions.

 

 

 

 

 

 

The Company will not, and will not permit any of the Restricted Subsidiaries to,
enter into any agreement which would restrict any Restricted Subsidiary's legal
ability or right to:

 

 

 

 

 

 

 

 

(a)

pay dividends or make any other distributions on its common stock;

 

 

 

 

 

 

 

 

(b)

pay any Debt owing to the Company or another Restricted Subsidiary (other than
waivers of subrogation);

 

 

 

 

 

 

 

 

(c)

make any Investment in the Company or another Restricted Subsidiary;

 

 

 

 

 

 

 

 

(d)

transfer its property to the Company or another Restricted Subsidiary (except
that any such agreement may (i) prohibit the assignment of contractual rights,
(ii) include grants of contractual rights of first refusal, and (iii) include
similar contractual obligations not unusual in the course of such Restricted
Subsidiary's business); or

 

 

 

 

 

 

 

 

(e)

Guaranty the Notes or any renewals or refinancings thereof;

 

 

 

 

 

 

provided

, however, that

 

 

 

(i)

the restrictions of this Section 10.8 shall not apply to

 

 

 

 

 

 

 

 

 

 

(A)

any such agreement in existence on the First Closing Date and set forth in
Schedule 10.8,

 

 

 

 

 

 

 

 

 

 

(B)

this Agreement, or

 

 

 

 

 

 

 

 

 

 

(C)

other agreements relating to the creation of Senior Debt incurred in accordance
with the terms of this Agreement, and

 

 

 

 

 

 

 

 

 

(ii)

the restrictions of clause (d) of this Section 10.8 shall not apply to any
agreement relating to the creation of Priority Debt or Debt of Restricted
Subsidiaries secured by Liens permitted by Section 10.4(a) to Section 10.4(i),
inclusive, to the extent that such restrictions limit the ability of any
Restricted Subsidiary to transfer the Property that secures such Priority Debt
or such other Debt;

 

 

 

 

 

 

provided

further that, in the case of the foregoing clauses (i) and (ii), such agreement
does not impose any limitations on any Restricted Subsidiary's ability to
perform its obligations under the Subsidiary Guaranty.

 

 

 

 

 

 

 

10.9

Affiliate Transactions.

 

 

 

 

 

 

The Company will not, and will not permit any of the Restricted Subsidiaries to,
directly or indirectly, enter into any transaction (other than transactions
among the Company and its wholly-owned Unrestricted Subsidiaries that are not,
individually or in the aggregate, Material), including, without limitation, the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate of the Company or any of its Restricted Subsidiaries, except in the
ordinary course of business of the Company or such Restricted Subsidiary and
upon fair and reasonable terms no less favorable to the Company or such
Restricted Subsidiary than it would obtain in a comparable arm's-length
transaction with a Person not an Affiliate.

 

 

 

 

 

 

 

10.10.

Line of Business.

 

 

 

 

 

 

The Company will not, and will not permit any of the Subsidiaries to, engage in
any business if, as a result, the Company and the Subsidiaries, taken as a
whole, would not be engaged primarily in the provision of (a) seismic data
services, (b) exploration for, and development and ownership of, gas and oil
reserves, (c) gas marketing and (d) businesses related to the foregoing
businesses.

 

 

 

 

 

 

11.

EVENTS OF DEFAULT.

 

 

 

 

 

 

An "Event of Default" shall exist if any of the following conditions or events
shall occur and be continuing:

 

 

 

 

 

 

 

(a)

the Company defaults in the payment of any principal of or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

 

 

 

 

 

 

 

(b)

the Company defaults in the payment of any interest on any Note for more than
five (5) Business Days after the same becomes due and payable; or

 

 

 

 

 

 

 

(c)

the Company defaults in the performance of or compliance with any term contained
in Sections 10.1 through 10.9, inclusive, except as set forth in paragraph 11(d)
below with respect to paragraphs (a), (b) and (c) of Section 10.4 for
obligations then due aggregating less than Five Million Dollars ($5,000,000); or

 

 

 

 

 

 

 

(d)

the Company defaults in the performance of or compliance with any term contained
herein (other than those referred to in paragraphs (a), (b) and (c) of this
Section 11) or incurs at any time Liens of the types described in paragraphs
(a), (b) and (c) of Section 10.4 for obligations then due aggregating less than
Five Million Dollars ($5,000,000), and such default is not remedied within
thirty (30) days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any holder (any such written notice to be identified as a "notice
of default" and to refer specifically to this Section 11(d)); or

 

 

 

 

 

 

 

(e)

any representation or warranty made in writing by or on behalf of the Company or
any Restricted Subsidiary or by any officer of the Company or any Restricted
Subsidiary in this Agreement or the Subsidiary Guaranty or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; o

 

 

 

 

 

 

 

(f)

(i) the Company or any Restricted Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any one or more issues of outstanding Debt in
an aggregate principal amount of at least Ten Million Dollars ($10,000,000)
beyond any period of grace provided with respect thereto, or (ii) the Company or
any Restricted Subsidiary is in default in the performance of or compliance with
any term of any evidence of any one or more issues of Debt in an aggregate
outstanding principal amount of at least Ten Million Dollars ($10,000,000) or of
any mortgage, indenture or other agreement relating thereto or any other
condition exists, and the effect of such default or condition is to cause, or
the holder or holders of such obligation (or a trustee on behalf of such holder
or holders) as a result of such default or condition actually cause, such
obligation to become due prior to any originally stated maturity, or to be
repurchased by the Company or any Restricted Subsidiary prior to any originally
scheduled maturity; or

 

 

 

 

 

 

 

(g)

the Company or any Restricted Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

 

 

 

 

 

 

(h)

a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of the Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of the Subsidiaries, or any such
petition shall be filed against the Company or any of the Subsidiaries and such
petition shall not be dismissed within sixty (60) days; or

 

 

 

 

 

 

 

(i)

a final judgment or judgments for the payment of money aggregating in excess of
Five Million Dollars ($5,000,000) are rendered against one or more of the
Company and the Subsidiaries and such judgments are not, within forty-five (45)
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within forty-five (45) days after the expiration of such stay; or

 

 

 

 

 

 

 

(j)

(i)

the Subsidiary Guaranty shall cease to be in full force and effect or shall be
declared by a court or Governmental Authority of competent jurisdiction to be
void, voidable or unenforceable against any Restricted Subsidiary,

 

 

 

 

 

 

 

 

(ii)

the validity or enforceability of the Subsidiary Guaranty against any Restricted
Subsidiary shall be contested by such Restricted Subsidiary, the Company or any
Affiliate, or

 

 

 

 

 

 

 

 

(iii)

any Restricted Subsidiary, the Company or any Affiliate shall deny that such
Restricted Subsidiary has any further liability or obligation under the
Subsidiary Guaranty.

 

 

 

 

 

 

12.

REMEDIES ON DEFAULT, ETC.

 

 

 

 

 

 

 

12.1

Acceleration.

 

 

 

 

 

 

 

 

(a)

If an Event of Default with respect to the Company described in paragraph (g) or
(h) of Section 11 (other than an Event of Default described in clause (i) of
paragraph (g) or described in clause (vi) of paragraph (g) by virtue of the fact
that such clause encompasses clause (i) of paragraph (g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

 

 

 

 

 

 

 

 

(b)

If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

 

 

 

 

 

 

 

 

(c)

If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

 

 

 

 

 

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder has the right to
maintain its investment in the Notes free from repayment by the Company (except
as herein specifically provided for) and that the provision for payment of a
Make-Whole Amount by the Company in the event that the Notes are prepaid or are
accelerated as a result of an Event of Default is intended to provide
compensation for the deprivation of such right under such circumstances.

 

 

 

 

 

 

 

12.2.

Other Remedies.

 

 

 

 

 

 

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

 

 

 

 

 

 

12.3.

Rescission.

 

 

 

 

 

 

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Required Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been waived pursuant to Section 17, and (c) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

 

 

 

 

 

 

 

12.4

No Waivers or Election of Remedies, Expenses, etc.

 

 

 

 

 

 

No course of dealing and no delay on the part of any holder in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder's rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to each holder
on demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys' fees, expenses
and disbursements.

 

 

 

 

 

 

13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

 

 

 

 

 

 

13.1.

Registration of Notes.

 

 

 

 

 

 

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders.

 

 

 

 

 

 

 

13.2.

Transfer and Exchange of Notes.

 

 

 

 

 

 

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof, and subject to compliance with all
restrictions on transfer set forth herein and in such Note), the Company shall
execute and deliver, at the Company's expense (except as provided below),
promptly and, in any event, within ten (10) days of the surrender of such Note
by the registered holder thereof, one or more new Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1G, Exhibit 1H or Exhibit 1I, as the case may be. Each such
new Note shall be dated and bear interest from the date to which interest shall
have been paid on the surrendered Note or dated the date of the surrendered Note
if no interest shall have been paid thereon. The Company may require payment of
a sum sufficient to cover any stamp tax or governmental charge imposed in
respect of any such transfer of Notes. Notes shall not be transferred in
denominations of less than Twenty-Five Thousand Dollars ($25,000), provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than Twenty-Five
Thousand Dollars ($25,000). Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representations set forth in Section 6.1 (unless such transfer is
effected pursuant to a transaction in which the representation set forth in such
Section is not required in order to comply with the securities laws applicable
to such transfer) and Section 6.3.

 

 

 

 

 

 

 

13.3.

Replacement of Notes.

 

 

 

 

 

 

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

 

 

 

 

 

 

 

 

(a)

in the case of loss, theft or destruction, of indemnity reasonably satisfactory
to it (provided that if an original Purchaser or another holder of Notes that is
a Qualified Institutional Buyer is the holder of such Note, the unsecured
agreement of indemnity of such holder shall be deemed to be satisfactory), or

 

 

 

 

 

 

 

 

(b)

in the case of mutilation, upon surrender and cancellation thereof,

 

 

 

 

 

 

the Company at its own expense shall execute and, within ten (10) days after
such receipt, deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

 

 

 

 

 

 

14.

PAYMENTS ON NOTES.

 

 

 

 

 

 

 

14.1.

Place of Payment.

 

 

 

 

 

 

The Company will punctually pay, or cause to be paid, the principal of and
interest (and Make-Whole Amount, if any) on the Notes, as and when the same
shall become due and payable according to the terms hereof and of the Notes.
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made at the principal
office of the Company in Texas. The Company may at any time, by notice to each
holder, change the place of payment of the Notes so long as such place of
payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.

 

 

 

 

 

 

 

14.2.

Home Office Payment.

 

 

 

 

 

 

So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below your name in Schedule A, or by such other
method or at such other address as you shall have from time to time specified to
the Company in writing for such purpose, without the presentation or surrender
of such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, you shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by you or your nominee you will, at your election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by you under this Agreement.

 

 

 

 

 

 

15.

EXPENSES, ETC.

 

 

 

 

 

 

 

15.1.

Transaction Expenses.

 

 

 

 

 

 

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all reasonable attorneys' fees of Bingham Dana LLP, special counsel to
you and the Other Purchasers, in connection with such transactions, and will pay
all costs and expenses (including reasonable attorneys' fees of a special
counsel and, if reasonably required, local or other counsel) incurred by you and
each Other Purchaser or holder in connection with the consideration, evaluation,
analysis, assessment, negotiation, preparation and/or execution of any
amendments, waivers or consents under or in respect of this Agreement or the
Notes (whether or not any such amendment, waiver or consent becomes effective),
or in connection with any controversy or potential controversy thereunder,
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement or the Notes or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with this
Agreement or the Notes, or by reason of being a holder, and (b) the costs and
expenses, including financial advisors' fees, incurred in connection with the
insolvency or bankruptcy of the Company or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby and by the
Notes. The Company will pay, and will save you and each other holder harmless
from, all claims in respect of any fees, costs or expenses if any, of brokers
and finders (other than those retained by you).

 

 

 

 

 

 

 

15.2.

Survival.

 

 

 

 

 

 

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

 

 

 

 

 

 

16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 

 

 

 

 

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note (but
not the payment in full of all of the Notes), and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of you or any other holder. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between you and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

 

 

 

 

 

17.

AMENDMENT AND WAIVER.

 

 

 

 

 

 

 

17.1

Requirements.

 

 

 

 

 

 

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1 to Section 6, inclusive, or Section 21, or any defined term as it is
used therein, will be effective as to you unless consented to by you in writing,
and (b) no such amendment or waiver may, without the written consent of the
holder of each Note at the time outstanding affected thereby, (i) subject to the
provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or
20.

 

 

 

 

17.2.

Solicitation of Holders.

 

 

 

 

 

 

 

 

(a)

Solicitation.

The Company will provide each holder (irrespective of the amount of Notes then
owned by it) with sufficient information, sufficiently far in advance of the
date a decision is required, to enable such holder to make an informed and
considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof or of the Notes. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders.

 

 

 

 

 

 

 

 

(b)

Payment.

The Company will not directly or indirectly pay or cause to be paid any
remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security, to any holder as consideration for, as an
inducement to, or otherwise in connection with the entering into by any holder
of any waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each holder then outstanding even if such holder did not
consent to such waiver or amendment.

 

 

 

 

 

 

 

 

(c)

Scope of Consent.

Any consent made pursuant to this Section 17.2 by a holder of Notes that has
transferred or has agreed to transfer its Notes to the Company, any Subsidiary
or any Affiliate and has provided or has agreed to provide such written consent
as a condition to such transfer shall be void and of no force and effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force and effect, retroactive to the date such amendment or waiver initially
took or takes effect, except solely as to such holder.

 

 

 

 

 

 

 

17.3.

Binding Effect, etc.

 

 

 

 

 

 

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders and is binding upon them and upon each future holder of
any Notes and upon the Company without regard to whether such Note has been
marked to indicate such amendment or waiver. No such amendment or waiver will
extend to or affect any obligation, covenant, agreement, Default or Event of
Default not expressly amended or waived or impair any right consequent thereon.
No course of dealing between the Company and the holder of any Note nor any
delay in exercising any rights hereunder or under any Note shall operate as a
waiver of any rights of any holder of such Note. As used herein, the term "this
Agreement" and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.

 

 

 

 

 

 

 

17.4.

Notes held by Company, etc.

 

 

 

 

 

 

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding have
approved or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company, any Wholly-Owned
Restricted Subsidiary or any of the Company's Affiliates shall be deemed not to
be outstanding.

 

 

 

 

 

 

18.

NOTICES.

 

 

 

 

 

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:

 

 

 

 

 

 

 

(i)

if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Company in writing,

 

 

 

 

 

 

 

(ii)

if to any other holder, to such holder at such address as such other holder
shall have specified to the Company in writing, or

 

 

 

 

 

 

 

(iii)

if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of the Company's Chief Financial Officer, or at such
other address as the Company shall have specified to each of the holders in
writing.

 

 

 

 

 

 

Notices under this Section 18 will be deemed given only when actually received.

 

 

 

 

 

 

19.

REPRODUCTION OF DOCUMENTS.

 

 

 

 

 

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closings (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or any other holder from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

 

 

 

 

 

 

20.

CONFIDENTIAL INFORMATION.

 

 

 

 

 

 

For the purposes of this Section 20, "Confidential Information" means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by you as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to you prior
to the time of such disclosure, (b) subsequently becomes publicly known through
no act or omission by you or any Person acting on your behalf, (c) otherwise
becomes known to you other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to you under
Section 7.1 that are otherwise publicly available. You will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by you in good faith to protect confidential information of third
parties delivered to you and will use such Confidential Information only for the
purposes of evaluating and administering your investment in the Notes, provided
that you may deliver or disclose Confidential Information to

 

 

 

 

 

 

 

(i)

your directors, officers, employees, agents, attorneys and affiliates (to the
extent such disclosure reasonably relates to the administration of the
investment represented by your Notes),

 

 

 

 

 

 

 

(ii)

your financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20,

 

 

 

 

 

 

 

(iii)

any other holder,

 

 

 

 

 

 

 

(iv)

any Institutional Investor to which you sell or offer to sell such Note or any
part thereof or any participation therein (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20),

 

 

 

 

 

 

 

(v)

any Institutional Investor from which you offer to purchase any Security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),

 

 

 

 

 

 

 

(vi)

any federal or state regulatory authority having jurisdiction over you,

 

 

 

 

 

 

 

(vii)

the National Association of Insurance Commissioners or any similar organization,
or any nationally recognized rating agency that requires access to information
about your investment portfolio, or

 

 

 

 

 

 

 

(viii)

any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to you, (x) in response to any subpoena or other legal process, (y)
in connection with any litigation to which you are a party or (z) if an Event of
Default has occurred and is continuing, to the extent you may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under your Notes
and this Agreement.

 

 

 

 

 

 

Each holder, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 20 as though it were
a party to this Agreement.

 

 

 

 

 

 

21.

SUBSTITUTION OF PURCHASER.

 

 

 

 

 

 

You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate's agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word "you" is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word "you" is used in this Agreement (other than in this Section
21), such word shall no longer be deemed to refer to such Affiliate, but shall
refer to you, and you shall have all the rights of an original holder under this
Agreement.

 

 

 

 

 

 

22.

MISCELLANEOUS.

 

 

 

 

 

 

 

22.1.

Successors and Assigns.

 

 

 

 

 

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and permitted assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.

 

 

 

 

 

 

 

22.2.

Payments Due on Non-Business Days.

 

 

 

 

 

 

If any payment due on, or with respect to, any Note shall fall due on a day
other than a Business Day, then such payment shall be made on the first (1st)
Business Day following the day on which such payment shall have so fallen due,
provided that if all or any portion of such payment shall consist of a payment
of interest, for purposes of calculating such interest, such payment shall be
deemed to have been originally due on such first (1st) following Business Day,
such interest shall accrue and be payable to (but not including) the actual date
of payment and the amount of the next succeeding interest payment shall be
adjusted accordingly.

 

 

 

 

 

 

 

22.3.

Severability.

 

 

 

 

 

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

 

 

 

 

 

 

22.4.

Construction.

 

 

 

 

 

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

 

 

 

 

 

 

22.5.

Counterparts.

 

 

 

 

 

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

 

 

 

 

 

 

22.6.

Governing Law.

 

 

 

 

 

 

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

 

 

 

 

 

 

22.7.

Consent to Jurisdiction; Appointment of Agent.

 

 

 

 

 

 

(a)

Consent to Jurisdiction.

THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES, OR ANY
ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT IN RESPECT OF
ANY BREACH HEREUNDER OR THEREUNDER, BROUGHT BY ANY HOLDER OF NOTES AGAINST THE
COMPANY OR ANY OF ITS PROPERTY, MAY BE BROUGHT BY SUCH HOLDER OF NOTES IN ANY
FEDERAL DISTRICT COURT LOCATED IN NEW YORK CITY, NEW YORK OR ANY NEW YORK STATE
COURT SITTING IN NEW YORK CITY, NEW YORK, AS SUCH HOLDER OF NOTES MAY IN ITS
SOLE DISCRETION ELECT, AND BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
COMPANY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE IN PERSONAM
JURISDICTION OF EACH SUCH COURT, AND THE COMPANY IRREVOCABLY WAIVES AND AGREES
NOT TO ASSERT IN ANY PROCEEDING BEFORE ANY TRIBUNAL, BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE, ANY CLAIM THAT IT IS NOT SUBJECT TO THE IN PERSONAM
JURISDICTION OF ANY SUCH COURT. IN ADDITION, THE COMPANY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY BROUGHT IN ANY SUCH COURT, AND HEREBY
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OR RIGHT OF ANY HOLDER OF NOTES TO
OBTAIN JURISDICTION OVER THE COMPANY IN SUCH OTHER JURISDICTION AS MAY BE
PERMITTED BY APPLICABLE LAW.

 

 

 

 

 

 

 

 

(b)

Agent for Service of Process.

THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT PROCESS SERVED
EITHER PERSONALLY OR BY REGISTERED OR CERTIFIED MAIL WITH RETURN RECEIPT
REQUESTED (POSTAGE PREPAID) SHALL CONSTITUTE, TO THE EXTENT PERMITTED BY LAW,
ADEQUATE SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE NOTES, OR ANY ACTION OR PROCEEDING TO EXECUTE
OR OTHERWISE ENFORCE ANY JUDGMENT IN RESPECT OF ANY BREACH HEREUNDER OR
THEREUNDER, BROUGHT BY ANY HOLDER OF NOTES AGAINST THE COMPANY OR ANY OF ITS
PROPERTY. RECEIPT OF PROCESS SO SERVED SHALL BE CONCLUSIVELY PRESUMED AS
EVIDENCED BY A DELIVERY RECEIPT FURNISHED BY THE UNITED STATES POSTAL SERVICE OR
ANY COMMERCIAL DELIVERY SERVICE. WITHOUT LIMITING THE FOREGOING, THE COMPANY
HEREBY APPOINTS, IN THE CASE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE
COURTS OF OR IN THE STATE OF NEW YORK:

 

 

 

 

 

 

 

 

 

 

 

CT CORPORATION SYSTEM
1633 BROADWAY
NEW YORK, NEW YORK 10019

 

 

 

 

 

 

TO RECEIVE, FOR IT AND ON ITS BEHALF, SERVICE OF PROCESS. THE COMPANY SHALL AT
ALL TIMES MAINTAIN AN AGENT FOR SERVICE OF PROCESS IN NEW YORK CITY, NEW YORK
AND MAY FROM TIME TO TIME APPOINT SUCCEEDING AGENTS FOR SERVICE OF PROCESS BY
NOTIFYING EACH HOLDER OF NOTES OF SUCH APPOINTMENT, WHICH AGENTS SHALL BE
ATTORNEYS, OFFICERS OR DIRECTORS OF THE COMPANY, OR CORPORATIONS WHICH IN THE
ORDINARY COURSE OF BUSINESS ACT AS AGENTS FOR SERVICE OF PROCESS. NOTHING HEREIN
SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OR RIGHT OF ANY HOLDER OF NOTES
TO SERVE ANY WRITS, PROCESS OR SUMMONSES IN ANY MANNER PERMITTED BY APPLICABLE
LAW.

 

 

 

 

 

 

 

22.8.

Defeasance.

 

 

 

 

 

 

 

 

(a)

Option of Company.

Anything to the contrary contained herein notwithstanding, the Company may, in
its sole discretion and at any time upon not less than thirty (30) days' prior
written notice to all holders, elect to establish a trust (the "Trust"), solely
in favor of all holders of the Notes then outstanding, and irrevocably and
absolutely assign, transfer, and convey to, and deposit into, said Trust an
amount of United States Governmental Securities having interest and principal
payments sufficient to pay in full all remaining principal and interest payments
and, if any principal is to be repaid on a date other than the date scheduled
therefor in Section 8.1, together with the Make-Whole Amount, if any, as the
same shall fall due, in respect of all Notes then outstanding.

 

 

 

 

 

 

 

 

(b)

Discharge.

Provided that

 

 

 

 

 

 

 

 

 

(i)

the Trust, the trustee thereof, and the terms and conditions (as well as the
form and substance) of the indenture whereby the Trust shall have been
established shall be reasonably satisfactory to the Required Holders,

 

 

 

 

 

 

 

 

 

(ii)

the purchase price of the United States Governmental Securities to be deposited
into the Trust shall have been fully paid by the Company, and such United States
Governmental Securities shall have been so deposited into the Trust (and each
holder shall have received written verification thereof by the trustee of the
Trust) and shall, as so deposited, be unencumbered by any Lien and sufficient to
pay all principal, interest and Make-Whole Amount, if any, to fall due on the
Notes then outstanding as provided in Section 22.8(a) (and each holder shall
have received written verification of such sufficiency by the independent
certified public accountants of recognized national standing selected by the
Company),

 

 

 

 

 

 

 

 

 

(iii)

the Company shall have (A) paid in full all fees, costs and expenses of the
trustee of the Trust and of all holders incurred in connection with the
preparation of the trust indenture and the establishment of the Trust,
including, without limitation, all reasonable attorneys' fees and disbursements,
and (B) prepaid in full any and all fees, costs and expenses of the trustee of
the Trust for the entire term of the Trust (and the holders of the Notes shall
have received written confirmation from the trustee confirming its receipt of
the payments required to be made to it pursuant to this clause (iii)),

 

 

 

 

 

 

 

 

 

(iv)

the Company shall have no continuing legal or equitable interest in the Trust or
the United States Governmental Securities deposited into the Trust (other than a
reversionary interest in any such United States Governmental Securities or the
proceeds therefrom, remaining after the full, final and indefeasible payment of
the principal amount of the Notes and all interest and Make-Whole Amount, if
any, thereon) and shall have no right to direct or instruct the trustee of the
Trust, or to remove such trustee, or otherwise to require such trustee to take
any action with respect to such United States Governmental Securities or
otherwise,

 

 

 

 

 

 

 

 

 

(v)

no Event of Default shall have occurred and be continuing at the time of such
deposit,

 

 

 

 

 

 

 

 

 

(vi)

the Company shall have delivered the written notice referred to in Section
22.8(a) hereof to the holders and a legal opinion of Andrews & Kurth Mayor Day
Caldwell & Keeton, L.L.P. or other independent counsel to the Company,
reasonably satisfactory to the Required Holders stating, among other things
which the Required Holders may reasonably request, that (A) the Trust is validly
created and duly constituted and that the sole beneficiaries thereof are the
holders, (B) the United States Governmental Securities deposited therein were
validly contributed to the Trust and constitute a legal and valid res of the
Trust, (C) the Company's actions in creating the Trust and contributing the
United States Governmental Securities thereto were duly authorized and valid,
(D) the Company, as the settlor of the Trust, has no right, title or interest in
and to the Trust or the res thereof (other than a reversionary interest in any
United States Governmental Securities, or the proceeds thereof, remaining after
the full, final and indefeasible payment of the principal amount of the Notes
and all interest and Make-Whole Amount, if any, thereon) and has no power of
direction, or right of removal, with respect to the trustee of the Trust, (E) if
any of the events described in clause (g) or clause (h) of Section 11 were to
occur, the Trust and the res thereof would not be part of the estate of the
Company and (F) the creation of the Trust and the depositing of the United
States Governmental Securities therein shall not, for purposes of the Code with
respect to any holder, result in a taxable event whereby (I) such holder may
become liable to pay a tax on any gain deemed to have arisen with respect to
such transaction or (II) such holder shall have been deemed to have suffered a
loss with respect to such transaction,

 

 

 

 

 

 

 

 

 

(vii)

all principal, interest costs, expenses and other sums due and payable to the
holders under the this Agreement, the Other Agreements and the Notes on the date
the Trust is created shall have been paid in full, and

 

 

 

 

 

 

 

 

 

(viii)

the Company shall have delivered to the holders an opinion of independent
certified public accountants of recognized national standing selected by the
Company, reasonably satisfactory to the Required Holders and prepared at the
expense of the Company (provided that the Company shall have the right to
negotiate with such accountants regarding the cost of furnishing such opinion),
stating that under GAAP the creation of the Trust and the depositing of the
United States Governmental Securities therein shall not result, with respect to
any holder, in an exchange of the Note or Notes of such holder for all or part
of such United States Governmental Securities which exchange would result in a
gain or loss being realized by such holder under GAAP in respect of such
transaction,

 

 

 

 

 

 

then, and in that case, all obligations of the Company under this Agreement, the
Other Agreements and the Notes shall be discharged; provided, however, if the
contribution to the Trust of any United States Governmental Securities is
invalidated, declared to be fraudulent or preferential, set aside, or if any
such United States Governmental Securities are required to be returned or
redelivered to the Company, or any custodian, trustee, receiver or any other
Person under any bankruptcy act, state or federal law, common law or equitable
cause, then, to the extent of such invalidation, return or redelivery, the
obligations under this Agreement, the Other Agreements and the Notes (less any
payments, which shall not have been themselves invalidated, returned or
redelivered, made thereon from or in respect of the United States Governmental
Securities so invalidated, returned or redelivered) shall be revived and
restored.

 

 

 

 

 

 

 

22.9.

GAAP.

 

 

 

 

 

 

Where the character or amount of any asset or liability or item of income or
expense, or any consolidation or other accounting computation is required to be
made for any purpose hereunder, it shall be done in accordance with GAAP as in
effect on the date of, or at the end of the period covered by, the financial
statements from which such asset, liability, item of income, or item of expense,
is derived, or, in the case of any such computation, as in effect on the date as
of which such computation is required to be determined, provided, that if any
term defined herein includes or excludes amounts, items or concepts that would
not be included in or excluded from such term if such term was defined with
reference solely to generally accepted accounting principles, such term will be
deemed to include or exclude such amounts, items or concepts as set forth
herein.

 

 

 

 

 

 

 

2.10.

Usury.

 

 

 

 

 

 

It is the intention of the parties hereto to comply with all applicable usury
laws; accordingly, it is agreed that notwithstanding any provision to the
contrary herein or in the Notes, or in any of the documents securing payment
thereof or otherwise relating hereto, no such provision shall require the
payment or permit the collection of interest in excess of the highest rate
allowed by applicable law (the "Maximum Rate"). If any excess of interest in
such respect is provided for, or shall be adjudicated to be so provided for,
herein or in the Notes or in any of the documents securing payment thereof or
otherwise relating hereto, then in such event.

 

 

 

 

 

 

 

 

(a)

the provisions of this Section 22.10 shall govern and control,

 

 

 

 

 

 

 

 

(b)

neither the Company, endorsers or Restricted Subsidiaries, nor their heirs,
legal representatives, successors or assigns nor any other party liable for the
payment on the Notes, shall be obligated to pay the amount of such interest to
the extent that it is in excess of the Maximum Rate,

 

 

 

 

 

 

 

 

(c)

any such excess with respect to any such Note which may have been collected
shall, at the election of the holder of such Note, be either applied as a credit
against the then unpaid principal amount on such Note or refunded to the
Company, and

 

 

 

 

 

 

 

 

(d)

the provisions hereof and of the Notes and any documents securing payment
thereof shall be automatically reformed so that the effective rate of interest
shall be reduced to the Maximum Rate. For the purpose of determining the Maximum
Rate, all interest payments with respect hereto shall be amortized, prorated and
spread throughout the full term of the Notes so that the effective rate of
interest thereunder is uniform throughout the term thereof.

 

 

 

 

 

 

 

 

 

 

 

 

[Remainder of page intentionally left blank. Next page is signature page.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.

 



Very truly yours,

 

SEITEL, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The foregoing is hereby agreed to

as of the date thereof.

 

[PURCHASER]

 

 

By __________________________

Name:

Title:

SCHEDULE A


INFORMATION RELATING TO PURCHASERS

Purchaser Name

THE GUARDIAN INSURANCE & ANNUITY COMPANY , INC.

Name in Which Note is Registered

CUDD & CO.

Note Registration Number;
Principal Amount

First Closing:      RH-1; $799,065.00
Second Closing:      RH-20; $700,935.00

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
The Chase Manhattan Bank
ABA # 021-000-021
Chase/NYC/CTR/BNF
A/C 900-9-000200
Reference A/C # G53637, GIAC - Guardian Tradition
Re: (See "Accompanying information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

The Guardian Insurance & Annuity Company, Inc.
c/o The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Attn:      Investment Accounting Dept. 17-B
Fax:      212-598-7011

Address for All other Notices

The Guardian Insurance & Annuity Company, Inc.
c/o The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Attn:      Raymond J. Henry
     Investment Department 20-D
Fax:      212-919-2656 / 2658

Other Instructions

the guardiAn INSURANCE & ANNUITY COMPANY, INC.


By______________________________
Name:
Title:

Instructions re Delivery of Notes

Chase Manhattan Bank
4 New York Plaza
Ground Floor Receive Window
New York, NY 10004
Re: A/C # G53637, GIAC - Guardian Tradition
with a carbon copy to:
The Guardian Life Insurance Company of America
7 Hanover Square, 20B
New York, New York 10004
Attn:     Kevin Carey

Tax Identification Number

13-6022143



Purchaser Name

FORT DEARBORN LIFE INSURANCE COMPANY - INTEREST SENSITIVE PORTFOLIO

Name in Which Note is Registered

STRAFE AND CO.

Note Registration Number;
Principal Amount

First Closing:      RH-2; $1,000,000.00
Second Closing:      $0

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Bank One
ABA # 044-000-037
For further credit to Bank One
Acct. # 980401787
Attn:     A/C # 2600218700
     Ft. Dearborn Life Insurance Company - Guardian ISP
Re: (See "Accompanying information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

Fort Dearborn Life Insurance Company
c/o The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Attn:      Investment Accounting Dept. 17-B
Fax:      212-598-7011

Address for All other Notices

Fort Dearborn Life Insurance Company
c/o Guardian Asset Management Corp.
Fixed Income Securities
7 Hanover Square - 20D
New York, NY 10004-2616
Attn:      Raymond J. Henry
Fax:      212-919-2656 / 2658

Other Instructions

FORT DEARBORN LIFE INSURANCE COMPANY
By:     Guardian Asset Management Corp.


By______________________________
Name:
Title:

Instructions re Delivery of Notes

Fort Dearborn Life Insurance Company
c/o Bank One
1900 Polaris Parkway
Columbus, OH 43240
Attn:     Trade Processing
F/A/O:     A/C # 2600218700 FDL - ISP
with a carbon copy to:
The Guardian Life Insurance Company of America
7 Hanover Square, 20B
New York, New York 10004
Attn:     Kevin Carey

Tax Identification Number

31-0649116



Purchaser Name

FORT DEARBORN LIFE INSURANCE COMPANY - MARKET VALUE ANNUITY ACCOUNT

Name in Which Note is Registered

STRAFE AND CO.

Note Registration Number;
Principal Amount

First Closing:      RH-3; $500,000.00
Second Closing:      $0

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Bank One
ABA # 044-000-037
For further credit to Bank One
Acct. # 980401787
Attn:     A/C # 2600218703
     Ft. Dearborn Life Insurance Company - Guardian MVA
Re: (See "Accompanying information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

Fort Dearborn Life Insurance Company
c/o The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Attn:      Investment Accounting Dept. 17-B
Fax:      212-598-7011

Address for All other Notices

Fort Dearborn Life Insurance Company
c/o Guardian Asset Management Corp.
Fixed Income Securities
7 Hanover Square - 20D
New York, NY 10004-2616
Attn:      Raymond J. Henry
Fax:      212-919-2656 / 2658

Other Instructions

FORT DEARBORN LIFE INSURANCE COMPANY
By:     Guardian Asset Management Corp.


By______________________________
Name:
Title:

Instructions re Delivery of Notes

Fort Dearborn Life Insurance Company
c/o Bank One
1900 Polaris Parkway
Columbus, OH 43240
Attn:     Trade Processing
F/A/O:     A/C # 2600218703 FDL - MVA
with a carbon copy to:
The Guardian Life Insurance Company of America
7 Hanover Square, 20B
New York, New York 10004
Attn:     Kevin Carey

Tax Identification Number

31-0649116



Purchaser Name

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

Name in Which Note is Registered

CUDD & CO.

Note Registration Number;
Principal Amount

First Closing:      RI-1; $5,000,000.00
          RI-2; $4,196,262.00
Second Closing:      RI-12; $2,803,738.00

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
The Chase Manhattan Bank
ABA # 021-000-021
Chase/NYC/CTR/BNF
A/C 900-9-000200
Reference A/C # G05978, Guardian Life
Re: (See "Accompanying information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.34% Series I Senior Notes due October 15, 2011
PPN:               816074 C# 3
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Attn:      Investment Accounting Dept. 17-B
Fax:      212-598-7011

Address for All other Notices

The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Attn:      Raymond J. Henry
     Investment Department 20-D
Fax:      212-919-2656 / 2658

Other Instructions

the guardiAn life INSURANCE COMPANY of america


By______________________________
Name:
Title:

Instructions re Delivery of Notes

Chase Manhattan Bank
4 New York Plaza
Ground Floor Receive Window
New York, NY 10004
Re: A/C # G05978 - Guardian Life
with a carbon copy to:
The Guardian Life Insurance Company of America
7 Hanover Square, 20B
New York, New York 10004
Attn:     Kevin Carey

Tax Identification Number

13-6022143



Purchaser Name

BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA

Name in Which Note is Registered

CUDD & CO.

Note Registration Number;
Principal Amount

First Closing:      RI-3; $3,831,776.00
Second Closing:      RI-13; $1,168,224.00

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
The Chase Manhattan Bank
ABA # 021-000-021
Chase/NYC/CTR/BNF
A/C 900-9-000200
Reference A/C # G07064, Berkshire Life Insurance
Re: (See "Accompanying information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.34% Series I Senior Notes due October 15, 2011
PPN:               816074 C# 3
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

Berkshire Life Insurance Company of America
c/o The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Attn:      Investment Accounting Dept. 17-B
Fax:      212-598-7011

Address for All other Notices

Berkshire Life Insurance Company of America
c/o The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Attn:      Raymond J. Henry
     Investment Department 20-D
Fax:      212-919-2656 / 2658

Other Instructions

BERKSHIRE life INSURANCE COMPANY of america


By______________________________
Name:
Title:

Instructions re Delivery of Notes

Chase Manhattan Bank
4 New York Plaza
Ground Floor Receive Window
New York, NY 10004
Re: A/C # G07064 - Berkshire Life Insurance
with a carbon copy to:
The Guardian Life Insurance Company of America
7 Hanover Square, 20B
New York, New York 10004
Attn:     Kevin Carey

Tax Identification Number

13-6022143



Purchaser Name

MONY LIFE INSURANCE COMPANY

Name in Which Note is Registered

J. ROMEO & CO.

Note Registration Number;
Principal Amount

First Closing:      RI-4; $11,495,327.00
Second Closing:      RI-14; $3,504,673.00

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
JP Morgan Chase Manhattan Bank
ABA # 021-000-021
For credit to Private Income Processing
Acct. # 900-9000-200
For further credit to Acct. # G52963
Re:     (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.34% Series I Senior Notes due October 15, 2011
PPN:               816074 C# 3
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

JP Morgan Chase Manhattan Bank
14201 N. Dallas Parkway, 13th Floor
Dallas, TX 75254-2917
Fax:     469-477-1904
with a copy to:
MONY Life Insurance Company
1740 Broadway
New York, NY 10019
Attn:     Securities Custody Division
     M.D. 6-39A
Fax:     212-708-2152

Address for All other Notices

MONY Life Insurance Company
1740 Broadway
New York, NY 10019
Attn:     Capital Management Unit
Fax:     212-708-2491

Other Instructions

MONY LIFE INSURANCE COMPANY

By:___________________________________
Name:
Title:

Instructions re Delivery of Notes

MONY Life Insurance Company
1740 Broadway
New York, NY 10019
Attn:     Law Department

Tax Identification Number

13-1632487

 

 

Purchaser Name

NATIONWIDE LIFE INSURANCE COMPANY

Name in Which Note is Registered

NATIONWIDE LIFE INSURANCE COMPANY

Note Registration Number;
Principal Amount

First Closing:      RH-4; $9,000,000.00
Second Closing:      $0

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
The Bank of New York
ABA # 021-000-018
BNF: IOC566
F/A/O Nationwide Life Insurance Company
Attn:     P&I Department
     PPN: 816074 C@ 5
Re:      (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

Nationwide Life Insurance Company
c/o The Bank of New York
P.O. Box 19266
Attn:     P&I Department
Newark, NJ 07195
with a copy to:
Nationwide Life Insurance Company
One Nationwide Plaza (1-32-05)
Columbus, OH 43215-2220
Attn:     Investment Accounting

Address for All other Notices

Nationwide Life Insurance Company
One Nationwide Plaza (1-33-07)
Columbus, OH 43215-2220
Attn:     Corporate Fixed-Income Securities

Other Instructions

NATIONWIDE LIFE INSURANCE COMPANY


By______________________________
Name:
Title:

Instructions re Delivery of Notes

The Bank of New York
One Wall Street
3rd Floor, Window A
New York, NY 10286
F/A/O Nationwide Life Insurance Co. Acct. # 267829

Tax Identification Number

31-4156830



Purchaser Name

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY

Name in Which Note is Registered

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY

Note Registration Number;
Principal Amount

First Closing:      RH-5; $2,495,327.00
Second Closing:      RH-21; $3,504,673.00

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
The Bank of New York
ABA # 021-000-018
BNF: IOC566
F/A/O Nationwide Life and Annuity Insurance Company
Attn:     P&I Department
     PPN: 816074 C@ 5
Re:      (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

Nationwide Life and Annuity Insurance Company
c/o The Bank of New York
P.O. Box 19266
Attn:     P&I Department
Newark, NJ 07195
with a copy to:
Nationwide Life and Annuity Insurance Company
One Nationwide Plaza (1-32-05)
Columbus, OH 43215-2220
Attn:     Investment Accounting

Address for All other Notices

Nationwide Life and Annuity Insurance Company
One Nationwide Plaza (1-33-07)
Columbus, OH 43215-2220
Attn:     Corporate Fixed-Income Securities

Other Instructions

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY


By______________________________
Name:
Title:

Instructions re Delivery of Notes

The Bank of New York
One Wall Street
3rd Floor, Window A
New York, NY 10286
F/A/O Nationwide Life and Annuity Insurance Co. Acct. # 267961

Tax Identification Number

31-1000740



Purchaser Name

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

Name in Which Note is Registered

CIG & CO.

Note Registration Number;
Principal Amount

First Closing:      RH-6; $2,299,065.00
          RH-7; $2,299,065.00
          RH-8; $2,299,065.00
          RH-9; $766,355.00
          RH-10; $766,355.00
          RH-11; $766,355.00
Second Closing:      RH-22; $700,935.00
          RH-23; $700,935.00
          RH-24; $700,935.00
          RH-25; $233,645.00
          RH-26; $233,645.00
          RH-27; $233,645.00

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Chase NYC/CTR
ABA # 021-000-021
BNF = CIGNA Private Placements
A/C = 9009001802
Re:      (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

CIG & Co.
c/o CIGNA Investments, Inc.
900 Cottage Grove Road
Hartford, CT 06152-2146
Attn:      Securities Processing S-146
with a copy to:
CIG & Co.
c/o CIGNA Retirement & Investment Services
280 Trumbull Street
Hartford, CT 06103
Attn:      Private and Alternative Investments H16B
Fax:      860-534-7203
and a copy to:
Chase Manhattan Bank
Private Placement Servicing
P.O. Box 1508
Bowling Green Station
New York, NY 10081
Attn:      CIGNA Private Placements
Fax:      212-552-3107 / 1005

Address for All other Notices

CIG & Co.
c/o CIGNA Retirement & Investment Services
280 Trumbull Street
Hartford, CT 06103
Attn:      Private and Alternative Investments H16B
Fax:      860-534-7203

Other Instructions

CONNECTICUT GENERAL LIFE INSURANCE COMPANY
By:     CIGNA Investments, Inc. (authorized agent)


     By______________________________
     Name:
     Title:

Instructions re Delivery of Notes

Deliver Notes, together with CIGNA form entitled "Transmittal of Securities to
Custodian", to:
The Chase Manhattan Bank
4 New York Plaza, 11th Floor
New York, NY 10004
Attn:      Jennifer John
with a copy of the above to:
CIGNA Retirement and Investment Services
Investment Law Department, H16C
280 Trumbull Street
Hartford, CT 06103
Attn:     William Duncan

Tax Identification Number

13-3574027




Purchaser Name

LIFE INSURANCE COMPANY OF NORTH AMERICA

Name in Which Note is Registered

CIG & CO.

Note Registration Number;
Principal Amount

First Closing:      RH-12; $2,299,065.00
Second Closing:      RH-28; $700,935.00

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Chase NYC/CTR
ABA # 021-000-021
BNF = CIGNA Private Placements
A/C = 9009001802
Re:      (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

CIG & Co.
c/o CIGNA Investments, Inc.
900 Cottage Grove Road
Hartford, CT 06152-2146
Attn:      Securities Processing S-146
with a copy to:
CIG & Co.
c/o CIGNA Retirement & Investment Services
280 Trumbull Street
Hartford, CT 06103
Attn:      Private and Alternative Investments H16B
Fax:      860-534-7203
and a copy to:
Chase Manhattan Bank
Private Placement Servicing
P.O. Box 1508
Bowling Green Station
New York, NY 10081
Attn:      CIGNA Private Placements
Fax:      212-552-3107 / 1005

Address for All other Notices

CIG & Co.
c/o CIGNA Retirement & Investment Services
280 Trumbull Street
Hartford, CT 06103
Attn:      Private and Alternative Investments H16B
Fax:      860-534-7203

Other Instructions

LIFE INSURANCE COMPANY OF NORTH AMERICA
By:     CIGNA Investments, Inc. (authorized agent)


     By______________________________
     Name:
     Title:

Instructions re Delivery of Notes

Deliver Notes, together with CIGNA form entitled "Transmittal of Securities to
Custodian", to:
The Chase Manhattan Bank
4 New York Plaza, 11th Floor
New York, NY 10004
Attn:      Jennifer John
with a copy of the above to:
CIGNA Retirement and Investment Services
Investment Law Department, H16C
280 Trumbull Street
Hartford, CT 06103
Attn:     William Duncan

Tax Identification Number

13-3574027

 

Purchaser Name

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Name in Which Note is Registered

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Note Registration Number;
Principal Amount

First Closing:      RH-13; $1,685,981.00
          RI-5; 1,302,803.50
Second Closing:      RH-29; $514,019.00
          RI-15; $397,196.50

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Citibank, N.A.
111 Wall Street
New York, NY 10043
ABA # 021-000-089
For MassMutual Long-Term Pool
Acct. # 4067-3488
Re:     (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Description of Security:     7.34% Series I Senior Notes due October 15, 2011
PPN:               816074 C# 3
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Custody and Collection Department - F381
With telephonic advice of payment to:
David L. Babson & Company Inc.
Securities Custody and Collection Department
Tel:     413-744-5104 / 5718

Address for All other Notices

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Investment Division

Other Instructions

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By:     David L. Babson & Company Inc. as Investment Adviser

By:___________________________________
Name:
Title:      

Instructions re Delivery of Notes

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111-0001
Attn:     Dean Dulchinos

Tax Identification Number

04-1590850



Purchaser Name

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Name in Which Note is Registered

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Note Registration Number;
Principal Amount

First Closing:      RH-14; $842,990.50
          RI-6; $689,719.50
Second Closing:      RH-30; $257,009.50
          RI-16; $210,280.50

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Chase Manhattan Bank, N.A.
4 Chase MetroTech Center
New York, NY 10081
ABA # 021-000-021
For MassMutual Pension Management
Acct. # 910-2594018
Re:     (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Description of Security:     7.34% Series I Senior Notes due October 15, 2011
PPN:               816074 C# 3
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Custody and Collection Department - F381
With telephonic advice of payment to:
David L. Babson & Company Inc.
Securities Custody and Collection Department
Tel:     413-744-5104 / 5718

Address for All other Notices

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Investment Division

Other Instructions

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By:     David L. Babson & Company Inc. as Investment Adviser

By:___________________________________
Name:
Title:      

Instructions re Delivery of Notes

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111-0001
Attn:     Dean Dulchinos

Tax Identification Number

04-1590850

 

Purchaser Name

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Name in Which Note is Registered

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Note Registration Number;
Principal Amount

First Closing:      RH-15; $842,990.50
          RI-7; $689,719.50
Second Closing:      RH-31; $257,009.50
          RI-17; $210,280.50

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Citibank, N.A.
111 Wall Street
New York, NY 10043
ABA # 021-000-089
For MassMutual Spot Priced Contract
Acct. # 3890-4953
Re:     (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Description of Security:     7.34% Series I Senior Notes due October 15, 2011
PPN:               816074 C# 3
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Custody and Collection Department - F381
With telephonic advice of payment to:
David L. Babson & Company Inc.
Securities Custody and Collection Department
Tel:     413-744-5104 / 5718

Address for All other Notices

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Investment Division

Other Instructions

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By:     David L. Babson & Company Inc. as Investment Adviser

By:___________________________________
Name:
Title:      

Instructions re Delivery of Notes

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111-0001
Attn:     Dean Dulchinos

Tax Identification Number

04-1590850



Purchaser Name

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Name in Which Note is Registered

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Note Registration Number;
Principal Amount

First Closing:      RI-8; $574,766.25
Second Closing:      RI-18; $175,233.75

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Citibank, N.A.
111 Wall Street
New York, NY 10043
ABA # 021-000-089
For MassMutual Structured Settlement Fund
Acct. # 4065-5423
Re:     (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.34% Series I Senior Notes due October 15, 2011
PPN:               816074 C# 3
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Custody and Collection Department - F381
With telephonic advice of payment to:
David L. Babson & Company Inc.
Securities Custody and Collection Department
Tel:     413-744-5104 / 5718

Address for All other Notices

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Investment Division

Other Instructions

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By:     David L. Babson & Company Inc. as Investment Adviser

By:___________________________________
Name:
Title:      

Instructions re Delivery of Notes

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111-0001
Attn:     Dean Dulchinos

Tax Identification Number

04-1590850

 

Purchaser Name

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Name in Which Note is Registered

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Note Registration Number;
Principal Amount

First Closing:      RH-16; $229,906.50
          RI-9; $229,906.50
Second Closing:      RH-32; $70,093.50
          RI-19; $70,093.50

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Chase Manhattan Bank, N.A.
4 Chase MetroTech Center
New York, NY 10081
ABA # 021-000-021
For MassMutual IFM Non-Traditional
Acct. # 910-2509073
Re:     (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Description of Security:     7.34% Series I Senior Notes due October 15, 2011
PPN:               816074 C# 3
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Custody and Collection Department - F381
With telephonic advice of payment to:
David L. Babson & Company Inc.
Securities Custody and Collection Department
Tel:     413-744-5104 / 5718

Address for All other Notices

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Investment Division

Other Instructions

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By:     David L. Babson & Company Inc. as Investment Adviser

By:___________________________________
Name:
Title:      

Instructions re Delivery of Notes

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111-0001
Attn:     Dean Dulchinos

Tax Identification Number

04-1590850



Purchaser Name

C.M. LIFE INSURANCE COMPANY

Name in Which Note is Registered

C.M. LIFE INSURANCE COMPANY

Note Registration Number;
Principal Amount

First Closing:      RH-17; $229,906.50
          RI-10; $153,271.00
Second Closing:      RH-33; $70,093.50
          RI-20; $46,729.00

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Citibank, N.A.
111 Wall Street
New York, NY 10043
ABA # 021-000-089
For Segment 43 - Universal Life
Acct. # 4068-6561
Re:     (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Description of Security:     7.34% Series I Senior Notes due October 15, 2011
PPN:               816074 C# 3
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

C.M. Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Custody and Collection Department - F381
With telephonic advice of payment to:
David L. Babson & Company Inc.
Securities Custody and Collection Department
Tel:     413-744-5104 / 5718

Address for All other Notices

C.M. Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Investment Division

Other Instructions

C.M. LIFE INSURANCE COMPANY
By:     David L. Babson & Company Inc. as Investment Sub-Adviser

By:___________________________________
Name:
Title:      

Instructions re Delivery of Notes

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111-0001
Attn:     Dean Dulchinos

Tax Identification Number

06-1041383



Purchaser Name

MASSMUTUAL ASIA LIMITED

Name in Which Note is Registered

GERLACH & CO.

Note Registration Number;
Principal Amount

First Closing:      RI-11; $191,588.75
Second Closing:      RI-21; $58,411.25

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Citibank, N.A.
111 Wall Street
New York, NY 10043
ABA # 021-000-089
Acct. # 30413797
Re:     (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.34% Series I Senior Notes due October 15, 2011
PPN:               816074 C# 3
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

MassMutual Asia Limited
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Custody and Collection Department - F381
With telephonic advice of payment to:
David L. Babson & Company Inc.
Securities Custody and Collection Department
Tel:     413-744-5104 / 5718

Address for All other Notices

MassMutual Asia Limited
c/o David L. Babson & Company Inc.
1295 State Street
Springfield, MA 01111
Attn:     Securities Investment Division

Other Instructions

MASSMUTUAL ASIA LIMITED
By:     David L. Babson & Company Inc. as Investment Sub-Adviser

By:___________________________________
Name:
Title:      

Instructions re Delivery of Notes

Citibank NA
333 West 34th Street
3rd Floor Securities Vault
New York, NY 10001
Re:     Acct. # 849-195

Tax Identification Number

None

 

Purchaser Name

ALLSATE LIFE INSURANCE COMPANY

Name in Which Note is Registered

ALLSTATE LIFE INSURANCE COMPANY

Note Registration Number;
Principal Amount

First Closing:      RG-1; $7,663,551.00
Second Closing:      RG-6; $2,336,449.00

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Harris Trust and Savings Bank
ABA # 071-000-288
BNF = Allstate Life Insurance Company Collection Acct. # 168-117-0
Re:     (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.04% Series G Senior Notes due October 15, 2006
PPN:               816074 C* 7
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

Allstate Insurance Company
Investment Operations - Private Placements
3075 Sanders Road, Suite G4A
Northbrook, IL 60062-7127
Tel:     847-402-6672
Fax:     847-326-7032

Address for All other Notices

Allstate Insurance Company
Private Placements Department
3075 Sanders Road, Suite G5D
Northbrook, IL 60062-7127
Tel:     847-402-8922
Fax:     847-402-3092

Other Instructions

ALLSTATE LIFE INSURANCE COMPANY

By:___________________________________
Name:
Title:      
By:___________________________________
Name:
Title:
Authorized Signatories

Instructions re Delivery of Notes

Harris Trust and Savings Bank
111 West Monroe Street, 6W
Chicago, IL 60603
Attn:     Valerie Haney
For Allstate Life Insurance Company Safekeeping Acct. # 846627
with a carbon copy to:
Allstate Insurance Company
3075 Sanders Road, Suite G5A
Northbrook, IL 60062-7127
Attn:     Doris Bryant
Fax:     847-402-6639

Tax Identification Number

36-2554642



Purchaser Name

PRINCIPAL LIFE INSURANCE COMPANY

Name in Which Note is Registered

PRINCIPAL LIFE INSURANCE COMPANY

Note Registration Number;
Principal Amount

First Closing:      RG-2; $4,875,000.00
          RG-3; $1,125,000.00
          RG-4; $750,000.00
          RG-5; $750,000.00
Second Closing:      RG-7; $1,625,000.00
          RG-8; $375,000.00
          RG-9; $250,000.00
          RG-10; $250,000.00

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Wells Fargo Bank Iowa, N.A.
7th & Walnut Streets
Des Moines, IA 50309
ABA # 073-000-228
For credit to Principal Life Insurance Company
Acct. # 0000014752
OBI PFGSE (S) B0064135**
Re:     (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.04% Series G Senior Notes due October 15, 2006
PPN:               816074 C* 7
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

Principal Capital Management, LLC
801 Grand Avenue
Des Moines, IA 50392-0800
Attn:     Investment Accounting - Securities
Tel:     515-247-0689
Fax:     515-248-2643

Address for all other Notices

Principal Capital Management, LLC
801 Grand Avenue
Des Moines, IA 50392-0800
Attn:     Investment Department - Securities
Tel:     515-247-3495
Fax:     515-248-2490

Other Instructions

PRINCIPAL LIFE INSURANCE COMPANY
By:     Principal Capital Management, LLC,
     a Delaware limited liability company,
     its authorized signatory

     By:___________________________________
     Name:
     Title:
     By:___________________________________
     Name:
     Title:     

Instructions re Delivery of Notes

Principal Capital Management, LLC
801 Grand Avenue
Des Moines, IA 50392-0800
Attn:     Jon C. Heiny, Esq.

Tax Identification Number

42-0127290



Purchaser Name

PHOENIX LIFE INSURANCE COMPANY

Name in Which Note is Registered

PHOENIX LIFE INSURANCE COMPANY

Note Registration Number;
Principal Amount

First Closing:      RH-18; $5,364,486.00
Second Closing:      RH-34; $1,635,514.00

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
Chase Manhattan Bank, N.A.
New York, NY
ABA # 021-000-021
Acct. # 900-9000-200
Acct. Name: Income Processing
Ref:     G05123
     Phoenix Life
     PPN = 816074 C@ 5
     OBI = Seitel, Inc.
     Rate = [coupon]
Re:     (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

Phoenix Life Insurance Company
c/o Phoenix Investment Partners
P.O. Box 150480
56 Prospect Street
Hartford, CT 06115-0480
Attn:     Private Placements

Address for All other Notices

Phoenix Life Insurance Company
c/o Phoenix Investment Partners
P.O. Box 150480
56 Prospect Street
Hartford, CT 06115-0480
Attn:     Private Placements

Other Instructions

PHOENIX LIFE INSURANCE COMPANY

By:___________________________________
Name:
Title:      

Instructions re Delivery of Notes

Phoenix Life Insurance Company
One American Row
P.O. Box 5056
Hartford, Connecticut 06102-5056
Attn:     John Mulrain
     Law Department

Tax Identification Number

06-0493340

 

Purchaser Name

AMERICAN INVESTORS LIFE INSURANCE COMPANY

Name in Which Note is Registered

HARE & CO.

Note Registration Number;
Principal Amount

First Closing:      RH-19; $3,831,777.00
Second Closing:      RH-35; $1,168,223.00

Payment on Account of Note          
     Method
     Account Information


Federal Funds Wire Transfer
The Bank of New York
New York, NY
ABA # 021-000-018
BNF: IOC566
Attn:     P & I Department
Ref:      American Investors Life Account 010048
     PPN: 816074 C@ 5
Re:     (see "Accompanying Information" below)

Accompanying Information

Name of Company:          SEITEL, INC.
Description of Security:     7.19% Series H Senior Notes due October 15, 2008
PPN:               816074 C@ 5
Due Date and Application (as among principal, make whole and interest) of the
payment being made:

Address for Notices Related to Payments

American Investors Life Insurance Company
c/o AmerUs Capital Management
699 Walnut Street, Suite 300
Des Moines, IA 50309
Attn:     Glena Rowley
Tel:     515-362-3655
Fax:     515-283-3439

Address for All other Notices

American Investors Life Insurance Company
c/o AmerUs Capital Management
699 Walnut Street, Suite 300
Des Moines, IA 50309
Attn:     Steve Sweeney
Tel:     515-362-3542
Fax:     515-362-3587

Other Instructions

AMERICAN INVESTORS LIFE INSURANCE COMPANY
By:     AmerUs Capital Management Group, Inc., its authorized attorney-in-fact

By:___________________________________
Name:
Title:      

Instructions re Delivery of Notes

The Bank of New York
One Wall Street
3rd Floor, Window A
F/A/O American Investors Life Insurance Company, A/C # 010048
New York, NY 10286
Attn:     Rich Reinhold
     212-635-4611
or:     Anthony Marrero
     212-635-4608

Tax Identification Number

48-0696320 (American Investors Life Insurance Company)
13-6062916 (Hare & Co.)






SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

Accredited Institution

-- means any Person who is an "accredited investor" within the meaning of such
term set forth in Rule 501(a)(1), (2), (3) or (7) under the Securities Act.



Affiliate

-- means, at any time,



      (a)     with respect to any Person other than the Company, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such Person, and

      (b)     with respect to the Company, a Person (other than a Wholly-Owned
Restricted Subsidiary),

           (i)     that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
the Company,

           (ii)     that at such time beneficially owns or holds, directly or
indirectly, ten percent (10%) or more of the Voting Stock of the Company, or

           (iii)     ten percent (10%) or more of the Voting Stock of which is
at such time beneficially owned or held by the Company or any one or more of the
Subsidiaries.

As used in this definition, "Control" means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting Securities, by
contract or otherwise.

Agreement

-- is defined in Section 17.3.



Board of Directors

-- at any time means the board of directors of the Company or any committee
thereof which, in the instance, shall have the lawful power to exercise the
power and authority of such board of directors.



Business Day

-- means (a) for the purposes of Section 8.6 only, any day other than a
Saturday, a Sunday or a day on which commercial banks in New York, New York are
required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Houston, Texas or New York, New York are required or
authorized to be closed.



Capital Lease

-- means a lease with respect to which the lessee is required concurrently to
recognize the acquisition of an asset and the incurrence of a liability in
accordance with GAAP.



Capital Lease Obligation

-- means, with respect to any Person and a Capital Lease, the amount of the
obligation of such Person as the lessee under such Capital Lease which would, in
accordance with GAAP, appear as a liability on a balance sheet of such Person.



Closings

-- is defined in Section 3.1.



Closing Date

-- is defined in Section 3.1.



Code

-- means the Internal Revenue Code of 1986, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time.



Company

-- is defined in the introductory paragraph of this Agreement.



Confidential Information

-- is defined in Section 20.



Consolidated Debt

-- means, as of any date of determination, the total of all Debt of the Company
and the Restricted Subsidiaries outstanding on such date, after eliminating all
offsetting debits and credits between the Company and the Restricted
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and the
Restricted Subsidiaries in accordance with GAAP, provided that Consolidated Debt
shall not include Qualified Capital Obligations.



Consolidated Interest Expense

-- means, with respect to any period, the sum (without duplication) of the
following (in each case, eliminating all offsetting debits and credits between
the Company and the Restricted Subsidiaries and all other items required to be
eliminated in the course of the preparation of consolidated financial statements
of the Company and the Restricted Subsidiaries in accordance with GAAP):



      (a)     all interest in respect of Debt of the Company and the Restricted
Subsidiaries (including imputed interest on Capital Lease Obligations) deducted
in determining Consolidated Net Income for such period, and

      (b)     all debt discount and expense amortized or required to be
amortized in the determination of Consolidated Net Income for such period.

Consolidated Net Income

-- means, with reference to any period, the net income (or loss) of the Company
and the Restricted Subsidiaries for such period (taken as a cumulative whole),
as determined in accordance with GAAP, after eliminating all offsetting debits
and credits between the Company and the Restricted Subsidiaries and all other
items required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and the Restricted Subsidiaries in
accordance with GAAP, provided that there shall be excluded:



      (a)     any gains resulting from any write-up of any assets (but not any
loss resulting from any write-down of any assets),

      (b)     the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Company or a Restricted Subsidiary, and the income (or loss) of any Person,
substantially all of the assets of which have been acquired in any manner by the
Company or any Restricted Subsidiary, realized by such other Person prior to the
date of acquisition,

      (c)     in the case of a successor to the Company by consolidation or
merger or as a transferee of its assets, any earnings of the successor
corporation prior to such consolidation, merger or transfer of assets,

      (d)     any aggregate net gain (but not any aggregate net loss) during
such period arising from the sale, conversion, exchange or other disposition of
capital assets (such term to include, without limitation, (i) all non-current
assets and, without duplication, (ii) the following, whether or not current: all
fixed assets, whether tangible or intangible, all inventory sold in conjunction
with the disposition of fixed assets, and all securities),

      (e)     any portion of such net income that cannot be freely converted
into United States Dollars,

      (f)     the income (or loss) of any Person (other than a Restricted
Subsidiary) in which the Company or any Restricted Subsidiary has an ownership
interest, except to the extent that any such income has been actually received
by the Company or such Restricted Subsidiary in the form of cash dividends or
similar cash distributions,

      (g)     any gain arising from the acquisition of any security, or the
extinguishment, under GAAP, of any Debt, of the Company or any Restricted
Subsidiary,

      (h)     any net income or gain or any net loss during such period from (i)
any change in accounting principles in accordance with GAAP or (ii) any prior
period adjustments resulting from any change in accounting principles in
accordance with GAAP, and

      (i)     any net income or gain (but not any net loss) during such period
from (i) any extraordinary items or (ii) any discontinued operations or the
disposition thereof.

Consolidated Net Worth

-- means, at any time, the sum, without duplication, of (a) the total
stockholders' equity which would be shown in consolidated financial statements
of the Company and the Restricted Subsidiaries prepared at such time in
accordance with GAAP plus (b) Qualified Capital.



Consolidated Tangible Assets

-- means, at any time, Consolidated Total Assets at such time, minus



      (a)     deferred assets, other than prepaid expenses which are refundable;

     (b)     patents, copyrights, trademarks, trade names, service marks, brand
names, franchises, goodwill, experimental expenses and other similar
intangibles;

      (c)     unamortized debt discount and expense; and

      (d)     all other property which would be classified as intangible under
GAAP.

Consolidated Total Assets

-- means, at any time, the amount at which the total assets of the Company and
the Restricted Subsidiaries would be shown in consolidated financial statements
of the Company and the Restricted Subsidiaries prepared at such time in
accordance with GAAP, after deduction of depreciation, amortization and all
other properly deductible valuation reserves.



Contingent Optional Prepayment

-- is defined in Section 8.2.



Debt

-- means, with respect to any Person, without duplication,



      (a)     its obligations for borrowed money;

      (b)     its obligations in respect of banker's acceptances, other
acceptances, letters of credit and other instruments serving a similar function
issued or accepted by banks and other financial institutions for the account of
such Person (whether or not incurred in connection with the borrowing of money);

      (c)     its obligations that are evidenced by bonds, notes, debentures or
similar instruments;

      (d)     its obligations for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including, without limitation, all obligations created or
arising under any conditional sale or other title retention agreement with
respect to any such property);

      (e)     its Capital Lease Obligations;

      (f)     its obligations in respect of all mandatorily redeemable preferred
stock of such Person;

      (g)     its obligations for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such obligations); and

      (h)     any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (g) hereof.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (h) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

Default

-- means an event or condition the occurrence or existence of which would, with
the lapse of time or the giving of notice or both, become an Event of Default.



Default Rate

-- means the rate of interest for overdue payments as stated in the first
paragraph of the relevant Series of Notes.



Designated Portion

-- is defined in Section 10.6(b)(i).



Disposition Value

-- is defined in Section 10.6(c)(i).



EBITDA

-- means, in respect of any period, Consolidated Net Income for such period
minus



      (a)     to the extent added in the computation of such Consolidated Net
Income, each of the following:

           (i)     extraordinary gains, net of extraordinary losses, and

           (ii)     gains, net of losses, arising from the disposition of
property other than in the ordinary course of business, plus

      (b)     to the extent deducted in the computation of such Consolidated Net
Income, each of the following:

           (i)     Consolidated Interest Expense, net of interest and other
investment income,

           (ii)     taxes imposed on or measured by income or excess profits of
the Company and the Restricted Subsidiaries,

           (iii)     the amount of all depreciation, depletion and amortization
allowances and other non-cash expenses of the Company and the Restricted
Subsidiaries,

           (iv)     extraordinary losses, net of extraordinary gains, and

           (v)     losses, net of gains, arising from the disposition of
property other than in the ordinary course of business.

Environmental Laws

-- means any and all Federal, state, local, and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials or wastes, air emissions and discharges to
waste or public systems.



Equity Interest

-- means



      (a)     the outstanding Voting Stock of a corporation or other business
entity,

      (b)     the interest in the capital or profits of a corporation, limited
liability company, partnership or joint venture, or

      (c)     the beneficial interest in a trust or estate.

ERISA

-- means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.



ERISA Affiliate

-- means any trade or business (whether or not incorporated) that is treated as
a single employer together with the Company under section 414 of the Code.



Event of Default

-- is defined in Section 11.



Exchange Act

-- means the Securities Exchange Act of 1934, as amended.



Excluded Transfer

-- is defined in Section 10.6.



Fair Market Value

-- means, at any time and with respect to any property, the sale value of such
property that would be realized in an arm's-length sale at such time between an
informed and willing buyer and an informed and willing seller (neither being
under a compulsion to buy or sell, respectively).



GAAP

-- means accounting principles as promulgated from time to time in statements,
opinions and pronouncements by the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board and in such statements,
opinions and pronouncements of such other entities with respect to financial
accounting of for-profit entities as shall be accepted by a substantial segment
of the accounting profession in the United States.



Governmental Authority

-- means



      (a)     the government of

           (i)     the United States of America or any State or other political
subdivision thereof, or

           (ii)     any jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

     (b)     any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

Guaranty

-- means, with respect to any Person, any obligation (except the endorsement in
the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:



      (a)     to purchase such indebtedness or obligation or any property
constituting security therefor;

      (b)     to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

      (c)     to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or

      (d)     otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

Hazardous Material

-- means any and all pollutants, toxic or hazardous wastes or any other
substances that might pose a hazard to health or safety, the removal of which
may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).



holder

-- means, at any time and with respect to any Note, the Person in whose name
such Note is registered at such time in the register maintained by the Company
pursuant to Section 13.1.



Institutional Investor

-- means (a) any original purchaser of a Note or an Affiliate thereof, (b) any
holder of more than five percent (5%) in aggregate principal amount of the Notes
then outstanding, and (c) any Accredited Institution.



Investment

-- means any investment, made in cash or by delivery of property, by the Company
or any of the Subsidiaries in any Person, whether by acquisition of stock,
indebtedness or other obligation or Security (including, without limitation, any
interests in any partnership or joint venture), or by loan, Guaranty, advance,
capital contribution or otherwise; provided that "Investment" does not include
trade credit to the extent extended in the ordinary course of business.



Lien

-- means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).



Make-Whole Amount

-- is defined in Section 8.6.



Material

-- means material in relation to the business, operations, affairs, financial
condition, assets or properties of the Company and the Restricted Subsidiaries
taken as a whole.



Material Adverse Effect

-- means a material adverse effect on (a) the business, operations, affairs,
financial condition, assets or properties of the Company and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes, (c) the ability of any
Restricted Subsidiary to perform its respective obligations under the Subsidiary
Guaranty, or (d) the validity or enforceability of this Agreement, the
Subsidiary Guaranty or the Notes.



Maximum Rate

-- is defined in Section 22.10.



Memorandum

-- is defined in Section 5.3.



Multiemployer Plan

-- means any Plan that is a "multiemployer plan" (as such term is defined in
section 4001(a)(3) of ERISA).



NAIC Annual Statement

-- is defined in Section 6.3.



Net Asset Sale Proceeds Amount

-- means, with respect to any Transfer of any property by any Person, an amount
equal to the difference of



      (a)     the aggregate amount of the consideration (valued at the Fair
Market Value of such consideration at the time of the consummation of such
Transfer) received by such Person in respect of such Transfer, minus

      (b)     all ordinary and reasonable out-of-pocket costs and expenses
actually incurred by such Person in connection with such Transfer.

Net Proceeds of Common Stock

-- means, with respect to any period, cash proceeds (net of all costs and
out-of-pocket expenses incurred in connection therewith, including, without
limitation, placement, underwriting and brokerage fees and expenses) received by
the Company and the Restricted Subsidiaries during such period from the sale of
all common stock of the Company, including in such net proceeds:



      (a)     the net amount paid upon issuance and exercise during such period
of any right to acquire any common stock, or paid during such period to convert
a convertible debt Security to common stock (but excluding any amount paid to
the Company upon issuance of such convertible debt Security); and

      (b)     any amount paid to the Company upon issuance of any convertible
debt Security that is converted to common stock during such period.

Net Proceeds of Qualified Capital

-- means, with respect to any period, cash proceeds (net of all costs and
out-of-pocket expenses incurred in connection therewith and in connection with
the issuance and sale of any related Trust Preferred Securities, including,
without limitation, placement, underwriting and brokerage fees and expenses)
received by the Company during such period from the sale of all Qualified Junior
Subordinated Notes.



1995 Notes

-- means the Company's 7.17% Series A Senior Notes due December 30, 2001 in the
original aggregate principal amount of $25,000,000, 7.17% Series B Senior Notes
due December 30, 2002 in the original aggregate principal amount of $27,500,000
and 7.48% Series C Senior Notes due December 30, 2002 in the original aggregate
principal amount of $22,500,000 issued pursuant to the 1995 Note Purchase
Agreement.



1995 Note Purchase Agreement

-- means each of the separate Note Purchase Agreements between the Company and
the purchasers of the 1995 Notes, dated as of December 28, 1995, as amended from
time to time.



1999 Notes

-- means the Company's 7.03% Series D Senior Notes due February 15, 2004 in the
original aggregate principal amount of $20,000,000, 7.28% Series E Senior Notes
due February 15, 2009 in the original aggregate principal amount of $75,000,000
and 7.43% Series F Senior Notes due February 15, 2009 in the original aggregate
principal amount of $43,000,000 issued pursuant to the 1999 Note Purchase
Agreement.



1999 Note Purchase Agreement

-- means each of the separate Note Purchase Agreements between the Company and
the purchasers of the 1999 Notes, dated as of February 12, 1999, as amended from
time to time.



Notes --

is defined in Section 1.



Officer's Certificate --

means a certificate of a Senior Financial Officer or of any other officer of the
Company whose responsibilities extend to the subject matter of such certificate.



Old Notes

-- means the 1995 Notes and the 1999 Notes.



Old Note Purchase Agreement

-- means the 1995 Note Purchase Agreement and the 1999 Note Purchase Agreement.



Optional Prepayment Date

-- is defined in Section 8.2.



Optional Prepayment Notice

-- is defined in Section 8.2.



Ordinary Course Transfer

-- is defined in Section 10.6.



Other Agreements

-- is defined in Section 2.



Other Purchasers

-- is defined in Section 2.



PBGC

-- means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.



Person

-- means an individual, partnership, corporation, limited liability company,
partnership, association, joint venture, trust, unincorporated organization, or
a government or agency or political subdivision thereof.



Plan

-- means an "employee benefit plan" (as defined in section 3(3) of ERISA) that
is or, within the preceding five years, has been established or maintained, or
to which contributions are or, within the preceding five years, have been made
or required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate may have any liability.



Prepayment Transfer

-- is defined in Section 10.6.



Priority Debt

-- means, without duplication, the sum of (a) all Debt of the Company secured by
a Lien permitted only by Section 10.4(j) and (b) all Debt of Restricted
Subsidiaries (except (i) Debt held by the Company or a Wholly-Owned Restricted
Subsidiary, (ii) Debt of a Restricted Subsidiary that is an unsecured guaranty
of Senior Debt and that ranks pari passu with the obligations of the Restricted
Subsidiaries under the Subsidiary Guaranty, and (iii) Debt of a Restricted
Subsidiary secured by a Lien permitted by the provisions of Section 10.4(a)
through (i), inclusive).



property

or properties -- means, unless otherwise specifically limited, real or personal
property of any kind, tangible or intangible, choate or inchoate.



Purchaser

-- is defined in Section 3.1.



Qualified Capital

-- means the total amount of capital in respect of Qualified Junior Subordinated
Notes and the Trust Preferred Securities related thereto which would, on a
consolidated basis, be shown in consolidated financial statements of the Company
and the Subsidiaries prepared at such time in accordance with GAAP, provided
that in no event shall the aggregate amount of Qualified Capital at any time
exceed One Hundred Twenty-Five Million Dollars ($125,000,000).



Qualified Capital Obligations

-- means obligations of the Company in respect of any Qualified Junior
Subordinated Notes and Qualified Junior Subordinated Guaranties.



Qualified Institutional Buyer

-- means you, each of the Other Purchasers, and any Person who is a "qualified
institutional buyer," within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.



Qualified Junior Subordinated Guaranty

-- means, in respect of any issue of Trust Preferred Securities, a Guaranty by
the Company to the holders of such Trust Preferred Securities of (a) the payment
of all preferred cumulative cash dividends accumulating thereon and (b) the
payments due on liquidation or redemption of such Trust Preferred Securities,
but only in each case to the extent of funds held by the Special Purpose Trust
which shall have issued such Trust Preferred Securities, and the obligations
under which Guaranty shall be unsecured and rank subordinate and junior in right
of payment to all Senior Debt (including, without limitation, all Debt of the
Company under this Agreement, the Other Agreements and the Notes) to the same
extent and on the same terms as the Qualified Junior Subordinated Notes issued
by the Company to such Special Purpose Trust are subordinated to Senior Debt.



Qualified Junior Subordinated Notes

-- means any notes issued by the Company to a Special Purpose Trust in a
principal amount equal to the proceeds received by such Special Purpose Trust
from the issuance of Trust Preferred Securities and paid by such Special Purpose
Trust to the Company in consideration for such notes, which notes shall (a) not
mature, or otherwise require the payment of any of the principal thereof, prior
to June 1, 2029, (b) be subject to the right of the Company to defer the payment
of interest thereon at any time or from time to time for a period of at least
twenty (20) consecutive quarterly periods, during which deferral period the
Company shall not pay any dividends with respect to any of its capital stock or
pay any principal, interest or other amounts owing in respect of any Qualified
Capital Obligations or other Subordinated Debt, (c) be unsecured, (d) rank
subordinate and junior in right of payment to all Senior Debt (including,
without limitation, all Debt of the Company under this Agreement, the Other
Agreements and the Notes upon the terms set forth in Exhibit A and (e) when
aggregated with all other such notes, not exceed One Hundred Twenty-Five Million
Dollars ($125,000,000) in aggregate outstanding principal amount.



Reinvested Transfer

-- is defined in Section 10.6.



Required Holders

-- means, at any time, the holders of at least a majority in principal amount of
the Notes at the time outstanding (exclusive of Notes then owned by the Company
or any of its Affiliates).



Rescission Notice

-- is defined in Section 8.2.



Responsible Officer

-- means any Senior Financial Officer and any other officer of the Company with
responsibility for the administration of the relevant portion of this Agreement.



Restricted Investments

-- means all Investments except the following:



      (a)     cash;

      (b)     Investments in one or more Restricted Subsidiaries or any Person
engaged in the business referred to in Section 10.10 that concurrently with such
Investment becomes a Wholly-Owned Restricted Subsidiary;

      (c)     Investments in United States Governmental Securities, provided
that such obligations mature within 365 days from the date of acquisition
thereof;

      (d)     Investments in certificates of deposit or banker's acceptances
issued by an Acceptable Bank, provided that such obligations mature within 365
days from the date of acquisition thereof;

      (e)     Investments in commercial paper given the highest rating by a
credit rating agency of recognized national standing and maturing not more than
270 days from the date of creation thereof; and

 

      (f)     Investments in money market mutual funds that invest solely in
so-called "money market" instruments maturing not more than one year after the
acquisition thereof, which funds have assets in excess of Five Hundred Million
Dollars ($500,000,000).

For purposes of this Agreement, an Investment shall be valued at the lesser of
(i) cost and (ii) the value at which such Investment is to be shown on the books
of the Company and the Restricted Subsidiaries in accordance with GAAP.

As used in this definition of "Restricted Investments":

Acceptable Bank --

means any bank or trust company (i) which is organized under the laws of the
United States of America or any State thereof and (ii) which has capital,
surplus and undivided profits aggregating at least Five Hundred Million Dollars
($500,000,000).



Restricted Payment

-- means, whether effected directly or indirectly,



      (a)     any Distribution in respect of the Company or any Restricted
Subsidiary (other than on account of capital stock or other equity interests of
a Restricted Subsidiary owned legally and beneficially by the Company or another
Restricted Subsidiary), including, without limitation, any Distribution
resulting in the acquisition by the Company of Securities which would constitute
treasury stock; and

      (b)     any payment, repayment, redemption, retirement, repurchase or
other acquisition, direct or indirect, by the Company or any Restricted
Subsidiary of, on account of, or in respect of, the principal of any
Subordinated Debt (or any installment thereof) prior to the regularly scheduled
maturity date thereof (as in effect on the date such Subordinated Debt was
originally incurred).

For purposes of this Agreement, the amount of any Restricted Payment made in
property shall be the greater of (x) the Fair Market Value of such property (as
determined in good faith by the board of directors (or equivalent governing
body) of the Person making such Restricted Payment) and (y) the net book value
thereof on the books of such Person, in each case determined as of the date on
which such Restricted Payment is made.

Distribution --

means, in respect of any corporation, association or other business entity:



      (a)     dividends or other distributions or payments on capital stock or
other equity interest of such corporation, association or other business entity
(except distributions in such stock or other equity interest); and

      (b)     the redemption or acquisition of such stock or other equity
interests or of warrants, rights or other options to purchase such stock or
other equity interests (except when solely in exchange for such stock or other
equity interests).

Restricted Subsidiary

-- means and includes each and every Subsidiary other than any Subsidiary which,
at the time of any determination hereunder, has been designated by the Board of
Directors and by written notice of the Company to all of the holders to be an
Unrestricted Subsidiary; provided, in any event, that each of the following
shall at all times constitute a Restricted Subsidiary:



      (a)     each Subsidiary identified as a Restricted Subsidiary on Schedule
5.4; and

      (b)     each Subsidiary which owns, directly or indirectly, more than
fifty percent (50%) of the Equity Interest of a Restricted Subsidiary.     

Securities Act

-- means the Securities Act of 1933, as amended from time to time.



Security

-- means "security" as defined by section 2(1) of the Securities Act.



Senior Debt

-- means any Debt of the Company that is not in any manner subordinated in right
of payment or security in any respect to the Debt evidenced by the Notes or to
any other Debt of the Company.



Senior Financial Officer

-- means the chief financial officer, principal accounting officer, treasurer or
comptroller of the Company.



Series

-- means any one or more of the series of Notes issued hereunder.



Series G Notes

-- is defined in Section 1.



Series H Notes

-- is defined in Section 1.



Series I Notes

-- is defined in Section 1.



Special Purpose Trust

-- means a statutory business trust created under the laws of the State of
Delaware pursuant to the filing of a certificate of trust with the Secretary of
State of the State of Delaware, (a) the existence of which shall be for the
exclusive purpose of (i) issuing Trust Common Securities to the Company and
issuing and selling Trust Preferred Securities to investors, (ii) using the
proceeds from such Trust Preferred Securities to acquire Qualified Junior
Subordinated Notes and (iii) engaging in only those other activities necessary
or incidental to the foregoing, (b) the sole assets of which will be such
Qualified Junior Subordinated Notes and the proceeds thereof and (c) the sole
source of revenue of which will be payments under such Qualified Junior
Subordinated Notes. Notwithstanding anything else herein, any Special Purpose
Trust shall be deemed to be an Unrestricted Subsidiary.



Subordinated Debt

-- means any Debt or other obligations of the Company (including, without
limitation Qualified Capital Obligations) other than Senior Debt.



Subsidiary

-- means, as to any Person, any corporation, limited liability company,
partnership, joint venture, trust or estate in which such Person or one or more
of the Subsidiaries or such Person and one or more of the Subsidiaries own more
than fifty percent (50%) of the Equity Interest. Unless the context otherwise
clearly requires, any reference to a "Subsidiary" is a reference to a Subsidiary
of the Company.



Subsidiary Guaranty

-- is defined in Section 4.10.



Substantial Portion

-- is defined in Section 10.6(c)(ii).



Successor Corporation

-- is defined in Section 10.5.



Total Capitalization

-- means, at any time, the sum of Consolidated Debt plus Consolidated Net Worth,
in each case at such time.



Transfer

-- is defined in Section 10.6(c)(iii).



Trust

-- is defined in Section 22.8.



Trust Common Securities

-- means, in respect of a Special Purpose Trust, securities issued by such
Special Purpose Trust representing common undivided beneficial interests in the
assets of such Special Purpose Trust, one hundred percent (100%) of which
securities shall be legally and beneficially owned by the Company.



Trust Preferred Securities

-- means, in respect of a Special Purpose Trust, securities issued by such
Special Purpose Trust, having a stated par value and liquidation value and
entitling the holders thereof to the payment (unless deferred) of preferred
cumulative cash distributions at a fixed annual rate, representing preferred
undivided beneficial interests in the assets of such Special Purpose Trust,
provided that at the time of the initial issuance thereof, the Notes shall
receive an investment grade rating from, or an investment grade rating of the
Notes shall be confirmed by, a nationally recognized rating agency.



United States Governmental Security

-- means any direct obligation of, or obligation guaranteed by, the United
States of America, or any agency controlled or supervised by or acting as an
instrumentality of the United States of America pursuant to authority granted by
the Congress of the United States of America, so long as such obligation or
guarantee shall have the benefit of the full faith and credit of the United
States of America which shall have been pledged pursuant to authority granted by
the Congress of the United States of America.



Unrestricted Subsidiary

-- means each Subsidiary other than a Restricted Subsidiary.



Voting Stock

-- means the capital stock or similar interest of any class or classes (however
designated) of a corporation or other business entity, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of the members of the board of directors (or Persons performing similar
functions) of a corporation or other business entity.



Wholly-Owned Restricted Subsidiary

-- means, at any time, any Restricted Subsidiary one hundred percent (100%) of
all of the Equity Interests (except directors' qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company's
other Wholly-Owned Restricted Subsidiaries at such time.



SCHEDULE 4.9

CHANGES IN CORPORATE STRUCTURE

 

     None.

SCHEDULE 5.4

SUBSIDIARIES OF THE COMPANY
AND OWNERSHIP OF SUBSIDIARY STOCK

(a)     I.     Restricted Subsidiaries

Name of Restricted Subsidiary

Jurisdiction of Incorporation

100% of Stock Owned By:

Seitel Data Corp.

Delaware

Seitel, Inc.

Seitel Delaware, Inc.

Delaware

Seitel, Inc.

Seitel Management, Inc.

Delaware

Seitel, Inc.

Seitel Geophysical, Inc.

Delaware

Seitel, Inc.

DDD Energy, Inc.

Delaware

Seitel, Inc.

Seitel Gas & Energy Corp.

Delaware

Seitel, Inc.

Seitel Power Corp.

Delaware

Seitel, Inc.

Seitel Natural Gas, Inc.

Delaware

Seitel Gas & Energy Corp.

Matrix Geophysical, Inc.

Delaware

Seitel, Inc.

Exsol, Inc.

Delaware

Seitel, Inc.

Datatel, Inc.

Delaware

Seitel Data Corp.

Seitel Offshore Corp.

Delaware

Seitel Data Corp.

Geo-Bank, Inc.

Texas

Seitel, Inc.

Alternative Communication Enterprises, Inc.

Texas

Seitel, Inc.

Seitel International, Inc.

Cayman Islands

Seitel Data Corp.

African Geophysical, Inc.

Cayman Islands

Seitel Geophysical, Inc.

Seitel Data, Ltd.

Texas (limited partnership)

Seitel Delaware, Inc. -- 1% g.p.
Seitel Data Corp. --99% l.p.

N360X, L.L.C.

Texas- (limited liability company)

Seitel Management, Inc - managing member

 

 

(b)     II.     Affiliates:

Name of Unrestricted Subsidiary

Jurisdiction of Incorporation

100% of Stock Owned By

Seitel Canada Holdings, Inc.

Delaware

Seitel, Inc.

Olympic Seismic Ltd.

Alberta, Canada

SEIC Holdings, Inc.

EHI Holdings, Inc.

Delaware

Seitel Geophysical, Inc.

818312 Alberta Ltd.

Alberta, Canada

Seitel Canada Holdings, Inc.

SEIC Holdings, Inc.

Alberta, Canada

SEIC Partners Limited Partnership

SEIC L.L.C.

Delaware

SEIC Holdings, Ltd.

SEIC Partners Limited Partnership

Alberta, Canada

Seitel Canada Holdings, Inc. - 99.89% l.p.
SEIC, Inc. - .11% g.p.

SEIC Trust Administration, Ltd.

Alberta, Canada

SEIC Holdings, Inc.

SEIC, Inc.

Delaware

Seitel Canada Holdings, Inc.

Seitel Canada, L.L.C.

Delaware

Seitel, Inc.

Seitel International, CV

Netherlands

Seitel Solutions Holdings, L.L.C. -10%
SI Holdings, G.P. - 90%

Seitel IP Holdings, L.L.C.

Delaware

Seitel Solutions, Ltd. - 33%
Seitel Solutions Canada, Ltd. - 33%
Seitel International, CV - 34%

Seitel Solutions Canada, Ltd.

Alberta, Canada

Seitel Solutions, Inc.

Seitel Solutions Holdings, L.L.C.

Delaware

Seitel Solutions, L.L.C.

Seitel Solutions, Inc.

Delaware

Seitel, Inc.

Seitel Solutions, L.L.C.

Delaware

Seitel Solutions, Inc.

Seitel Solutions, Ltd.

Texas

Seitel Solutions, Inc. - 1% g.p.
Seitel Solutions, L.L.C. - 99% l.p.

SI Holdings, G.P.

Delaware

Seitel Solutions, Inc. - 10%
Seitel Solutions, L.L.C. - 90%

 

 

Other Affiliates:

Digitel Data Joint Venture, 50% interest owned by Seitel Offshore Corp.

Spectrum/SSI Joint Venture, 50% interest owned by Seitel International, Inc.

TGC/SEI Joint Venture, 50% interest owned by Seitel Data Corp.

SSC/SEI Joint Venture, 41% interest owned by Seitel Data Corp.

Marsh Joint Venture, 50% interest owned by Seitel, Data Corp.

Redmon/Smackover Joint Venture, 40% interest owned by DDD Energy, Inc.

Vision Energy, Inc., a Delaware corporation, 19% owned by Seitel, Inc.

 

 

(d)     Reference is hereby made to the indebtedness listed on schedule 5.15
hereof. Each such item of indebtedness is guaranteed by the Restricted
Subsidiaries pursuant to guaranties that are substantially similar to the
Subsidiary Guaranty.

SCHEDULE 5.5

FINANCIAL STATEMENTS

 

1.     Financial statements contained in the Company's Form 10-K for the twelve
months ended December 31, 2000.

2.     Financial statements contained in the Company's Form 10-Q for the
quarterly period ended March 31, 2001.

3.     Financial statements contained in the Company's Form 10-Q for the
quarterly period ended June 30, 2001.

SCHEDULE 5.8

CERTAIN LITIGATION

 

     None.

SCHEDULE 5.11

PATENTS, ETC.

 

     None.

SCHEDULE 5.12

ERISA

 

A.     The following Restricted Subsidiaries are ERISA Affiliates that maintain
one or more Plans. There are no employee organizations in respect of any Plan or
Multiemployer Plan.

Datatel, Inc.

DDD Energy, Inc.

Matrix Geophysical, Inc.

Seitel Management, Inc.

Seitel Data Ltd.

Seitel Solutions, Ltd.

B.     All of the Restricted Subsidiaries may be considered ERISA Affiliates.
The following Plans constitute all "employee benefit plans" with respect to
which the Company or any "affiliate" of the Company is a "party-in-interest" or
in respect of which the Notes could constitute an "employer security." All plans
apply to all ERISA Affiliates listed in A. above except as specifically set
forth below.

Seitel, Inc. 401(k) Plan

Medical Insurance through Humana Health Plan

Dental Insurance through Fortis Benefits Insurance Company

Life Insurance through United of Omaha

Accidental Death and Dismemberment Insurance through United of Omaha

Disability Insurance through United of Omaha

Seitel, Inc. Flexible Employee Benefit Plan administered by Flex Corp.

SCHEDULE 5.15

EXISTING DEBT IN EXCESS OF $100,000

 

Restricted Subsidiaries

1.     Unsecured Senior Notes with an outstanding aggregate principal amount of
$28,333,333 as of September 30, 2001 issued pursuant to a Note Purchase
Agreement dated as of December 28, 1995.

2.     Unsecured Senior Notes with an outstanding aggregate principal amount of
$138,000,000 as of September 30, 2001 issued pursuant to a Note Purchase
Agreement dated as of February 12, 1999.

3.     Unsecured revolving line of credit of up to $75,000,000 with Bank One NA
as agent pursuant to a Revolving Credit Agreement dated June 29, 2001. The
outstanding borrowings under this facility as of September 30, 2001 were
approximately $68,900,000.

4.     Capital lease of computer equipment from LINC Monex Leasing, Inc./The
Manifest Group. The outstanding principal amount of this capital lease at
September 30, 2001 was $193,000.

5.     Loan secured by a pledge of certain seismic data from Heller Financial
Leasing, Inc. The outstanding principal amount of this loan at September 30,
2001 was $10,000,000.

6.     Deferred purchase price payable in cash from production from certain
producing oil and gas wells to SPV, Inc. The aggregate amount of this deferred
purchase price, including principal and imputed interest, was $1,375,000 at
September 30, 2001.

Unrestricted Subsidiaries

1.     Secured Revolving Line of Credit of Olympic Seismic Ltd. with the Royal
Bank of Canada The outstanding borrowings under this facility as of September
30, 2001 was US$595,000.

SCHEDULE 10.8

CERTAIN AGREEMENTS BY RESTRICTED SUBSIDIARIES

 

1.     Guaranties of unsecured Senior Notes issued by Seitel, Inc. with an
outstanding aggregate principal amount of $28,333,333 as of September 30, 2001
issued pursuant to a Note Purchase Agreement dated as of December 28, 1995.

2.     Guaranties of unsecured Senior Notes issued by Seitel, Inc. with an
outstanding aggregate principal amount of $138,000,000 as of September 30, 2001
issued pursuant to a Note Purchase Agreement dated as of February 12, 1999.

3.     Guaranties of unsecured revolving line of credit of Seitel, Inc. of up to
$75,000,000 with Bank One NA as agent pursuant to a Revolving Credit Agreement
dated June 29, 2001. The outstanding borrowings under this facility as of
September 30, 2001 were approximately $68,900,000.

4.     Capital lease of computer equipment from LINC Monex Leasing, Inc./The
Manifest Group. The outstanding principal amount of this capital lease at
September 30, 2001 was $193,000.

5.     Loans and guaranties thereof secured by a pledge of certain seismic data
from Heller Financial Leasing, Inc. The outstanding principal amount of this
loan at September 30, 2001 was $10,000,000.

6.     Deferred purchase price payable in cash from production from certain
producing oil and gas wells to SPV, Inc. The aggregate amount of this deferred
purchase price, including principal and imputed interest, was $1,375,000 at
September 30, 2001.

EXHIBIT A

Subordination Terms

Note:

     The term "Securities" refers to the instruments evidencing the debt
subordinated by the following provisions; the term "Holder" refers to a holder
of Securities.



SECTION 1.01.     Securities Subordinate to Senior Indebtedness

The Securities shall be subordinated to Senior Indebtedness as set forth in this
Article One. The Company covenants and agrees, and each Holder of a Security of
any series by such Holder's acceptance thereof likewise covenants and agrees,
that, to the extent and in the manner hereinafter set forth in this Article One,
the indebtedness represented by the Securities of such series and the payment of
the principal amount, interest, premium (if any), and such other amounts, if
any, payable in respect of each and all of the Securities of such series are
hereby expressly made subordinate and subject in right of payment to the prior
payment in full of all Senior Indebtedness; provided, however, that no provision
of this Article One shall prevent the occurrence of any default or Event of
Default hereunder.

"Senior Notes"

means, collectively, (i) (a) the Company's 7.17% Series A Senior Notes due
December 30, 2001 in the original aggregate principal amount of $25,000,000, (b)
the Company's 7.17% Series B Senior Notes due December 30, 2002 in the original
aggregate principal amount of $27,500,000, and (c) the Company's Series C Senior
Notes due December 30, 2002 in the original aggregate principal amount of
$22,500,000, in each case, issued pursuant to separate Note Purchase Agreements,
dated as of December 28, 1995, as such notes and agreements may be amended from
time to time, (ii) (a) the Company's 7.03% Series D Senior Notes due February
15, 2004 in the original aggregate principal amount of $20,000,000, (b) the
Company's 7.28% Series E Senior Notes due February 15, 2009 in the original
aggregate principal amount of $75,000,000, and (c) the Company's Series F Senior
Notes due February 15, 2009 in the original aggregate principal amount of
$43,000,000, in each case, issued pursuant to separate Note Purchase Agreements,
dated as of February 12, 1999, as such notes and agreements may be amended from
time to time and (iii) (a) the Company's 7.04% Series G Senior Notes due October
15, 2006 in the original aggregate principal amount of $20,000,000, (b) the
Company's 7.19% Series H Senior Notes due October 15, 2008 in the original
aggregate principal amount of $50,000,000, and (c) the Company's Series I Senior
Notes due October 15, 2011 in the original aggregate principal amount of
$37,000,000, in each case, issued pursuant to separate Note Purchase Agreements,
dated as of October 15, 2001, as such notes and agreements may be amended from
time to time.



"Senior Indebtedness"

means the principal of (and premium or make-whole amount, if any) and interest
on (including interest, if any, accruing after the filing of a petition
initiating any proceeding pursuant to any Federal bankruptcy law or any other
applicable Federal or State law) and other amounts due on or in connection with
the Senior Notes and any Indebtedness of the Company incurred, assumed or
guaranteed by the Company, whether outstanding on the date of the Indenture or
thereafter incurred, assumed or guaranteed and all renewals, extensions and
refundings of any such Indebtedness of the Company; provided, however, that the
following will not constitute Senior Indebtedness:



      (a)     any Indebtedness of the Company as to which, in the instrument
creating the same or evidencing the same or pursuant to which the same is
outstanding, it is expressly provided that such Indebtedness of the Company
shall be subordinated to or pari passu with the Securities;

      (b)     Indebtedness of the Company in respect of the Securities;

      (c)     any Indebtedness of the Company constituting trade accounts
payable arising in the ordinary course of business;

      (d)     any Indebtedness of the Company initially issued to any other
trust which issues preferred securities or other securities similar to preferred
securities; and

      (e)     any Indebtedness of the Company to any Subsidiary of the Company,
other than a trust referred to in the preceding clause (d).

SECTION 1.02.     Payment Over of Proceeds upon Dissolution, Etc.

Upon any distribution of assets of the Company in the event of

      (a)     any insolvency or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding in
connection therewith, relative to the Company or to its creditors, as such, or
to its assets, or

      (b)     any liquidation, dissolution or other winding up of the Company,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy, or

      (c)     any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of the Company,

then and in such event:

      (1) the holders of Senior Indebtedness shall be entitled to receive
payment in full of all amounts due or to become due on or in respect of all
Senior Indebtedness, or provision shall be made for such payment in cash, before
the Holders of the Securities of any series are entitled to receive any payment
on account of the principal amount, interest, premium (if any), or such other
amounts, if any, as may be provided for in respect of the Securities of such
series; and

      (2) any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, by set-off or otherwise, to
which the Holders or the Trustee would be entitled but for the provisions of
this Article One, including any such payment or distribution which may be
payable or deliverable by reason of the payment of any other Indebtedness of the
Company being subordinated to the payment of the Securities of such series,
shall be paid by the liquidating trustee or agent or other person making such
payment or distribution, whether a trustee in bankruptcy, a receiver or
liquidating trustee or otherwise, directly to the holders of Senior Indebtedness
or their representative or representatives or to the trustee or trustees under
any indenture under which any instruments evidencing any of such Senior
Indebtedness may have been issued, ratably according to the aggregate amounts
remaining unpaid on account of the principal of, and premium or make-whole
amount, if any, and interest on the Senior Indebtedness held or represented by
each, to the extent necessary to make payment in full of all Senior Indebtedness
remaining unpaid, after giving affect to any concurrent payment or distribution
to the holders of such Senior Indebtedness.

In the event that, notwithstanding the foregoing provisions of this Section
1.02, the Trustee or the Holder of any Security of any series shall receive any
payment or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, including any such payment or
distribution which may be payable or deliverable by reason of the payment of any
other Indebtedness of the Company being subordinated to the payment of the
Securities of such series, before all Senior Indebtedness is paid in full or
payment thereof provided for, and if such fact shall then have been made known
to the Trustee as provided in Section 1.11, or, as the case may be, such Holder,
then and in such event such payment or distribution shall be paid over or
delivered forthwith to the trustee in bankruptcy, receiver, liquidating trustee,
custodian, assignee, agent or other person making payment or distribution of
assets of the Company for application to the payment of all Senior Indebtedness
remaining unpaid, to the extent necessary to pay all Senior Indebtedness in
full, after giving effect to any concurrent payment or distribution to or for
the holders of Senior Indebtedness.

For purposes of this Article One only, the words "cash, property or securities,"
or any combination thereof, shall be deemed not to include shares of capital
stock of the Company as reorganized or readjusted, or securities of the Company
or any other corporation provided for by a plan of reorganization or
readjustment the payment of which is subordinated, at least to the extent
provided in this Article One with respect to the Securities, to the payment of
all Senior Indebtedness which may at the time be outstanding and to any
securities issued to the holders of Senior Indebtedness in respect of the Senior
Indebtedness under any such plan of reorganization or readjustment.

SECTION 1.03.     Prior Payment to Senior Indebtedness upon Acceleration of
Securities.

In the event that any Securities of any series are declared due and payable
before their Stated Maturity, then and in such event the holders of Senior
Indebtedness shall be entitled to receive payment in full of all amounts due or
to become due on or in respect of all Senior Indebtedness or provision shall be
made for such payment in cash, before the Holders of the Securities of such
series are entitled to receive any payment (including any payment which may be
payable by reason of the payment of any other indebtedness of the Company being
subordinated to the payment of the Securities of such series) by the Company on
account of the principal of (or premium or make-whole amount, if any) or
interest or other amounts on Securities of such series or on account of the
purchase or other acquisition of Securities of such series.

In the event that, notwithstanding the foregoing, the Company shall make any
payment to the Trustee or the Holder of any Securities of any series prohibited
by the foregoing provisions of this Section 1.03, and if such facts then shall
have been known or thereafter shall have been made known to the Trustee (as
provided in section 1.11) or to such Holder, as the case may be, pursuant to the
terms of this Indenture, then and in such event such payment shall be paid over
and delivered forthwith to the Company by or on behalf of the person holding
such payment for the benefit of the holders of Senior Indebtedness.

The provisions of this Section 1.03 shall not apply to any payment with respect
to which Section 1.02 would be applicable.

SECTION 1.04.     Default in Senior Indebtedness.

In the event and during the continuation of any default by the Company in the
payment of principal, premium, if any, interest or any other payment due on any
Senior Indebtedness of the Company, as the case may be, beyond any applicable
grace period with respect thereto, or in the event that the maturity of any
Senior Indebtedness of the Company has been accelerated because of any default,
then, in any such case, no payment shall be made by the Company with respect to
the principal (including redemption payments, if any) of, premium or make-whole
amount, if any, or interest or other amounts on the Securities until such
default is cured or waived or ceases to exist or any such acceleration or demand
for payment has been rescinded.

In the event that, notwithstanding the foregoing, the Company shall make any
payment to the Trustee or the Holder of any Securities of any series prohibited
by the foregoing provisions of this Section 1.04, and if such facts then shall
have been known or thereafter shall have been made known to the Trustee (as
provided in Section 1.11) or to such Holder, as the case may be, pursuant to the
terms of this Indenture, then and in such event such payment shall be paid over
and delivered forthwith to the Company by or on behalf of the person holding
such payment for the benefit of the holders of senior Indebtedness.

The provisions of this Section 1.04 shall not apply to any payment with respect
to which Section 1.02 would be applicable.

SECTION 1.05.     Limitations on Acceleration and Enforcement.

At any time when the Company may not make payments in respect of the Securities
as a result of the application of Section 1.04, no Holder of Securities will:

      (a)     accelerate or cause to permit the acceleration of the maturity of
any of the Securities; or

      (b)     commence, cause the commencement of, participate in or support any
action or proceeding (whether at law or in equity) against the Company to
recover all or any part of the indebtedness represented by the Securities or any
action to commence or prosecute any bankruptcy or similar proceeding in respect
of the Company unless the holders of at least a majority in principal amount of
the Senior Notes at the time outstanding (exclusive of Senior Notes then owned
by the Company or any of its subsidiaries or affiliates) shall have agreed in
writing in advance to, and shall have joined in, such proceedings.

SECTION 1.06.     Payment Permitted if No Default.

Nothing contained in this Article One or elsewhere in this Indenture or in any
of the Securities shall prevent (a) the Company, at any time except during the
pendency of any case, proceeding, dissolution, liquidation or other winding up,
assignment for the benefit of creditors or other marshalling of assets and
liabilities of the Company referred to in Section 1.02 or under the conditions
described in Sections 1.03 or 1.04, from making payments at any time of the
principal amount, interest or such other amounts, if any, as may be provided for
in this Indenture, as the case may be, in respect of the Securities, or (b) the
application by the Trustee or the retention by any Holder of any money deposited
with it hereunder to the payment of or on account of the principal amount,
interest or such other amounts, if any, as may be provided for in this
Indenture, as the case may be, in respect of the Securities if the Trustee did
not have, at the time provided in the proviso to the first paragraph of Section
1.11, notice that such payment would have been prohibited by the provisions of
this Article One.

SECTION 1.07.     Subrogation Rights of Holders of Senior Indebtedness.

Subject to the payment in full of all Senior Indebtedness, the Holders of the
Securities of any series shall be subrogated to the extent of the payments or
distributions made to the holders of such Senior Indebtedness pursuant to the
provisions of this Article One to the rights of the holders of such Senior
Indebtedness to receive payments or distributions of cash, property or
securities applicable to the Senior Indebtedness until the principal amount,
interest or such other amounts, if any, as provided for in this Indenture, as
the case may be, in respect of the Securities of such series shall be paid in
full. For purposes of such subrogation, no payments or distributions to the
holders of the Senior Indebtedness of any cash, property or securities to which
the Holders of the Securities of such series or the Trustee would be entitled
except for the provisions of this Article One, and no payments pursuant to the
provisions of this Article One to the Company or to the holders of Senior
Indebtedness by Holders of the Securities of such series or the Trustee, shall,
as between the Company, its creditors other than holders of Senior Indebtedness
and the Holders of the Securities of such series, be deemed to be a payment or
distribution by the Company to or on account of the Senior Indebtedness.

SECTION 1.08.     Provision Solely to Define Relative Rights.

The provisions of this Article One are and are intended solely for the purpose
of defining the relative rights of the Holders of the Securities of any series,
on one hand, and the holders of Senior Indebtedness, on the other hand. Nothing
contained in this Article One or elsewhere in this Indenture or in the
Securities of any series is intended to or shall:

      (a)     impair, as between the Company and the Holders of the Securities
of such series, the obligation of the Company, which is absolute and
unconditional, to pay to the Holders of the Securities of such series the
principal amount, interest or such other amounts, if any, as may be provided for
in this Indenture, as the case may be, in respect of the Securities of such
series as and when the same shall become due and payable in accordance with the
terms of the Securities of such series and this Indenture and which, subject to
the rights under this Article One of the holders of Senior Indebtedness, is
intended to rank equally with all other general obligations of the Company; or

      (b)     affect the relative rights against the Company of the Holders of
the Securities of such series and creditors of the Company other than holders of
Senior Indebtedness; or

      (c)     prevent the Trustee or the Holder of any Security of such series
from exercising all remedies otherwise permitted by applicable law upon default
under this Indenture, subject to the rights, if any, under this Article One of
the holders of Senior Indebtedness to receive cash, property or securities
otherwise payable or deliverable to the Trustee or such Holder.

SECTION 1.09.     Trustee to Effectuate Subordination.

Each Holder of a Security by such Holder's acceptance thereof authorizes and
directs the Trustee on such Holder's behalf to take such action as may be
necessary or appropriate to effectuate the subordination provided in this
Article One and appoints the Trustee such Holder's attorney-in-fact for any and
all such purposes.

SECTION 1.10.     No Waiver of Subordination Provision.

No right of any present or future holder of any Senior Indebtedness to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or by any act
or failure to act, by any such holder, or by any noncompliance by the Company
with the terms, provisions and covenants of this Indenture, regardless of any
knowledge thereof any such holder may have or be otherwise charged with.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness may, at any time and from time to time, without
the consent of, or notice to, the Trustee or the Holders of the Securities of
any series, without incurring responsibility to the Holders of the Securities of
such series and without impairing or releasing the subordination provided in
this Article One or the obligations hereunder of the Holders of the Securities
of such series to the holders of Senior Indebtedness, do any one or more of the
following: (i) change the manner, place or terms of payment or extend the time
of payment of, or renew or alter, or increase the amount of, Senior
Indebtedness, or otherwise amend or supplement in any manner Senior Indebtedness
or any instrument evidencing the same or any agreement under which Senior
Indebtedness is outstanding; (ii) sell, exchange, release or otherwise dispose
of or deal with any property pledged, mortgaged or otherwise securing Senior
Indebtedness; (iii) release any person liable in any manner for the payment or
collection of Senior Indebtedness; (iv) exercise or refrain from exercising any
rights against the Company or any other person; and (v) apply any sums paid in
respect of Senior Indebtedness to Senior Indebtedness, regardless of who made
such payment or how such payment was realized.

SECTION 1.11.     Notice to Trustee.

The Company shall give prompt written notice to the Trustee of any fact known to
the Company which would prohibit the making of any payment to or by the Trustee
in respect of the Securities of any series. Failure to give such notice shall
not affect the subordination of the Securities of such series to Senior
Indebtedness. Notwithstanding the provisions of this Article One or any other
provision of this Indenture, the Trustee shall not be charged with knowledge of
the existence of any facts which would prohibit the making of any payment to or
by the Trustee in respect of the Securities of such series, unless and until the
Trustee shall have received written notice thereof in the manner prescribed by
this Indenture from the Company or a holder of Senior Indebtedness or from any
trustee or agent therefor; and, prior to the receipt of any such written notice,
the Trustee, subject to the provisions of Section [regarding the duties and
responsibilities of the Trustee], shall be entitled in all respects to assume
that no such facts exist; provided, however, that if the Trustee shall not have
received, at least three Business Days prior to the date upon which by the terms
hereof any money may become payable for any purpose (including, without
limitation, the payment of the principal amount, interest, or such other amounts
as may be provided for in this Indenture in respect of any Security), the notice
with respect to such money provided for in this Section 1.11, then, anything
herein contained to the contrary notwithstanding, the Trustee shall have the
full power and authority to receive such money and to apply the same to the
purpose for which such money was received and shall not be affected by any
notice to the contrary which may be received by within three Business Days prior
to such date.

Subject to the provisions of Section [regarding the duties and responsibilities
of the Trustee], the Trustee shall be entitled to rely on the delivery to it of
a written notice by a person representing himself to be a holder of Senior
Indebtedness (or a trustee or agent on behalf of such holder) to establish that
such notice has been given by a holder of Senior Indebtedness (or a trustee or
agent on behalf of any such holder). In the event that the Trustee determines in
good faith that further evidence is required with respect to the right of any
person as a holder of Senior Indebtedness to participate in any payment or
distribution pursuant to this Article One, the Trustee may request such person
to furnish evidence to the reasonable satisfaction of the Trustee as to the
amount of Senior Indebtedness held by such person, the extent to which such
person is entitled to participate in such payment or distribution and any other
facts pertinent to the rights of such person under this Article One, and if such
evidence if not furnished, the Trustee may defer any payment which it may be
required to make for the benefit of such person pursuant to the terms of this
Indenture pending judicial determination as to the right of such person to
receive such payment.

SECTION 1.12.     Reliance on Judicial Order or Certificate of Liquidating
Agent.

Upon any payment or distribution of assets of the Company referred to in this
Article One, the Trustee, subject to the provisions of Section [regarding the
duties and responsibilities of the Trustee], and the Holders of the Securities
of any series shall be entitled to rely upon any order or decree entered by any
court of competent jurisdiction in which such insolvency, bankruptcy,
receivership, liquidation, reorganization, dissolution, winding up or similar
case or proceeding is pending, or a certificate of the trustee in bankruptcy,
liquidating trustee, custodian, receiver, assignee for the benefit of creditors,
agent or other person making such payment or distribution, delivered to the
Trustee or to the Holders of Securities of such series, for the purpose of
ascertaining the persons entitled to participate in such payment or
distribution, the holders of Senior Indebtedness and other indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article
One.

SECTION 1.13.     Trustee Not Fiduciary for Holders of Senior Indebtedness.

The Trustee shall be deemed not to owe any fiduciary duty to the holders of
Senior Indebtedness. The Trustee shall not be charged with knowledge of the
existence of Senior Indebtedness (other than the Senior Notes) or of any facts
that would prohibit any payment hereunder unless the Trustee shall have received
notice thereof in the manner prescribed by this Indenture. With respect to the
holders of Senior Indebtedness, the Trustee undertakes to perform or to observe
only such of its covenants or obligation as are specifically set forth in this
Article One and no implied covenants or obligations with respect to holders of
Senior Indebtedness shall be read into this Indenture against the Trustee.

SECTION 1.14.     Rights of Trustee as Holder of Senior Indebtedness;
Preservation of Trustee's Rights.

The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article One with respect to any Senior Indebtedness which may at
any time be held by it, to the same extent as any other holder of Senior
Indebtedness, and nothing in this Indenture shall deprive the Trustee of any of
its rights as such holder.

Nothing in this Article One shall apply to claims of, or payments to, the
Trustee under or pursuant to Section [concerning fees and expenses of the
Trustee].

SECTION 1.15     Article One Applicable to Paying Agents.

The term "Trustee" as used in this Article One shall (unless the context
otherwise requires) be construed as extending to and including the Paying Agent
within its meaning as fully for all intents and purposes as if the Paying Agent
were named in this Article One in addition to or in place of the Trustee;
provided, however, that Sections 1.11 and 1.13 shall not apply to the Company or
any Affiliate of the Company if it or such Affiliate acts as Paying A.

EXHIBIT 1G

[FORM OF SERIES G NOTE]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY ONLY BE REOFFERED AND SOLD IN COMPLIANCE WITH THE REGISTRATION
PROVISIONS OF SUCH ACT OR PURSUANT TO AN EXEMPTION THEREFROM.

SEITEL, INC.

7.04% Series G Senior Note Due October 15, 2006

No. RG-[__]     [Date]

$[________]      PPN: 816074 C* 7

SEITEL, INC.

(the "Company"), a Delaware corporation, for value received, hereby promises to
pay to [_____________________] or registered assigns the principal sum of
[_________________] DOLLARS ($[________]) on October 15, 2006 and to pay
interest (computed on the basis of a 360-day year of twelve 30-day months) on
the unpaid principal balance thereof from the date of this Note at the rate of
seven and four hundredths percent (7.04%) per annum, semiannually on the
fifteenth day of October and April in each year, commencing on the later of
April 15, 2002, or the payment date next succeeding the date hereof, until the
principal amount hereof shall become due and payable; and to pay on demand
interest on any overdue principal (including any overdue prepayment of
principal) and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) on any overdue installment of interest, at a rate equal to the
lesser of (a) the highest rate allowed by applicable law or (b) the greater of
(i) nine and four hundredths percent (9.04%) per annum and (ii) two percent (2%)
over the rate of interest publicly announced by Morgan Guaranty Trust Company of
New York in New York, New York as its "base" or "prime" rate.



Payments of principal, Make-Whole Amount, if any, and interest shall be made in
such coin or currency of the United States of America as at the time of payment
is legal tender for the payment of public and private debts to the registered
holder hereof at the address shown in the register maintained by the Company for
such purpose, in the manner provided in the Note Purchase Agreement (defined
below).

This Note is one of an issue of Series G Notes of the Company issued in an
aggregate principal amount limited to Twenty Million Dollars ($20,000,000)
pursuant to the separate Note Purchase Agreements (collectively, the "Note
Purchase Agreement"), each dated as of October 15, 2001, between the Company and
each of the purchasers listed on Schedule A thereto, and is entitled to the
benefits thereof. Capitalized terms used herein and not otherwise defined herein
have the meanings specified in the Note Purchase Agreement. As provided in the
Note Purchase Agreement, this Note may be prepaid, in whole or in part, together
with a Make-Whole Amount.

The Notes and all other obligations of the Company under the Note Purchase
Agreement have been unconditionally guarantied by the Restricted Subsidiaries
pursuant to the Guaranty, dated as of October 15, 2001, entered into by such
Restricted Subsidiaries.

This Note is a registered Note and is transferable, subject to the restrictions
set forth in the Note Purchase Agreement and in the legend above, only by
surrender thereof as specified in Section 13.2 of the Note Purchase Agreement.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof, and the Company shall not be affected by any notice or knowledge to the
contrary.

Under certain circumstances, as specified in the Note Purchase Agreement, the
principal of this Note (together with any applicable Make-Whole Amount) may be
declared due and payable in the manner and with the effect provided in the Note
Purchase Agreement.

It is the intention of the parties hereto to comply with all applicable usury
laws; accordingly, it is agreed that notwithstanding any provision to the
contrary herein or in the Note Purchase Agreement, or in any of the documents
securing payment hereof or otherwise relating hereto, no such provision shall
require the payment or permit the collection of interest in excess of the
highest rate allowed by applicable law (the "Maximum Rate"). If any excess of
interest in such respect is provided for, or shall be adjudicated to be so
provided for, herein or in the Note Purchase Agreement or in any of the
documents securing payment hereof or otherwise relating hereto, then in such
event (a) the provisions of this paragraph shall govern and control, (b) neither
the Company, endorsers or Restricted Subsidiaries, nor their heirs, legal
representatives, successors or assigns nor any other party liable for the
payment hereof, shall be obligated to pay the amount of such interest to the
extent that it is in excess of the Maximum Rate, (c) any such excess which may
have been collected shall, at the election of the holder of this Note, be either
applied as a credit against the then unpaid principal amount hereof or refunded
to the Company, and (d) the provisions hereof and of the Note Purchase Agreement
and any documents securing payment hereof shall be automatically reformed so
that the effective rate of interest shall be reduced to the Maximum Rate. For
the purpose of determining the Maximum Rate, all interest payments with respect
hereto shall be amortized, prorated and spread throughout the full term hereof
so that the effective rate of interest hereunder is uniform throughout the term
hereof.

THIS NOTE AND THE NOTE PURCHASE AGREEMENT ARE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, INTERNAL NEW YORK LAW.



 

SEITEL, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

EXHIBIT 1H

[FORM OF SERIES H NOTE]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY ONLY BE REOFFERED AND SOLD IN COMPLIANCE WITH THE REGISTRATION
PROVISIONS OF SUCH ACT OR PURSUANT TO AN EXEMPTION THEREFROM.

SEITEL, INC.

7.19% Series H Senior Note Due October 15, 2008

No. RH-[__]     [Date]

$[________]      PPN: 816074 C@ 5

SEITEL, INC.

(the "Company"), a Delaware corporation, for value received, hereby promises to
pay to [_____________________] or registered assigns the principal sum of
[_________________] DOLLARS ($[________]) on October 15, 2008 and to pay
interest (computed on the basis of a 360-day year of twelve 30-day months) on
the unpaid principal balance thereof from the date of this Note at the rate of
seven and nineteen hundredths percent (7.19%) per annum, semiannually on the
fifteenth day of October and April in each year, commencing on the later of
April 15, 2002 or the payment date next succeeding the date hereof, until the
principal amount hereof shall become due and payable; and to pay on demand
interest on any overdue principal (including any overdue prepayment of
principal) and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) on any overdue installment of interest, at a rate equal to the
lesser of (a) the highest rate allowed by applicable law or (b) the greater of
(i) nine and nineteen hundredths percent (9.19%) per annum and (ii) two percent
(2%) over the rate of interest publicly announced by Morgan Guaranty Trust
Company of New York in New York, New York as its "base" or "prime" rate.



Payments of principal, Make-Whole Amount, if any, and interest shall be made in
such coin or currency of the United States of America as at the time of payment
is legal tender for the payment of public and private debts to the registered
holder hereof at the address shown in the register maintained by the Company for
such purpose, in the manner provided in the Note Purchase Agreement (defined
below).

This Note is one of an issue of Series H Notes of the Company issued in an
aggregate principal amount limited to Fifty Million Dollars ($50,000,000)
pursuant to separate Note Purchase Agreements (collectively, the "Note Purchase
Agreement"), each dated as of October 15, 2001, between the Company and each of
the purchasers listed on Schedule A thereto, and is entitled to the benefits
thereof. Capitalized terms used herein and not otherwise defined herein have the
meanings specified in the Note Purchase Agreement. As provided in the Note
Purchase Agreement, this Note is subject to prepayment, in whole or in part, in
certain cases without a Make-Whole Amount and in other cases with a Make-Whole
Amount. The Company agrees to make required prepayments on account of such Notes
in accordance with the provisions of the Note Purchase Agreement.

The Notes and all other obligations of the Company under the Note Purchase
Agreement have been unconditionally guarantied by the Restricted Subsidiaries
pursuant to the Guaranty, dated as of October 15, 2001, entered into by such
Restricted Subsidiaries.

This Note is a registered Note and is transferable, subject to the restrictions
set forth in the Note Purchase Agreement and in the legend above, only by
surrender thereof as specified in Section 13.2 of the Note Purchase Agreement.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof, and the Company shall not be affected by any notice or knowledge to the
contrary.

Under certain circumstances, as specified in the Note Purchase Agreement, the
principal of this Note (together with any applicable Make-Whole Amount) may be
declared due and payable in the manner and with the effect provided in the Note
Purchase Agreement.

It is the intention of the parties hereto to comply with all applicable usury
laws; accordingly, it is agreed that notwithstanding any provision to the
contrary herein or in the Note Purchase Agreement, or in any of the documents
securing payment hereof or otherwise relating hereto, no such provision shall
require the payment or permit the collection of interest in excess of the
highest rate allowed by applicable law (the "Maximum Rate"). If any excess of
interest in such respect is provided for, or shall be adjudicated to be so
provided for, herein or in the Note Purchase Agreement or in any of the
documents securing payment hereof or otherwise relating hereto, then in such
event (a) the provisions of this paragraph shall govern and control, (b) neither
the Company, endorsers or Restricted Subsidiaries, nor their heirs, legal
representatives, successors or assigns nor any other party liable for the
payment hereof, shall be obligated to pay the amount of such interest to the
extent that it is in excess of the Maximum Rate, (c) any such excess which may
have been collected shall, at the election of the holder of this Note, be either
applied as a credit against the then unpaid principal amount hereof or refunded
to the Company, and (d) the provisions hereof and of the Note Purchase Agreement
and any documents securing payment hereof shall be automatically reformed so
that the effective rate of interest shall be reduced to the Maximum Rate. For
the purpose of determining the Maximum Rate, all interest payments with respect
hereto shall be amortized, prorated and spread throughout the full term hereof
so that the effective rate of interest hereunder is uniform throughout the term
hereof.

THIS NOTE AND THE NOTE PURCHASE AGREEMENT ARE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, INTERNAL NEW YORK LAW.



 

SEITEL, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

EXHIBIT 1I

[FORM OF SERIES I NOTE]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY ONLY BE REOFFERED AND SOLD IN COMPLIANCE WITH THE REGISTRATION
PROVISIONS OF SUCH ACT OR PURSUANT TO AN EXEMPTION THEREFROM.

SEITEL, INC.

7.34% Series I Senior Note Due October 15, 2011

No. RI-[__]     [Date]

$[________]      PPN: 816074 C# 3

SEITEL, INC.

(the "Company"), a Delaware corporation, for value received, hereby promises to
pay to [_____________________] or registered assigns the principal sum of
[_________________] DOLLARS ($[________]) on October 15, 2011 and to pay
interest (computed on the basis of a 360-day year of twelve 30-day months) on
the unpaid principal balance thereof from the date of this Note at the rate of
seven and thirty-four hundredths percent (7.34%) per annum, semiannually on the
fifteenth day of October and April in each year, commencing on the later of
April 15, 2002, or the payment date next succeeding the date hereof, until the
principal amount hereof shall become due and payable; and to pay on demand
interest on any overdue principal (including any overdue prepayment of
principal) and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) on any overdue installment of interest, at a rate equal to the
lesser of (a) the highest rate allowed by applicable law or (b) the greater of
(i) nine and thirty-four hundredths percent (9.34%) per annum and (ii) two
percent (2%) over the rate of interest publicly announced by Morgan Guaranty
Trust Company of New York in New York, New York as its "base" or "prime" rate.



Payments of principal, Make-Whole Amount, if any, and interest shall be made in
such coin or currency of the United States of America as at the time of payment
is legal tender for the payment of public and private debts to the registered
holder hereof at the address shown in the register maintained by the Company for
such purpose, in the manner provided in the Note Purchase Agreement (defined
below).

This Note is one of an issue of Series I Notes of the Company issued in an
aggregate principal amount limited to Thirty-Seven Million Dollars ($37,000,000)
pursuant to the separate Note Purchase Agreements (collectively, the "Note
Purchase Agreement"), each dated as of October 15, 2001, between the Company and
each of the purchasers listed on Schedule A thereto, and is entitled to the
benefits thereof. Capitalized terms used herein and not otherwise defined herein
have the meanings specified in the Note Purchase Agreement. As provided in the
Note Purchase Agreement, this Note may be prepaid, in whole or in part, together
with a Make-Whole Amount.

The Notes and all other obligations of the Company under the Note Purchase
Agreement have been unconditionally guarantied by the Restricted Subsidiaries
pursuant to the Guaranty, dated as of October 15, 2001, entered into by such
Restricted Subsidiaries.

This Note is a registered Note and is transferable, subject to the restrictions
set forth in the Note Purchase Agreement and in the legend above, only by
surrender thereof as specified in Section 13.2 of the Note Purchase Agreement.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof, and the Company shall not be affected by any notice or knowledge to the
contrary.

Under certain circumstances, as specified in the Note Purchase Agreement, the
principal of this Note (together with any applicable Make-Whole Amount) may be
declared due and payable in the manner and with the effect provided in the Note
Purchase Agreement.

It is the intention of the parties hereto to comply with all applicable usury
laws; accordingly, it is agreed that notwithstanding any provision to the
contrary herein or in the Note Purchase Agreement, or in any of the documents
securing payment hereof or otherwise relating hereto, no such provision shall
require the payment or permit the collection of interest in excess of the
highest rate allowed by applicable law (the "Maximum Rate"). If any excess of
interest in such respect is provided for, or shall be adjudicated to be so
provided for, herein or in the Note Purchase Agreement or in any of the
documents securing payment hereof or otherwise relating hereto, then in such
event (a) the provisions of this paragraph shall govern and control, (b) neither
the Company, endorsers or Restricted Subsidiaries, nor their heirs, legal
representatives, successors or assigns nor any other party liable for the
payment hereof, shall be obligated to pay the amount of such interest to the
extent that it is in excess of the Maximum Rate, (c) any such excess which may
have been collected shall, at the election of the holder of this Note, be either
applied as a credit against the then unpaid principal amount hereof or refunded
to the Company, and (d) the provisions hereof and of the Note Purchase Agreement
and any documents securing payment hereof shall be automatically reformed so
that the effective rate of interest shall be reduced to the Maximum Rate. For
the purpose of determining the Maximum Rate, all interest payments with respect
hereto shall be amortized, prorated and spread throughout the full term hereof
so that the effective rate of interest hereunder is uniform throughout the term
hereof.

THIS NOTE AND THE NOTE PURCHASE AGREEMENT ARE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, INTERNAL NEW YORK LAW.



 

SEITEL, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

EXHIBIT 4.4(a)

[FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY]

EXHIBIT 4.4(b)

[FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS]

EXHIBIT 4.10

[FORM OF SUBSIDIARY GUARANTY]

--------------------------------------------------------------------------------

 